Exhibit 10.2

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

between

AMERICAN TOWER ASSET SUB, LLC, AMERICAN TOWER ASSET SUB II, LLC AND ANY
ADDITIONAL BORROWER OR BORROWERS THAT MAY BECOME A PARTY

HERETO

as Borrowers

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee for American Tower Trust I,

as Lender

Dated March 29, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

 

Certain Defined Terms

     2  

Section 1.2

 

Accounting Terms

     27  

Section 1.3

 

Other Definitional Provisions

     27  

ARTICLE II TERMS OF THE LOAN

     28  

Section 2.1

 

Loan

     28  

Section 2.2

 

Interest

     28  

Section 2.3

 

Additional Borrowers

     29  

Section 2.4

 

Payments

     31  

Section 2.5

 

Maturity

     32  

Section 2.6

 

Prepayment

     32  

Section 2.7

 

Outstanding Balance

     34  

Section 2.8

 

Reserved

     34  

Section 2.9

 

Reasonableness of Charges

     34  

Section 2.10

 

Servicing/Special Servicing

     34  

ARTICLE III CONDITIONS TO LOAN

     34  

Section 3.1

 

Conditions to Funding of the Loan on the Closing Date

     34  

Section 3.2

 

Conditions to any Loan Increase

     37  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     38  

Section 4.1

 

Organization, Powers, Capitalization, Good Standing, Business

     38  

Section 4.2

 

Authorization of Borrowing, etc.

     39  

Section 4.3

 

Financial Statements

     40  

Section 4.4

 

Indebtedness and Contingent Obligations

     40  

Section 4.5

 

Title to the Sites

     40  

Section 4.6

 

Zoning; Compliance with Laws

     40  

Section 4.7

 

Leases; Agreements

     41  

Section 4.8

 

Condition of the Sites

     41  

Section 4.9

 

Litigation; Adverse Facts

     42  

Section 4.10

 

Payment of Taxes

     42  

Section 4.11

 

Adverse Contracts

     42  

Section 4.12

 

Performance of Agreements

     42  

Section 4.13

 

Governmental Regulation

     42  

Section 4.14

 

Employee Benefit Plans and ERISA Affiliates

     43  

Section 4.15

 

Broker’s Fees

     43  

Section 4.16

 

Solvency

     43  

Section 4.17

 

Disclosure

     43  

Section 4.18

 

Use of Proceeds and Margin Security

     44  

Section 4.19

 

Insurance

     44  

 

-i-



--------------------------------------------------------------------------------

Section 4.20

 

Investments

     44  

Section 4.21

 

No Plan Assets

     44  

Section 4.22

 

Plans

     44  

Section 4.23

 

Not Foreign Person

     44  

Section 4.24

 

No Collective Bargaining Agreements

     44  

Section 4.25

 

Ground Leases

     44  

Section 4.26

 

Reserved

     46  

Section 4.27

 

Principal Place of Business

     46  

Section 4.28

 

Environmental Compliance

     46  

Section 4.29

 

Separate Tax Lot

     46  

Section 4.30

 

Sites Generally

     46  

ARTICLE V COVENANTS OF BORROWER PARTIES

     47  

Section 5.1

 

Financial Statements and Other Reports

     47  

Section 5.2

 

Existence; Qualification

     50  

Section 5.3

 

Payment of Impositions and Claims

     50  

Section 5.4

 

Maintenance of Insurance

     51  

Section 5.5

 

Operation and Maintenance of the Sites; Casualty; Condemnation

     53  

Section 5.6

 

Inspection

     56  

Section 5.7

 

Compliance with Laws and Contractual Obligations

     57  

Section 5.8

 

Further Assurances

     57  

Section 5.9

 

Performance of Agreements and Leases

     57  

Section 5.10

 

Leases

     58  

Section 5.11

 

Management Agreement

     58  

Section 5.12

 

Deposits; Application of Receipts

     59  

Section 5.13

 

Estoppel Certificates

     59  

Section 5.14

 

Indebtedness

     59  

Section 5.15

 

No Liens

     60  

Section 5.16

 

Contingent Obligations

     60  

Section 5.17

 

Restriction on Fundamental Changes

     60  

Section 5.18

 

Transactions with Related Persons

     60  

Section 5.19

 

Bankruptcy, Receivers, Similar Matters

     61  

Section 5.20

 

ERISA

     61  

Section 5.21

 

Ground Leases

     62  

Section 5.22

 

Conversion of an Other Site to a Mortgaged Site

     66  

Section 5.23

 

Lender’s Expenses

     66  

ARTICLE VI RESERVES

     67  

Section 6.1

 

Security Interest in Reserves; Other Matters Pertaining to Reserves

     67  

Section 6.2

 

Funds Deposited with Lender

     67  

Section 6.3

 

Impositions and Insurance Reserve

     68  

Section 6.4

 

Advance Rents Reserve Sub-Account

     69  

Section 6.6

 

Cash Trap Reserve

     69  

ARTICLE VII DEPOSIT ACCOUNT; LOCK BOX ACCOUNT; CASH MANAGEMENT

     70  

Section 7.1

 

Establishment of Deposit Account and Central Account

     70  

 

-ii-



--------------------------------------------------------------------------------

Section 7.2

 

Application of Funds in Central Account

     71  

Section 7.3

 

Application of Funds After Event of Default

     71  

ARTICLE VIII DEFAULT, RIGHTS AND REMEDIES

     72  

Section 8.1

 

Event of Default

     72  

Section 8.2

 

Acceleration and Remedies

     74  

Section 8.3

 

Performance by Lender

     76  

Section 8.4

 

Evidence of Compliance

     77  

ARTICLE IX LIMITED-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

    

WARRANTIES AND COVENANTS

     77  

Section 9.1

 

Applicable to Additional Borrowers

     77  

Section 9.2

 

Applicable to Borrower Parties

     80  

ARTICLE X PLEDGE OF OTHER COMPANY COLLATERAL

     83  

Section 10.1

 

Grant of Security Interest/UCC Collateral

     83  

ARTICLE XI RESTRICTIONS ON LIENS, TRANSFERS; ASSUMABILITY; RELEASE OF

    

PROPERTIES

     84  

Section 11.1

 

Restrictions on Transfer and Encumbrance

     84  

Section 11.2

 

Transfers of Beneficial Interests

     85  

Section 11.3

 

Defeasance

     85  

Section 11.4

 

Release of Sites

     87  

Section 11.5

 

Substitution of a Mortgaged Site

     91  

Section 11.6

 

Substitution of Other Pledged Sites

     93  

Section 11.7

 

Addition of an Additional Site or Additional Borrower Site

     94  

Section 11.8

 

Determination of Allocated Loan Amounts

     98  

ARTICLE XII RECOURSE; LIMITATIONS ON RECOURSE

     99  

Section 12.1

 

Limitations on Recourse

     99  

Section 12.2

 

Certain Liabilities

     99  

Section 12.3

 

Miscellaneous

     100  

ARTICLE XIII WAIVERS OF DEFENSES OF GUARANTORS AND SURETIES

     100  

Section 13.1

 

Waivers

     100  

ARTICLE XIV MISCELLANEOUS

     102  

Section 14.1

 

Expenses and Attorneys’ Fees

     102  

Section 14.2

 

Indemnity

     102  

Section 14.3

 

Amendments and Waivers

     103  

Section 14.4

 

Retention of the Borrowers’ Documents

     103  

Section 14.5

 

Notices

     103  

Section 14.6

 

Survival of Warranties and Certain Agreements

     105  

Section 14.7

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     105  

 

-iii-



--------------------------------------------------------------------------------

Section 14.8

 

Marshalling; Payments Set Aside

     106  

Section 14.9

 

Severability

     106  

Section 14.10

 

Headings

     106  

Section 14.11

 

APPLICABLE LAW

     106  

Section 14.12

 

Successors and Assigns

     107  

Section 14.13

 

Sophisticated Parties, Reasonable Terms, No Fiduciary Relationship

     107  

Section 14.14

 

Limitation of Liability

     107  

Section 14.15

 

No Duty

     108  

Section 14.16

 

Entire Agreement

     108  

Section 14.17

 

Construction; Supremacy of Loan Agreement

     108  

Section 14.18

 

CONSENT TO JURISDICTION

     108  

Section 14.19

 

WAIVER OF JURY TRIAL

     109  

Section 14.20

 

Counterparts; Effectiveness

     109  

Section 14.21

 

Servicer

     110  

Section 14.22

 

Obligations of Borrower Parties

     110  

Section 14.23

 

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

     110  

 

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Loan
Agreement”) is dated as of March 29, 2018, and entered into by and among
AMERICAN TOWER ASSET SUB, LLC, a Delaware limited liability company (“Asset
Sub”), AMERICAN TOWER ASSET SUB II, LLC, a Delaware limited liability company
(“Asset Sub II”; together with Asset Sub, the “Initial Borrowers”) and the
ADDITIONAL BORROWER OR BORROWERS that may become a party hereto (collectively
and, together with the Initial Borrowers, the “Borrowers” and, individually,
each, a “Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as Trustee for American Tower Trust I Secured Tower Revenue
Securities, as successor in interest to American Tower Depositor Sub, LLC
(“Original Lender”) (together with its successors and assigns, “Lender”).

RECITALS

WHEREAS, Asset Sub, Asset Sub II and Original Lender entered into that certain
Loan and Security Agreement (the “Initial Loan Agreement”), dated as of May 4,
2007 (the “Initial Closing Date”), as supplemented by that First Loan and
Security Agreement Supplement, dated as of May 4, 2007, and as further
supplemented by that Loan and Security Agreement Supplement, dated as of May 4,
2012, pursuant to which American Tower Antenna Asset Sub, LLC, a Delaware
limited liability company, became a Borrower under the Initial Loan Agreement
and the Loan Documents (the Initial Loan Agreement, as so supplemented, the
“Original Loan Agreement”);

WHEREAS, pursuant to the Initial Loan Agreement, Original Lender advanced to
Asset Sub and Asset Sub II an aggregate principal amount of One Billion Seven
Hundred Fifty Million Dollars and 00/100 Cents ($1,750,000,000) (the “Original
Indebtedness”);

WHEREAS, Asset Sub, Asset Sub II and Lender entered into that certain First
Amended and Restated Loan and Security Agreement (the “First Amended Loan
Agreement”), dated as of March 15, 2013 (the “2013 Closing Date”), as
supplemented by that First Supplement to First Amended and Restated Loan and
Security Agreement, dated as of March 15, 2013, pursuant to which the Borrowers
and the Lender amended and restated in its entirety the Original Loan Agreement
(the First Amended Loan Agreement, as so supplemented, the “2013 Loan
Agreement”);

WHEREAS, pursuant to the 2013 Loan Agreement, Lender advanced to Asset Sub and
Asset Sub II an aggregate principal amount of One Billion Eight Hundred Million
Dollars and 00/100 Cents ($1,800,000,000), a portion of which was used to fully
repay the Original Indebtedness.

WHEREAS, the Borrowers and Lender desire to amend and restate in its entirety
the First Amended Loan Agreement and in connection therewith Lender shall
provide for an advance to the Borrowers in an amount (the “Indebtedness”) such
that the Principal Amount of the Loan outstanding as of the date hereof will be
One Billion Eight Hundred Twenty Six



--------------------------------------------------------------------------------

Million Four Hundred Thousand Dollars and 00/100 Cents ($1,826,400,000) pursuant
to the terms hereof;

WHEREAS, the Parties agree that (i) from and after the date hereof the terms,
covenants and provisions of the First Amended Loan Agreement are hereby
modified, amended, replaced, superseded and restated in their entirety by this
Loan Agreement and (ii) this Loan Agreement modifies the First Amended Loan
Agreement but is not a novation thereof;

WHEREAS, to secure the Obligations in connection with the Indebtedness, the
Borrowers have delivered certain Collateral to Lender pursuant to the terms
hereof;

WHEREAS, the Borrowers and Lender have agreed to treat each Component as a
separate loan for U.S. federal income tax purposes;

WHEREAS, the Borrowers and Lender intend these recitals to be a material part of
this Loan Agreement; and

WHEREAS, all things necessary to make this Loan Agreement the valid and legally
binding obligation of the Borrowers in accordance with its terms, for the uses
and purposes herein set forth, have been done and performed.

NOW, THEREFORE, to evidence and secure the payment of the principal of, Yield
Maintenance (if any) and interest on the Indebtedness to be incurred under this
Loan Agreement, and any Loan Increase and all other obligations, liabilities or
sums due or to become due pursuant to the Loan Documents, the Borrowers and
Lender have executed and delivered this Loan Agreement and the Borrowers and
Lender by these presents and by the execution and delivery hereof do hereby
irrevocably agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms. The terms defined below are used in this
Loan Agreement as so defined. Terms defined in the preamble and recitals to this
Loan Agreement are used in this Loan Agreement as so defined.

“2013 Closing Date” has the meaning set forth in the Recitals.

“2013 Loan Agreement” has the meaning set forth in the Recitals.

“2013-2A Component” means the Component corresponding to the Series 2013-2A
Securities.

“Acceptable Manager” means SpectraSite Communications, LLC or an Affiliate
thereof or another Manager, in each case, as provided in Section 5.11(C).

“Account Collateral” means all of the Borrowers’ right, title and interest in
and to the Accounts, the Reserves, all monies and amounts which may from time to
time be on

 

-2-



--------------------------------------------------------------------------------

deposit therein, all monies, checks, notes, instruments, documents, deposits,
and credits from time to time in the possession of Lender representing or
evidencing such Accounts and Reserves and all earnings and investments held
therein and proceeds thereof.

“Accounts” means, collectively, the Deposit Account, the Central Account, the
Sub-Accounts thereof, and any other accounts pledged to Lender pursuant to this
Loan Agreement or any other Loan Document.

“Addition” has the meaning set forth in Section 11.7.

“Additional Borrower Site” and “Additional Borrower Sites” means, individually
or collectively, any properties (including land and Improvements) and all
related facilities that are owned or leased by an Additional Borrower.

“Additional Borrower” and “Additional Borrowers” means, individually or
collectively, any additional borrower that becomes a party hereto pursuant to
Section 2.3.

“Additional Borrower Documents” has the meaning set forth in Section 2.3.

“Additional Closing Date” means the date on which any Additional Closing occurs.

“Additional Closing” means any funding of a Loan Increase pursuant to a Loan
Agreement Supplement and the consummation of the other transactions contemplated
by such Loan Agreement Supplement.

“Additional Site” and “Additional Sites” means, individually or collectively,
any additional properties (including land and Improvements) and all related
facilities that become owned or leased by a Borrower after the Closing Date,
and, in the case of any other Additional Borrower, the date on which such
Additional Borrower became a Borrower, in each case, in accordance with
Section 11.7.

“Additional Trust Fund Expenses” has the meaning set forth in the Trust
Agreement.

“Administrative Fees” has the meaning set forth in Section 2.10.

“Advance Interest” has the meaning assigned thereto in the Trust Agreement.

“Advance Rate” has the meaning assigned thereto in the Trust Agreement.

“Advance Rents Reserve” has the meaning set forth in Section 6.4.

“Advance Rents Deposit Condition” has the meaning set forth in the Cash
Management Agreement.

“Advance Rents Reserve Deposit” has the meaning set forth in the Cash Management
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Advance Rents Reserve Sub-Account” has the meaning set forth in Section 6.4.

“Affiliate” means in relation to any Person, any other Person: (i) directly or
indirectly controlling, controlled by, or under common control with, the first
Person; (ii) directly or indirectly owning or holding fifty percent (50%) or
more of the voting stock or other equity interest in the first Person; or
(iii) fifty percent (50%) or more of whose voting stock or other equity interest
is directly or indirectly owned or held by the first Person. For purposes of
this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. Where expressions such as “[name of
party] or any Affiliate” are used, the same shall refer to the named party and
any Affiliate of the named party. Further, the Affiliates of any Person that is
an entity shall include all natural persons who are officers, agents, directors,
members or partners of the entity Person.

“Allocated Loan Amount” means (a) for any Site, other than a Replacement Site
prior to the first Allocated Loan Amount Determination Date following the date
on which such Site became a Replacement Site, (i) during the period from and
including the Closing Date to but excluding the first Allocated Loan Amount
Determination Date following the Closing Date, the amount with respect to such
Site set forth on Exhibit A and (ii) during the period from and including the
first Allocated Loan Amount Determination Date following the Closing Date or any
Allocated Loan Amount Determination Date thereafter to but excluding the next
succeeding Allocated Loan Amount Determination Date, the amount with respect to
such Site determined by Lender for such period in accordance with Section 11.8
and (b) for any Replacement Site prior to the first Allocated Loan Amount
Determination Date following the date on which such Site became a Replacement
Site, an amount equal to the Allocated Loan Amount for the related Substituted
Site or Substituted Sites.

“Allocated Loan Amount Determination Date” means any of the following dates: an
Additional Closing Date or the date of any Addition.

“Amended Deed of Trust” means an amendment to the Deed of Trust originally
encumbering the Mortgaged Site for which an Amended Ground Lease has been
executed, the effect of which is to add additional property (including land and
Improvements) to the existing Mortgage Site and to spread the lien of the
existing Deed of Trust to encumber the existing Mortgaged Site and such
additional property subject to the Amended Ground Lease, as applicable.

“Amended Ground Lease” has the meaning set forth in Section 5.21.

“Amortization Period” means the period which shall commence (i) at such time as
Lender determines that as of the end of any calendar quarter the Debt Service
Coverage Ratio was equal to or fell below the Minimum DSCR for such calendar
quarter and will continue to exist until the Lender determines that as of the
end of any two consecutive calendar quarters the Debt Service Coverage Ratio
exceeds the Minimum DSCR for such two consecutive quarters, or (ii) on such
Anticipated Repayment Date if any Component of the Loan is not repaid in full on
or

 

-4-



--------------------------------------------------------------------------------

prior to the Anticipated Repayment Date for such Component, and will continue to
exist until such Component of the Loan is repaid in full; provided, however,
that the Amortization Period under this clause (ii) will only be applicable with
respect to the Component that is not repaid in full on or prior to its
Anticipated Repayment Date.

“Annual Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Annualized Run Rate Net Cash Flow” means, for any Site as of any date of
determination, the Annualized Run Rate Revenue for such Site as of such date,
less the sum, as of such date, of (i) budgeted annual real and personal property
taxes (including payments in lieu of taxes), budgeted annual insurance expenses
and run rate Ground Lease payments, if applicable, annualized as of such date of
determination with respect to such Site, and amounts payable to a Third Party
Owner under a Site Management Agreement, if applicable, (ii) trailing twelve
(12) month expenses in respect of such Site for repairs, maintenance, utilities
and other miscellaneous expenses, (iii) for Maintenance Capital Expenditures
which are assumed to be $600 per Site per year, and (iv) a Management Fee equal
to 4.5% of the annual Operating Revenues for such Site. For purposes of
clause (ii) of this definition, for any Additional Site or Additional Borrower
Site, the calculation of the trailing twelve (12) month expenses shall be based
on, at the time of, acquisition of such Site and through three (3) full calendar
months thereafter, the applicable Borrower’s annual budgeted expenses in respect
of such Site for repairs, maintenance, utilities and other miscellaneous
expenses, and following the third full calendar month following the acquisition
of such Site and through the date that the Site ceases to be an Unseasoned Site,
actual expenses in respect of such Site for repairs, utilities and maintenance
annualized based upon the number of full calendar months of ownership of such
Site.

“Annualized Run Rate Revenue” means, at any point in time, the net annualized
rent payable by Lessees for occupancy of a Site at such time.

“Anticipated Repayment Date” for each Component, has the meaning set forth in
the Loan Agreement Supplement relating to such Component.

“Approved Accounting Firm” means any nationally recognized accounting firm,
reasonably acceptable to Lender, including, as of the date hereof, Deloitte &
Touche LLP.

“ARD Component Rate” for each Component, has the meaning set forth in the Loan
Agreement Supplement relating to such Component.

“ASC 840” means Accounting Standards Certification No. 840.

“Assignment of Management Agreement” means the Collateral assignment of the
Management Agreement, dated as of the Initial Closing Date, among the Borrowers,
any Additional Borrower that becomes a party thereto, and Manager, constituting
an Assignment of the Management Agreement as Collateral for the Loan, as same
may be amended or modified from time to time.

“Asset Sub” has the meaning set forth in the Preamble.

 

-5-



--------------------------------------------------------------------------------

“Asset Sub II” has the meaning set forth in the Preamble.

“AT Parent” has the meaning set forth in Section 5.1.

“AT&T Sites” means Sites subleased by the Borrowers from AT&T pursuant to the
AT&T Sublease.

“AT&T Site Purchase Options” means the Asset Sub II’s options to purchase the
AT&T Sites from time to time, as set forth in, and subject to the terms and
conditions of, the AT&T Sublease.

“AT&T Sublease” means the lease and sublease agreement, as amended, dated
December 14, 2000, by and among predecessors in interest to the Borrowers and
AT&T and as further amended on September 30, 2008, as further amended on July 1,
2010 and as further amended on June 28, 2012.

“Available Funds” has the meaning set forth in the Cash Management Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and all rules and regulations promulgated thereunder.

“Borrower” and “Borrowers” have the meanings set forth in the preamble; provided
that, (i) following a Borrower Release, “Borrowers” will mean each of the
Borrowers remaining as a party to the Loan Documents and “Borrower” will mean
any of such remaining parties, and (ii) following the addition of an Additional
Borrower as provided by Section 2.3, “Borrower” will include such Additional
Borrower as a Borrower for all purposes hereunder.

“Borrower Party” and “Borrower Parties” means, individually or collectively, the
Borrowers, any Additional Borrower, Guarantor, and Parent Guarantor.

“Borrower Party Secretary” has the meaning set forth in Section 3.1.

“Borrower Release” has the meaning set forth in Section 11.4(F).

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
in the State of New York, the Commonwealth of Massachusetts, the State of
Illinois, the State of Minnesota, the state where the primary servicing office
of Servicer is located or the state in which the corporate trust office of the
Trustee is located, or any day on which banking institutions located in any such
state are generally not open for the conduct of regular business.

“CapEx Budget” means the annual budget covering the planned Capital Expenditures
for the period covered by such budget. The CapEx Budget shall not include
Discretionary Capital Expenditures.

“Capital Expenditures” means expenditures for Capital Improvements.

 

-6-



--------------------------------------------------------------------------------

“Capital Improvements” means capital improvements, repairs or alterations,
fixtures, equipment and other capital items (whether paid in cash or property or
accrued as liabilities) made by the Borrowers that, in conformity with GAAP,
would not be included in the Borrowers’ annual financial statements as an
operating expense.

“Cash Management Agreement” means the Second Amended and Restated Cash
Management Agreement of even date herewith among the Borrowers, any Additional
Borrower that becomes a party thereto, Lender, Manager, Central Account Bank and
Servicer.

“Cash Trap Condition” has the meaning set forth in Section 6.5.

“Cash Trap DSCR” means, as of the last day of any calendar quarter ending prior
to the Anticipated Repayment Date, 1.30:1 for such calendar quarter.

“Cash Trap Reserve” has the meaning set forth in Section 6.5.

“Central Account” and “Central Account Bank” have the meanings set forth in
Section 7.1.

“Certificate” has the meaning set forth in the Trust Agreement.

“Claims” has the meaning set forth in Section 5.3.

“Closing” means the funding of the initial Principal Amount on the terms and
conditions hereto.

“Closing Date” means the date on which the Closing occurs.

“Collateral” means rights, interests, and property of every kind, real and
personal, tangible and intangible, which is granted, pledged, liened, or
encumbered as security for the Loan or any of the other Obligations including,
without limitation, the Sites and the Account Collateral.

“Compliance Certificate” has the meaning set forth in Section 5.1.

“Component” has the meaning set forth in Section 2.1(A).

“Component Principal Balance” means, for any Component on any date of
determination, the outstanding principal amount of such Component. The initial
Component Principal Balance for each Component will be specified in the Loan
Agreement Supplement relating to such Component.

“Component Rate” for each Component, has the meaning set forth in the Loan
Agreement Supplement relating to such Component.

“Condemnation Proceeds” means, collectively, the proceeds of any condemnation or
taking pursuant to the exercise of the power of eminent domain or purchase in
lieu thereof.

 

-7-



--------------------------------------------------------------------------------

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (A) with respect to any
indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent of the Person incurring such liability, or the primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (C) under any interest
rate swap agreement, interest rate cap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect against
fluctuations in interest rates; or (D) under any foreign exchange contract,
currency swap agreement or other similar agreement or arrangement designed to
protect that Person against fluctuations in currency values. Contingent
Obligations shall include (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making (other than the Loan), discounting with recourse or sale with recourse
by such Person of the obligation of another, (ii) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (iii) any liability of such Person
for the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

“Contractual Obligation” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject, other than the Loan Documents.

“Database” has the meaning set forth in Section 3.1.

“Debt Service Coverage Ratio” or “DSCR” as of any date of determination is the
Net Cash Flow for the Sites divided by the amount of interest, Servicing Fees
and Trustee Fees that the Borrowers will be required to pay over the succeeding
twelve (12) months on the Principal Amount of the Loan (excluding any Post-ARD
Additional Interest, interest on the Components corresponding to any Series of
Risk Retention Securities or Value Reduction Accrued Interest), determined
without giving effect to any reduction in interest due related to any Value
Reduction Amount and determined on a pro-forma basis to exclude Net Cash Flow
from any Site that is released from the Collateral.

“Deeds of Trust” means, collectively, (i) the Deeds of Trust, Assignments,
Security Agreements and Financing Statements, (ii) the Mortgages, Assignments,
Security Agreements and Financing Statements, and (iii) the Deeds to Secure
Debt, Assignments, Security Agreements and Financing Statements from the
Borrowers, constituting Liens on the Mortgaged Sites as Collateral for the Loan
as the same have been, or may be, assigned, modified or amended from time to
time.

 

-8-



--------------------------------------------------------------------------------

“Default” means any breach or default under any of the Loan Documents, whether
or not the same is an Event of Default, and also any condition or event that,
after notice or lapse of time or both, would constitute an Event of Default if
that condition or event were not cured or removed within any applicable grace or
cure period.

“Default Rate” for any Component is the same as the Component Rate for such
Component.

“Defease” means to deliver Federal Obligations as substitute Collateral for the
Loan in accordance with Section 11.3; and the term “Defeasance” has the meaning
correlative to the foregoing.

“Deposit Account” has the meaning set forth in Section 7.1.

“Deposit Account Agreement” has the meaning set forth in Section 7.1.

“Deposit Bank” has the meaning set forth in Section 7.1.

“Depositor” means American Tower Depositor Sub, LLC, a Delaware limited
liability company (together with any successors or assigns).

“Discretionary Capital Expenditures” means Capital Expenditures made to acquire
fee or perpetual easement interests with respect to any Ground Lease Site,
one-time payments made to obtain long-term extensions of Ground Leases, or
non-recurring expenditures made to enhance the Operating Revenues or decrease
the Operating Expenses of a Site.

“Discretionary Release” has the meaning set forth in Section 11.4(E).

“Distribution Date” shall mean the fifteenth 15th day of each calendar month or,
if any such fifteenth 15th day is not a Business Day, the next succeeding
Business Day.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Due Date” means each day that is four (4) Business Days prior to any
Distribution Date, except that, with respect to any Component for which a
Distribution Date is the Anticipated Repayment Date, the Due Date shall be the
day that is two (2) Business Days prior to such Distribution Date.

“Eligible Account” has the meaning set forth in the Trust Agreement.

“Eligible Institution” has the meaning set forth in the Trust Agreement.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA (including any Multiemployer
Plan) and (i) which is maintained for employees of any of the Borrowers or any
ERISA Affiliate, (ii) which has at any time within the preceding six (6) years
been maintained for the employees of any of the Borrowers or any

 

-9-



--------------------------------------------------------------------------------

current or former ERISA Affiliate or (iii) for which any of the Borrowers or any
ERISA Affiliate has or may have any liability, including contingent liability.

“Environmental Indemnity” means the Environmental Indemnity dated as of the
Initial Closing Date among the Borrowers, Lender, and any Additional Borrower
that becomes a party thereto, as same may be amended or modified from time to
time, and as reaffirmed as of the Closing Date by the Borrowers.

“Environmental Laws” means all present and future local, state, federal or other
Governmental Authority, statutes, ordinances, codes, orders, decrees, laws,
rules or regulations pertaining to or imposing liability or standards of conduct
concerning environmental regulation (including, without limitation, regulations
concerning health and safety), contamination or clean-up or the handling,
generation, release or storage of Hazardous Material affecting the Sites
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, as amended, the Emergency Planning and Community Right-to-Know
Act of 1986, as amended, the Hazardous Substances Transportation Act, as
amended, the Solid Waste Disposal Act, as amended, the Clean Water Act, as
amended, the Clean Air Act, as amended, the Toxic Substances Control Act, as
amended, the Safe Drinking Water Act, as amended, the Occupational Safety and
Health Act, as amended, any state superlien and environmental clean-up statutes
and all regulations adopted in respect of the foregoing laws whether now or
hereafter in effect, but excluding any local, state, federal, or other
governmental historic preservation or similar laws relating to historical
resources and historic preservation not related to (i) protection of health or
the environment or (ii) Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means, in relation to any Person, any other Person under
common control with the first Person, within the meaning of Section 4001(a)(14)
of ERISA.

“Estoppel” has the meaning set forth in Section 4.25(A).

“Event of Default” has the meaning set forth in Section 8.1.

“Excess Cash Flow” means Available Funds remaining in the Central Account on any
Due Date after allocations and/or distributions of all amounts required to be
allocated or distributed pursuant to Section 3.3(a)(i)-(vii) of the Cash
Management Agreement.

“Excess Interest” has the meaning set forth in Section 2.2.

“Exculpated Parties” has the meaning set forth in Section 12.2.

“Extraordinary Expenses” means Capital Expenditures and Operating Expenses not
set forth in either the annual CapEx Budget or the Operating Budget.

“Federal Obligations” means non-callable direct obligations of, or obligations
fully guaranteed as to payment of principal and interest by, the United States
of America or any

 

-10-



--------------------------------------------------------------------------------

agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States of America as chosen by the
Borrowers, subject to the approval of Lender.

“Financial Statements” means statements of operations and retained earnings,
statements of cash flow and balance sheets.

“Financing Statements” means the Uniform Commercial Code Financing Statements
naming the applicable Borrower Parties as debtor, and Lender as secured party,
required under applicable state law to perfect the security interests created
hereunder or under the other Loan Documents.

“First Amended Loan Agreement” has the meaning set forth in the Recitals.

“Fitch” means Fitch Ratings, Inc.

“GAAP” means generally accepted accounting principles as set forth in Statement
on Auditing Standards No. 69 entitled “The Meaning of Presenting Fairly in
Conformity with Generally Accepted Accounting Principles in the Independent
Auditor’s Report” issued by the Auditing Standards Board of the Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board to the extent such principles are applicable to the
facts and circumstances as of the date of determination.

“Governmental Authority” means, with respect to any Person, any federal or state
government or other political subdivision thereof and any entity, including any
regulatory or administrative authority or court, exercising executive,
legislative, judicial, regulatory or administrative or quasi-administrative
functions of or pertaining to government, and any arbitration board or tribunal
in each case having jurisdiction over such applicable Person or such Person’s
property, and any stock exchange on which shares of capital stock of such Person
are listed or admitted for trading.

“Governmental Leases” means Leases with any federal or state government or other
political subdivision thereof for space on a Tower located on a Site, provided
that such lease (by way of a lease, purchase order, request for proposal, or
similar requisition system) does not contain any provision that would materially
and adversely affect Lender’s Collateral or the priority of any Deed of Trust.

“Ground Lease” and “Ground Leases” means, collectively or individually, the
ground leases and non-perpetual easements described on Schedule 4.25 attached
hereto; provided that, (i) following termination of a Ground Lease, or the
conversion of a Ground Lease Site to an Owned Land Site pursuant to
Section 5.21, “Ground Leases” shall not include such Ground Lease relating to
such Ground Lease Site, (ii) following a Substitution with respect to a Ground
Lease Site, “Ground Leases” shall include the ground lease relating to the
Replacement Site and shall exclude the ground lease relating to the Substituted
Site, and (iii) with respect to, or following, the addition of any Additional
Site(s) and/or Additional Borrower Site(s), “Ground Leases” shall also include
all ground leases relating to the Additional Sites and/or Additional Borrower
Sites. For all purposes hereunder, with respect to the AT&T Sites, Ground Lease
shall mean the AT&T Sublease.

 

-11-



--------------------------------------------------------------------------------

“Ground Lease Default” has the meaning set forth in Section 4.25(A)(iii).

“Ground Lease Site” means each Site that is the subject of a Ground Lease.

“Ground Lessors” means the landlords under the Ground Lease. For all purposes
hereunder, Ground Lessor with respect to the AT&T Sites shall mean the sublessor
under the AT&T Sublease.

“Guarantor” means American Tower Holding Sub, LLC, a Delaware limited liability
company, and its permitted successors and assigns.

“Guaranty” means collectively, the Environmental Indemnity, the Parent Guaranty
and the Payment Guaranty.

“Hazardous Material” means all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (B) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(C) any flammable substances or explosives or any radioactive materials;
(D) asbestos in any form; (E) electrical or hydraulic equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls; (F) radon;
(G) mold; or (H) urea formaldehyde, provided, however, such definition shall not
include (i) cleaning materials and other substances commonly used in the
ordinary course of the Borrowers’ business, which materials exist only in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of in accordance with all applicable Environmental Laws, or
(ii) cleaning materials and other substances commonly used in the ordinary
course of the Borrowers’ lessee’s, or any of their respective agent’s, business,
which materials exist only in reasonable quantities and are stored, contained,
transported, used, released, and disposed of in accordance with all applicable
Environmental Laws.

“Impositions” means (i) all real and personal property taxes, and other similar
charges, general and special, ordinary and extraordinary, foreseen and
unforeseen, of every kind and nature whatsoever (including any payments in lieu
of taxes), which at any time prior to, at or after the execution hereof may be
assessed, levied or imposed by, in each case, a Governmental Authority upon any
of the Sites or the Rents relating thereto or upon the ownership, use, occupancy
or enjoyment thereof, and any interest, cost or penalties imposed by such
Governmental Authority with respect to any of the foregoing and (ii) all rent
and other amounts payable by the Borrowers for each of the Ground Leases.
Impositions shall not include (x) any sales or use taxes payable by the
Borrowers, (y) taxes payable by Lessees or guests occupying any portions of the
Sites, or (z) taxes or other charges payable by any Manager unless such taxes
are being paid on behalf of the Borrowers.

 

-12-



--------------------------------------------------------------------------------

“Impositions and Insurance Reserve” means the reserve established pursuant to
Section 6.3.

“Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind and nature now or hereafter located on the Sites and owned by the
Borrowers.

“Indebtedness” or “indebtedness”, means, for any Person, without duplication:
(i) all indebtedness of such Person for borrowed money, for amounts drawn under
a letter of credit, or for the deferred purchase price of property for which
such Person or its assets is liable, (ii) all unfunded amounts under a loan
agreement, letter of credit (unless secured in full by Dollars), or other credit
facility for which such Person would be liable if such amounts were advanced
thereunder, (iii) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests but not any preferred return or special
dividend paid solely from, and to the extent of, excess cash flow after the
payment of all operating expenses, capital improvements and debt service on all
Indebtedness, (iv) all obligations under leases that constitute capital leases
for which such Person is liable, and (v) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss, provided that reimbursement or
indemnity obligations related to surety bonds or letters of credit incurred in
the ordinary course of business and fully secured by cash collateral shall not
be considered “Indebtedness” hereunder.

“Indemnified Liabilities” has the meaning set forth in Section 14.2.

“Indemnitees” has the meaning set forth in Section 14.2.

“Independent Director” means, with respect to any entity, an individual who has
prior experience as an independent director, independent manager or independent
member with at least three years of employment experience and who is provided by
Corporation Service Company, CT Corporation, Lord Securities Corporation,
National Registered Agents, Inc., Stewart Management Company, Wilmington Trust
Company, or, if none of those companies is then providing professional
independent directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an Affiliate of the applicable Borrower and
that provides professional independent directors and other corporate services in
the ordinary course of its business, and which individual is duly appointed as
an Independent Director and is not, and has never been, and will not while
serving as Independent Director be, any of the following:

(i)    a member, partner, equityholder, manager, director, officer or employee
of the Borrower, the Borrower’s member, or any of their respective equityholders
or Affiliates (other than as an Independent Director of the Borrower, another
Borrower or an Affiliate of the Borrower that is not in the direct chain of
ownership of the Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a company that routinely provides

 

-13-



--------------------------------------------------------------------------------

professional independent directors in the ordinary course of its business);

(ii)    a creditor, supplier or service provider (including provider of
professional services) to the Borrower, or any of its equityholders or
Affiliates (other than a nationally-recognized company that routinely provides
professional independent directors and other corporate services to the Borrower
or any of its equityholders or Affiliates in the ordinary course of its
business);

(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” affiliated with the Borrower shall be qualified to serve as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as Independent Director of affiliates of the
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.

“Initial Borrowers” has the meaning set forth in the Recitals.

“Initial Loan Agreement” has the meaning set forth in the Recitals.

“Insurance Policies” has the meaning set forth in Section 5.4.

“Insurance Premiums” means the annual insurance premiums for the insurance
policies required to be maintained by the Borrowers with respect to the Sites
under Section 5.4.

“Insurance Proceeds” means all of the proceeds received under the Insurance
Policies.

“Interest Accrual Period” means, with respect to each Due Date, the period from
and including the Distribution Date immediately preceding such Due Date to but
excluding the Distribution Date immediately following such Due Date.

“Involuntary Borrower Bankruptcy” has the meaning set forth in Section 5.19.

“IRC” means the Internal Revenue Code of 1986, and any rule or regulation
promulgated thereunder from time to time, in each case as amended from time to
time.

“IRS” means the Internal Revenue Service or any successor thereto.

“Knowledge” whenever in this Loan Agreement or any of the Loan Documents, or in
any document or certificate executed on behalf of any Borrower Party pursuant to
this Loan Agreement or any of the Loan Documents, reference is made to the
knowledge of any Borrower or any other Borrower Party (whether by use of the
words “knowledge” or “known”, or other

 

-14-



--------------------------------------------------------------------------------

words of similar meaning, and whether or not the same are capitalized), such
shall be deemed to refer to the knowledge (without independent investigation
unless otherwise specified) (i) of the individuals who have significant
responsibility for any policy making, major decisions or financial affairs of
the applicable entity; and (ii) also to the knowledge of the person signing such
document or certificate.

“Lease” means any lease, tenancy, license, assignment and/or other rental or
occupancy agreement or other agreement or arrangement (including, without
limitation, any and all guaranties of any of the foregoing) heretofore or
hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Sites or any portion thereof, including
any extensions, renewals, modifications or amendments thereof, and including any
ground lease where a Borrower is the landlord thereunder.

“Lender” has the meaning set forth in the Recitals.

“Lessee” means a tenant or licensee under a Lease.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

“Liquidation Fees” has the meaning set forth in the Trust Agreement.

“Liquidated Tower Replacement Account” shall mean a sub-account of the Central
Account pursuant to which certain proceeds from Site dispositions will be
deposited by the Borrowers as required under Section 11.4(E).

“Loan” has the meaning set forth in Section 2.1(a).

“Loan Agreement” means this Second Amended and Restated Loan and Security
Agreement, as same may be amended, modified or restated from time to time
(including all schedules, exhibits, annexes and appendices hereto).

“Loan Agreement Supplement” means a loan agreement supplement to this Loan
Agreement to be executed by the Borrowers and Lender which provides for certain
terms for the Components and may, among other things, provide for a Loan
Increase or an Addition as described therein.

“Loan Documents” means this Loan Agreement, the Notes, the Deeds of Trust, the
Assignment of Management Agreement, the Payment Guaranty, the Parent Guaranty,
the Pledge Agreement, the Environmental Indemnity, the Reaffirmation Agreement,
the Financing Statements, the Cash Management Agreement, and any and all other
documents and agreements from the Borrowers, Guarantor, Parent Guarantor, or
Manager and accepted by Lender for the purposes of evidencing and/or securing
the Loan.

 

-15-



--------------------------------------------------------------------------------

“Loan Increase” means any increase in the outstanding principal amount of the
Loan made pursuant to a Loan Agreement Supplement, including for purposes of
refinancing any existing Components.

“Loss Proceeds” means, collectively, all Insurance Proceeds and all Condemnation
Proceeds.

“Loss Proceeds Reserve Sub-Account” has the meaning set forth in the Cash
Management Agreement.

“Maintenance Capital Expenditures” means Capital Expenditures made for the
purpose of maintaining the Sites or complying with applicable laws, regulations,
ordinances, statutes, codes, or rules applicable to the Sites but shall exclude
Discretionary Capital Expenditures.

“Managed Sites” means (i) following the addition of any Additional Site(s)
and/or Additional Borrower Site(s), “Managed Sites” shall include any Additional
Site(s) and/or Additional Borrower Site(s) that is not an Owned Site and is
subject to a Site Management Agreement and identified as “Managed Sites” in any
related Loan Agreement Supplement, (ii) following an Other Pledged Site
Substitution with respect to a Property that will be subject to a Site
Management Agreement, “Managed Sites” shall include the Replacement Other
Pledged Sites and shall exclude the Substituted Other Pledged Site and
(iii) following termination of a Site Management Agreement pursuant to
Section 5.9, “Managed Sites” shall mean each of the Sites that remain subject to
a Site Management Agreement.

“Management Agreement” means the First Amended and Restated Management Agreement
between the Borrowers, any Additional Borrower which becomes a party thereto,
and the Manager, dated as of the 2013 Closing Date, as the same may be amended,
modified or restated from time to time, and any management agreement which may
hereafter be entered into in accordance with the terms and conditions hereof,
pursuant to which any subsequent Manager may hereafter manage one or more of the
Sites.

“Management Fee” means the fees earned by Manager pursuant to the terms of the
Management Agreement.

“Manager” means SpectraSite Communications, LLC, as the initial Manager or
another Manager as provided in Section 5.11(C) which may hereafter be charged
with management of one or more of the Sites in accordance with the terms and
conditions hereof.

“Master Lease Deposit Account Agreement” means the Deposit Account Agreement
dated as of the 2013 Closing Date, by and among Citibank, N.A., the Borrowers,
the Lender and the Servicer, as the same may be amended or modified from time to
time.

“Material Adverse Effect” means, as determined by either Lender or Borrower, as
applicable, in its reasonable discretion, (A) a material adverse effect upon the
business, operations, or condition (financial or otherwise) of Parent Guarantor,
the Borrowers and Guarantor (taken as a whole), or (B) the material impairment
of the ability of Parent Guarantor, the Borrowers and Guarantor (taken as a
whole) to perform their obligations under the Loan

 

-16-



--------------------------------------------------------------------------------

Documents (taken as a whole), (C) the material impairment of the ability of
Lender to enforce or collect the Obligations under the Loan Documents as such
Obligations become due, or (D) a material adverse effect on the use, value or
operation of the Sites as a whole as Collateral for the Loan, provided, however
that if five percent (5%) or more of the Operating Revenues derived from the
Sites taken as a whole are materially and adversely affected (other than an
impact arising as a result of the renegotiation of an existing lessee lease or
sublease arrangement in the ordinary course of business), then a Material
Adverse Effect shall be deemed to exist. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
does not of itself have such effect, a Material Adverse Effect shall be deemed
to have occurred if the cumulative effect of such event and all other then
occurring events and existing conditions would result in a Material Adverse
Effect.

“Material Agreement” means any Site Management Agreements and any written
contract or agreement, or series of related agreements, by the Borrowers
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of the Sites under which there is an
obligation of the Borrowers, in the aggregate, to pay, or under which the
Borrowers receive in compensation, more than $250,000 per annum, excluding
(i) the Management Agreement, (ii) the Leases and (iii) any agreement which is
terminable by the Borrowers on not more than sixty (60) days’ prior written
notice without any fee or penalty.

“Material Ground Lease Term” means any amendment or modification to a Ground
Lease that (i) after giving effect to the terms of such amendment or
modification, would result in a material reduction of DSCR (when compared
against the Closing Date DSCR), (ii) would reduce the term (including any
extension options) of the Ground Lease or (iii) would materially modify any
mortgagee or Lender protections in such Ground Lease.

“Material Ground Lease Default” has the meaning set forth in Section 5.21(C).

“Maturity Date” for each Component has the meaning set forth in the Loan
Agreement Supplement relating to such Component. The “Maturity Date” for each
Note is the date set forth on such Note, as amended, modified or restated, on
which the final payment of principal of such Note becomes due and payable as
provided herein, whether at such stated Maturity Date, by acceleration, or
otherwise.

“Maximum Rate” has the meaning set forth in Section 2.2.

“Minimum DSCR” means 1.15:1, for any full calendar quarter.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the mortgages, deeds of trust and deeds to secure debt
creating first priority mortgage liens on the Borrowers’ interests (fee or
leasehold) in the Mortgaged Sites.

“Mortgaged Sites” and “Mortgaged Site” means, collectively, or individually, the
properties (including land and Improvements) described in Exhibit C, and all
related facilities, owned or leased by the Borrowers and which shall be
encumbered by and are more

 

-17-



--------------------------------------------------------------------------------

particularly described in the respective Deeds of Trust; provided that,
(i) following a Release of a Mortgaged Site, “Mortgaged Sites” shall not include
such Mortgaged Site, (ii) following a Substitution with respect to a Mortgaged
Site, “Mortgaged Sites” shall include the Replacement Site and shall exclude the
Substituted Site and, (iii) with respect to, or following, the addition of any
Additional Site(s) and/or Additional Borrower Site(s), “Mortgaged Sites” shall
include all such Sites required to be encumbered by a Deed of Trust pursuant to
the Loan Agreement Supplement relating to such Additional Sites or Additional
Borrower Sites.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA to which any of the Borrowers or any Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years, or for
which any of the Borrowers or any ERISA Affiliate has or may have any liability,
including contingent liability.

“Net Cash Flow” for the Sites is four times the excess of the Net Operating
Income for the trailing three-month period ended as of the most recently ended
calendar month for which the Borrowers have been required to deliver Financial
Statements to Lender pursuant to Section 5.1(A)(iv) over the Management Fee
payable for such period; provided that for any period during the first three
(3) full calendar months following acquisition of an Additional Site or the
addition of an Additional Borrower Site, Net Cash Flow for such Additional Sites
or Additional Borrower Sites shall be calculated as the Annualized Run Rate Net
Cash Flow of such Sites.

“Net Operating Income” means, for any period, the amount by which Operating
Revenues exceed Operating Expenses (excluding Management Fees, interest, income
taxes, depreciation, accretion and amortization).

“Notes” has the meaning set forth in Section 2.1(B).

“Obligations” means the Loan and all obligations, liabilities and indebtedness
of every nature to be paid or performed by the Borrowers under the Loan
Documents, including the Principal Amount of the Loan, interest accrued thereon
and all fees, costs and expenses, management fees and reimbursements and other
sums now or hereafter owing, due or payable and whether before or after the
filing of a proceeding under the Bankruptcy Code by or against any of the
Borrowers, and the performance of all other terms, conditions and covenants
under the Loan Documents.

“Officer’s Certificate” means a certificate delivered to Lender by a Borrower or
Manager, as applicable, which is signed on behalf of such Borrower or Manager by
an authorized officer of such Borrower or Manager which states that the items
set forth in such certificate are true, accurate and complete in all material
respects.

“Operating Budget” means, for any period, the Borrowers’ budget setting forth
the Borrowers’ best estimate, after due consideration, of all Operating Expenses
and any other expenses for the Sites for such period, as same may be amended
pursuant to Section 5.1(D) hereof.

 

-18-



--------------------------------------------------------------------------------

“Operating Expenses” means, for any period, without duplication, all direct
costs and expenses of operating and maintaining the Sites (including Management
Fees) determined in accordance with GAAP and all Maintenance Capital
Expenditures related to the Sites excluding (i) the impact on rent expense of
accounting for Ground Leases with fixed escalators on a straight-line basis as
required under ASC 840 and (ii) the amortization of costs associated with
operations support personnel provided by the Manager to perform site
inspections. Operating Expenses do not include Discretionary Capital
Expenditures.

“Operating Revenues” means, for any period, all revenues of the Borrowers from
operation of the Sites or otherwise arising in respect of the Sites that are
properly allocable to the Sites for such period in accordance with GAAP,
excluding (i) the impact on revenues of accounting for Leases with fixed
escalators on a straight-line basis as required under ASC 840 and
(ii) miscellaneous fee revenue, including structural analyses and the impact of
amortization of Lease origination fees.

“Original Indebtedness” has the meaning set forth in the Recitals.

“Original Lender” has the meaning set forth in the Recitals.

“Original Loan Agreement” has the meaning set forth in the Recitals.

“Other Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“Other Company Collateral” has the meaning set forth in Section 10.1.

“Other Pledged Site Substitution” has the meaning set forth in Section 11.6.

“Other Pledged Sites” means, collectively, the properties (including land and
Improvements) described in Exhibit D, and all related facilities, owned or
leased by the Borrowers; provided that, following (x) an Other Pledged Site
Substitution, “Other Pledged Sites” shall include the Replacement Other Pledged
Site and shall exclude the Substituted Other Pledged Site, and (y) the addition
of any Additional Sites or Additional Borrower Sites, “Other Pledged Sites”
shall include all Additional Sites and Additional Borrower Sites that are not
Mortgaged Sites pursuant to the Loan Agreement Supplement relating to such
Additional Sites or Additional Borrower Sites, including any such Sites which
any Borrower manages on behalf of a Third Party Owner pursuant to a Site
Management Agreement.

“Other Rents Reserve Deposit” has the meaning set forth in the Cash Management
Agreement.

“Other Title Policies” means the ALTA policies of title insurance, together with
any date down endorsements thereto, pertaining to the Other Pledged Sites issued
by the Title Company to the Borrowers, to the extent required by the terms of
this Loan Agreement.

“Owned Land Sites” and “Owned Land Site” means, collectively or individually,
all real estate owned in fee by the Borrowers, or occupied pursuant to a
perpetual easement agreement with no ongoing rent payable by the Borrowers,
including, following the

 

-19-



--------------------------------------------------------------------------------

addition of an Additional Site or Additional Borrower Site, any such Additional
Site or Additional Borrower Site owned in fee, and any Ground Lease Site a fee
interest or perpetual easement interest in which is acquired by a Borrower, in
each case, together with any fixtures and appurtenances thereon.

“Owned Site” and “Owned Sites” means, collectively or individually, all Owned
Land Sites, Ground Lease Sites and AT&T Sites.

“Parent Guarantor” means American Tower Guarantor Sub, LLC.

“Parent Guaranty” means the Parent Guaranty of even date herewith, from Parent
Guarantor to Lender, as same may be amended or modified from time to time.

“Payment Guaranty” means the Payment Guaranty of even date herewith, from
Guarantor to Lender, as same may be amended or modified from time to time.

“Permitted Encumbrances” means, collectively, (i) the Deeds of Trust and the
other Liens of the Loan Documents in favor of Lender, (ii) the items shown in
Schedule B to the Title Policies and owner’s title insurance policies as of
Closing, (iii) Liens for Impositions not yet due and payable or Liens arising
after the date hereof which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with
Section 5.3(B); (iv) statutory Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens arising by operation of law, which are
incurred in the ordinary course of business and discharged by the Borrowers by
payment, bonding or otherwise within forty-five (45) days after the filing
thereof or which are being contested in good faith in accordance with
Section 5.3(B); (v) Liens arising from reasonable and customary purchase money
financing of personal property and equipment leasing to the extent the same are
created in the ordinary course of business in accordance with Section 5.14(B);
(vi) all easements, rights-of-way, restrictions and other similar charges or
non-monetary encumbrances against real property which do not have a Material
Adverse Effect; (vii) rights of Lessees, and (viii) Liens on cash collateral
accounts to secure reimbursement or indemnity obligations related to surety
bonds and letters of credit obtained in the ordinary course of business.

“Permitted Indebtedness” has the meaning set forth in Section 5.14.

“Permitted Investments” has the meaning set forth in the Cash Management
Agreement.

“Permitted Ownership Interest Transfers” has the meaning set forth in
Section 11.2.

“Permitted Subsidiary” has the meaning set forth in Section 14.24.

“Perpetual Easements” has the meaning set forth in Section 4.26.

“Perpetual Easement Agreement Default” has the meaning set forth in
Section 4.26.

 

-20-



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).

“Pledge Agreement” means, collectively, that certain Pledge and Security
Agreement delivered by Guarantor and that certain Pledge and Security Agreement
delivered by Parent Guarantor, each dated as of the Initial Closing Date and
given for the benefit of Lender, as reaffirmed as of the Closing Date by the
Guarantor and Parent Guarantor, respectively.

“Post-ARD Additional Interest” has the meaning set forth in Section 2.4(A)(ii).

“Pre-Existing Condition” has the meaning set forth in Section 5.5.

“Property” has the meaning set forth in Section 9.1.

“Principal Amount” means, with respect to the Loan, the aggregate Component
Principal Balance of all Components of the Loan, and with respect to any
Component, the principal amount of such Component, in each case as such amount
may be reduced from time to time pursuant to the terms of this Loan Agreement,
the Notes or the other Loan Documents.

“Quarterly Advance Rents Reserve Deposit” has the meaning set forth in the Cash
Management Agreement.

“RAC-Only Release” means, with respect to any release of Sites in accordance
with Sections 11.4(B), (C) or (F) of this Loan Agreement, that neither a Rating
Agency Declination nor a waiver of Rating Agency Confirmation in accordance with
Section 11.13 of the Trust Agreement shall be applicable to the obligation
herein or therein to obtain Rating Agency Confirmation.

“Rating Agency” for each Component, has the meaning set forth in the Loan
Agreement Supplement relating to such Component.

“Rating Agency Confirmation” has the meaning set forth in, and is subject to the
provisions of, the Trust Agreement, including Section 11.3 of the Trust
Agreement, the provisions of which are hereby incorporated by reference.

“Rating Agency Declination” has the meaning set forth in, and is subject to the
provisions of, the Trust Agreement; provided that Rating Agency Declination
shall not apply to Loan Increases as set forth in Section 3.2 and any RAC-Only
Releases.

“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the
Closing Date, among the Borrowers, Guarantor, Parent Guarantor, Manager and
Lender.

“Receipts” means all revenues, receipts and other payments to the Borrowers of
every kind arising from ownership, operation or management of the Sites,
including without

 

-21-



--------------------------------------------------------------------------------

limitation, all warrants, stock options, or equity interests in any Lessee,
licensee or other Person occupying space at, or providing services related to or
for the benefit of, the Sites received by the Borrowers or any Related Person in
lieu of rent or other payment, but excluding, (i) any amounts received by the
Borrowers and required to be paid to any Person that is not a Related Person as
management fees, brokerage fees, fees payable to the owner of a Managed Site or
similar fees or reimbursements, (ii) any other amounts received by the Borrowers
or any Related Person that constitute the property of a Person other than a
Borrower (including, without limitation, all revenues, receipts and other
payments arising from the ownership, operation or management of properties by
Affiliates of the Borrower), (iii) security deposits received under a Lease,
unless and until such security deposits are applied to the payment of amounts
due under such Lease, and (iv) revenues from structural analyses and site
inspections performed on a Site and any other revenues not attributed to a Site
under the Borrowers’ accounting practices in effect prior to the Closing Date.

“Refinancing Window” means, with respect to any Components, the period prior to
the Anticipated Repayment Date of such Component when no Yield Maintenance is
payable in connection with a prepayment of such Component, as set forth in the
Loan Agreement Supplement relating to such Component.

“Register” has the meaning set forth in Section 14.12.

“Register Agent” has the meaning set forth in Section 14.12.

“Related AT Party” has the meaning set forth in Section 9.2(C).

“Related Party” has the meaning set forth in Section 9.1.

“Related Person” means any Person in which a Borrower, Parent Guarantor or
Guarantor holds, directly or indirectly, greater than a ten percent (10%) equity
interest.

“Release” means the release of a Site from the applicable Loan Documents in
accordance with Section 11.4.

“Release Price” means an amount equal to 115% of the Allocated Loan Amount of
the applicable Site or Sites to be Released; provided that with respect to a
Site to be Released in connection with a Title Defect Cash Flow Event, the
Release Price shall equal the greater of (i) 125% of the Allocated Loan Amount
of such Site and (y) the amount of principal of Components of the Loan the
repayment of which is necessary to cause the DSCR to be equal to the DSCR
immediately prior to occurrence of such Title Defect Cash Flow Event.

“Released Site” means a Site that has been released from the applicable Loan
Documents in accordance with Section 11.4.

“Release or Substitution Conditions” mean the following conditions:

(i) no Event of Default has occurred and is continuing (unless the applicable
release, substitution or termination of a Site has the effect of curing such
Event of Default);

 

-22-



--------------------------------------------------------------------------------

(ii) no Amortization Period is continuing (unless such release, substitution or
termination of a Site has the effect of curing such Amortization Period);

(iii) if a Special Servicing Period is continuing, Servicer shall have confirmed
satisfaction of the other Release or Substitution Conditions and any other
conditions to the applicable release, substitution or termination, which
confirmation shall not be unreasonably withheld, conditioned or delayed (unless
such release, substitution or termination would cure the Special Servicing
Period);

(iv) the following attributes of the remaining Sites securing the Loan following
any proposed release, substitution or termination, as applicable, shall remain
constant (subject to the negative variances described below) or increase as a
result of such proposed release, substitution or termination:

(A) the DSCR (determined to within 0.2x after taking into account any required
prepayment of the Loan);

(B) the weighted average remaining term (including all available extensions) of
all Ground Leases (excluding those Ground Leases with a remaining term of 90
years or greater in duration and calculating the weighted average to within one
year based upon Annualized Run Rate Net Cash Flow);

(C) the weighted average remaining term (excluding extensions) of all Leases
(calculating the weighted average to within one year based upon the Annualized
Run Rate Revenue);

(D) the percentage of Annualized Run Rate Revenue from the remaining Sites
represented by telephony Lessees and non-telephony investment grade Lessees
(taken together and determined to within 5 %);

(E) the percentage of Sites located in the Top 100 BTAs (determined to within
3.5%); and

(F) following any proposed release, substitution or termination, the percentage
of the Annualized Run Rate Net Cash Flow from Mortgaged Sites (taken together
and determined to within 5%);

(v) following any proposed release, substitution or termination, the maintenance
capital expenditures for the remaining Sites (taken together and averaged on a
per Site basis) is not materially greater than the maintenance capital
expenditures on all Sites prior to such release, substitution or termination,
averaged on a per Site basis; and

(vi) the Manager delivers a certificate to Lender substantially in the form set
forth in Exhibit E that each of the foregoing conditions will be satisfied.

The Release or Substitution Conditions will not apply in connection with any
(i) Discretionary Releases and (ii) any releases or substitutions of a Site or
Sites in connection with the cure of a breach of representation, warranty,
covenant or other default with respect to such Site or Sites.

 

-23-



--------------------------------------------------------------------------------

“Rents” has the meaning set forth in the Deeds of Trust.

“Replacement Other Pledged Site” and “Replacement Other Pledged Sites” have the
meanings set forth in Section 11.6.

“Replacement Site” and “Replacement Sites” have the meanings set forth in
Section 11.5.

“Reserve Sub-Accounts” has the meaning set forth in Section 7.1.

“Reserves” means the Imposition and Insurance Reserve, the Advance Rents
Reserve, the Cash Trap Reserve and any other reserves held by or on behalf of
Lender pursuant to this Loan Agreement or the other Loan Documents.

“Responsible Officer” means a chief executive officer, president or chief
financial officer (or other individual performing the functions of any of the
foregoing of such person).

“Restoration” has the meaning set forth in Section 5.5.

“Risk Retention Securities” has the meaning set forth in the Trust Agreement.

“S&P” means Standard and Poor’s Rating Service, a division of The McGraw Hill
Companies, Inc.

“Scheduled Defeasance Payments” means payments on or prior to, but as close as
possible to (i) each Due Date after the date of defeasance and through and
including the first Due Date in the Refinancing Window for each Component in
amounts equal to the scheduled payments due on such dates under the Loan
Documents, including payment of any Workout Fees due under the Trust Agreement
and (ii) the first Due Date in the Refinancing Window for each Component in an
amount equal to the Principal Amount of the Loan and accrued interest thereon,
including payment of any Workout Fees due under the Trust Agreement.

“SEC” has the meaning set forth in Section 5.1.

“Securitization” means an offering of any Securities from time to time.

“Securities” mean any securities rated by the Rating Agencies representing the
direct or indirect interests in the Loan or the right to receive income
therefrom, as may be issued from time to time pursuant to the Trust Agreement.

“Security Agreement” has the meaning set forth in Section 11.3.

“Semi-Annual Advance Rents Reserve Deposit” has the meaning set forth in the
Cash Management Agreement.

“Series 2013-2A Securities” has the meaning set forth in the Trust Agreement.

 

-24-



--------------------------------------------------------------------------------

“Servicer” means a Person selected by Lender from time to time in its sole
discretion to service the Loan.

“Servicing Report” has the meaning set forth in the Trust Agreement.

“Site Management Agreement” means any lease (other than a Ground Lease),
management agreement, or similar agreement pursuant to which a Borrower is
authorized to sublease or otherwise broker space at a Managed Site.

“Sites” means, collectively, the Mortgaged Sites and the Other Pledged Sites.

“Special Servicing Period” has the meaning set forth in the Trust Agreement.

“Specially Serviced Loan” has the meaning set forth in the Trust Agreement.

“Sub-Accounts” has the meaning set forth in Section 7.1.

“Substituted Other Pledged Site” has the meaning set forth in Section 11.6.

“Substituted Site” has the meaning set forth in Section 11.5.

“Substitution” has the meaning set forth in Section 11.5.

“Substitution and Additions Threshold” means the point at which the aggregate
Allocated Loan Amount of all (i) Ground Lease Sites to be amended pursuant to
Section 5.21(A)(iii), (ii) Substituted Sites to be replaced pursuant to
Section 11.5, (iii) Substituted Other Pledged Sites to be replaced pursuant to
Section 11.6, (iv) Additional Sites or Additional Borrower Sites that are to
constitute Mortgaged Sites pursuant to Section 11.7 and (v) Additional Sites or
Additional Borrower Sites that are to constitute Other Pledged Sites pursuant to
Section 11.8 exceeds (y) 1% of the aggregate Original Component Principal
Balance of all Components of the Loan in any given year or (z) an aggregate cap
of 5% of the aggregate original Component Principal Balance of all Components of
the Loan then outstanding.

“Successor Borrowers” has the meaning set forth in Section 11.3.

“Supplemental Financial Information” means (i) a comparison of budgeted expenses
and the actual expenses for the prior calendar year or corresponding calendar
quarter for such prior year, and (ii) such other financial reports as the
subject entity shall routinely and regularly prepare as reasonably requested by
Lender.

“Termination and Assignment Threshold” means the point at which the aggregate
Allocated Loan Amount of all Sites subject to (x) Ground Lease terminations or
assignments in accordance with Section 5.21(A)(ii) (except assignments to
another Borrower) and (y) terminations or assignments of Site Management
Agreements in accordance with Section 5.9 (except assignments to another
Borrower), and all prior such terminations and assignments, constitute 5% of the
aggregate original Component Principal Balance of all Components of the Loan
outstanding at the time of such proposed termination or assignment.

 

-25-



--------------------------------------------------------------------------------

“Third Party Owner” means a third party with which a Borrower has entered into a
lease, management or similar agreement with respect to a Site.

“Third Party Receipts” has the meaning set forth in the Cash Management
Agreement.

“Title Company” means Stewart Title Insurance Company, a New York corporation,
and such other national title insurance company as may be reasonably acceptable
to Lender.

“Title Defect Cash Flow Event” means a condition that shall exist with respect
to any Mortgaged Site if the rent or any other revenue payable to the Borrower
with respect to such Mortgaged Site is decreased or otherwise disrupted directly
as a result of a dispute over title to such Mortgaged Site, or as a result of a
Lien (other than a Permitted Encumbrance) on such Mortgaged Site, in each case
in the reasonable judgement of the Manager and with notice to the Servicer and
the Trustee.

“Title Policies” means the ALTA mortgagee policies of title insurance pertaining
to the Deeds of Trust on the Mortgaged Sites issued by the Title Company to
Lender, together with any date down endorsements thereto.

“Top 100 BTAs” means the 100 largest basic trading areas (measured by
population) as of the Closing Date, as determined by the Federal Communications
Commission for licensing purposes.

“Tower” and “Towers” means collectively, or individually, any communications
towers owned, leased or managed (or to be owned, leased or managed) by a
Borrower, including any rooftop or other sites owned, leased or managed by a
Borrower, together with any real estate, fixtures and appurtenances that
accompany the towers, rooftops or other sites that may be added as Additional
Site(s) and/or Additional Borrower Site(s).

“Transfer” has the meaning set forth in Section 11.2.

“Trust Agreement” means the Second Amended and Restated Trust and Servicing
Agreement dated as of the date hereof, among the Depositor, U.S. Bank National
Association, as trustee, and Midland Loan Services, a Division of PNC Bank,
National Association, as servicer, as supplemented by that certain First Trust
Agreement Supplement dated as of the Closing Date among Depositor, U.S. Bank
National Association, as trustee, and Midland Loan Services, a Division of PNC
Bank, National Association, as servicer, as the same may be further amended,
modified or supplemented from time to time.

“Trustee” means the trustee of the trust established to hold the Loan in
connection with the Securitization.

“UCC” means the Uniform Commercial Code in effect in each State in which any of
the Collateral or Other Company Collateral may be located from time to time.

 

-26-



--------------------------------------------------------------------------------

“Unseasoned Site” means any Site that has been owned by the Borrowers, or any of
them or any Affiliate of a Borrower, for less than twelve (12) full calendar
months.

“Value Reduction Accrued Interest” has the meaning set forth in
Section 2.4(A)(iii).

“Value Reduction Amount” has the meaning set forth in the Trust Agreement.

“Waiving Party” has the meaning set forth in Section 13.1.

“Workout Fees” has the meaning set forth in the Trust Agreement.

“Yield Maintenance” has the meaning set forth in Section 2.6(C).

Section 1.2    Accounting Terms. For purposes of this Loan Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to such terms in conformity with GAAP.

Section 1.3    Other Definitional Provisions.

(A)    References to “Articles”, “Sections”, “Subsections”, “Exhibits” and
“Schedules” shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Loan Agreement unless otherwise specifically provided. Any
of the terms defined in Section 1.1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference. In this Loan
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Loan Agreement as a whole and not merely to the specific article,
section, subsection, paragraph or clause in which the respective word appears;
words importing any gender include the other genders; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; and any reference to
any statute or regulation may include any amendments of same and any successor
statutes and regulations. Further, (i) any reference to any agreement or other
document may include subsequent amendments, assignments, and other modifications
thereto, and (ii) any reference to any Person may include such Person’s
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons.

(B)    To the extent any defined term used herein is incorporated by reference
from the Trust Agreement, Lender agrees that such defined term shall not be
modified without the prior written consent of the Borrowers.

 

-27-



--------------------------------------------------------------------------------

ARTICLE II

TERMS OF THE LOAN

Section 2.1    Loan.

(A)    Components. Subject to the terms and conditions of this Loan Agreement
and in reliance upon the representations and warranties of the Borrowers
contained herein, Lender and the Borrowers agree that the Indebtedness hereunder
shall consist of separate components (each, a “Component”), as provided from
time to time in one or more Loan Agreement Supplements. Such Components (each
being treated as a separate loan for U.S. federal income tax purposes) and the
obligation of the Borrowers to repay such Components together with all interest
and other amounts from time to time owing hereunder, may be referred to
collectively herein as the “Loan”. The designation and original principal amount
of any additional Component will be as provided for in the Loan Agreement
Supplement relating to such Component.

(B)    Notes. The Borrowers shall (i) execute and deliver to Lender from time to
time Promissory Notes (as amended, modified or restated, together with any
additional Notes executed pursuant to a Loan Increase, by the Borrowers and any
Additional Borrower, and any replacement or substitute notes therefor, by means
of multiple notes or otherwise, collectively, the “Notes”), made by the
Borrowers to the order of Lender evidencing each Component as provided for in
the Loan Agreement Supplement relating to such Component, and having an initial
principal amount and Maturity Date provided for therein and (ii) execute amended
and restated Notes whereby the Additional Borrowers will become jointly and
severally liable, along with the Borrowers, for the then existing Loan and for
any Loan Increase.

(C)    Use of Proceeds. The proceeds of the Components funded from time to time
shall be as set forth in the Loan Agreement Supplement relating to such
Component.

(D)    Release. Upon repayment by the Borrowers in full of all of their
Obligations under the Loan Documents, or Defeasance of the Loan in full, in each
case, when permitted or required hereunder, Lender shall execute such
instruments prepared by Borrower and reasonably satisfactory to Lender, which,
at Borrower’s election and at Borrower’s sole cost and expense release and
discharge all Liens on all Collateral securing payment of the Indebtedness,
including all balances in any of the Sub-Accounts. In addition, those limited
liability company certificates delivered to Lender hereunder shall be returned
to the Borrowers pursuant to the terms of the Pledge Agreement.

Section 2.2    Interest.

(A)    Rate of Interest. The outstanding principal balance of each Component of
the Loan shall bear interest for each Interest Accrual Period at a rate per
annum equal to the lesser of (i) the Component Rate, or following the
Anticipated Repayment Date for such Component (other than any such Component
corresponding to any Series of Risk Retention Securities), the ARD Component
Rate, as applicable, for such Component and (ii) the Maximum Rate.

(B)    Computation of Interest. Interest on each Component of the Loan and all
other Obligations owing to Lender shall be computed on the basis of a 360-day
year

 

-28-



--------------------------------------------------------------------------------

consisting of twelve (12) thirty (30) day months (for the avoidance of doubt,
each Interest Accrual Period is one such month), and shall be charged for the
actual number of days elapsed during any partial thirty (30) day month, in each
case, except to the extent provided in any Loan Agreement Supplement. Interest
shall be payable in arrears (except with respect to the number of days from the
Due Date in any Interest Accrual Period to the last day of such Interest Accrual
Period as to which interest shall be payable in advance, if any).

(C)    Interest Laws. Notwithstanding any provision to the contrary contained in
this Loan Agreement or the other Loan Documents, the Borrowers shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by law (“Excess
Interest”). If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Loan Agreement or in
any of the other Loan Documents, then in such event: (1) the provisions of this
subsection shall govern and control; (2) the Borrowers shall not be obligated to
pay any Excess Interest; (3) any Excess Interest that Lender may have received
hereunder shall be, at Lender’s option, (a) applied as a credit against either
or both of the outstanding principal balance of the Loan or accrued and unpaid
interest thereunder (not to exceed the maximum amount permitted by law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing;
(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed from time to time under applicable law (the
“Maximum Rate”), and this Loan Agreement and the other Loan Documents shall be
deemed to have been and shall be, reformed and modified to reflect such
reduction; and (5) the Borrowers shall not have any action against Lender for
any damages arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any
Obligation is calculated at the Maximum Rate rather than the applicable rate
under this Loan Agreement, and thereafter such applicable rate becomes less than
the Maximum Rate, the rate of interest payable on such Obligations shall, to the
extent permitted by law, remain at the Maximum Rate until Lender shall have
received or accrued the amount of interest which Lender would have received or
accrued during such period on Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

Section 2.3    Additional Borrowers. Subject to the satisfaction of the
conditions set forth below, the Borrowers may elect, pursuant to a Loan
Agreement Supplement, other newly executed Loan Documents and/or modifications,
amendments or supplements to the Loan Documents (in each case, reasonably
acceptable to Lender) to cause one or more direct or indirect wholly-owned
subsidiaries of Guarantor to assume and become jointly and severally obligated
under the Notes and the Loan Documents for repayment of the Loan, to add the
Additional Borrower Sites of such Additional Borrower in accordance with
Section 11.7, and to pledge the Other Company Collateral of such Additional
Borrower. Upon such election and satisfaction of such conditions, (i) Schedule 1
shall be amended to include such Additional Borrowers as are designated to
become “Borrowers” hereunder; and (ii) all references to the Borrowers hereunder
shall include all of the Additional Borrowers identified on such amended
Schedule 1. Any election to add an Additional Borrower shall be subject to the
satisfaction of the following conditions precedent:

 

-29-



--------------------------------------------------------------------------------

(A)    No Event of Default or Amortization Period is then continuing (unless
such Event of Default or Amortization Period would be cured by the addition of
an Additional Borrower);

(B)    No event or condition has occurred or exists that, with the giving or
notice or passage of time, would give rise to an Event of Default;

(C)    If a Special Servicing Period is then in effect, the Servicer shall have
confirmed satisfaction of the conditions precedent to such Additional Borrower,
such confirmation not to be unreasonably withheld, conditioned or delayed.

(D)    Such Additional Borrower must be a direct or indirect wholly-owned
subsidiary of Guarantor;

(E)    Guarantor shall have pledged 100% of the equity of such Additional
Borrower, or, if such Additional Borrower is not a direct subsidiary of
Guarantor, of the direct parent of such Additional Borrower, pursuant to the
Pledge Agreement to secure its obligations pursuant to the Payment Guaranty and,
if such Additional Borrower is not a direct subsidiary of Guarantor, the direct
parent of such Additional Borrower shall have pledged 100% of the equity of such
Additional Borrower in support of its obligation to guarantee the Loan, by
executing a pledge and a guaranty substantially in the form of the Payment
Guaranty and the Pledge Agreement, subject to Lender’s reasonable approval;

(F)    On or prior to the date of such election, the Borrowers shall deliver to
Lender an opinion or opinions of counsel reasonably satisfactory to Lender
stating (i) that the addition of such Additional Borrower will not constitute a
“significant modification” of the Loan or “deemed exchange” of the Notes under
section 1001 of the IRC and (ii) the Loan Increase, if any, will not create a
taxable event, for U.S. Federal income tax purposes, to any holder of a
Certificate;

(G)    On or prior to the date of such election, the Borrowers shall deliver to
Lender an opinion of counsel reasonably satisfactory to Lender concerning the
substantive non-consolidation of such Additional Borrower, in a form reasonably
satisfactory to Lender, provided that an opinion in the form of the substantive
non-consolidation opinion delivered to Lender on the Closing Date with regards
to the Borrowers pursuant to Section 3.1(D)(iv) shall be satisfactory to Lender;

(H)    Such Additional Borrower shall have represented and warranted to Lender,
in the Loan Agreement Supplement, as to itself, the representations and
warranties set forth in Article IV (other than Section 4.30) as of the date of
such election;

(I)    Such Additional Borrower shall have represented and warranted to Lender,
in the Loan Agreement Supplement, as to itself, the representations and
warranties set forth in Section 9.1;

(J)    On or prior to the date of such election, the conditions with respect to
the Addition of the Additional Borrower Sites of such Additional Borrower set
forth in Section 11.7 shall have been satisfied;

 

-30-



--------------------------------------------------------------------------------

(K)    On or prior to the date of such election, the organizational documents of
such Additional Borrower shall contain provisions that limit the purposes of
such Additional Borrower in a manner that is consistent with the provisions
governing the purposes of the Borrowers set forth in the organizational
documents of the Borrowers on the Closing Date; and

(L)    Rating Agency Confirmation shall have been obtained.

Notwithstanding the foregoing, in connection with a Permitted Subsidiary
becoming an Additional Borrower in accordance with Section 14.24, only the
conditions set forth in Section 2.3(H) and (I) shall apply.

Section 2.4    Payments.

(A)    Payments of Interest and Principal. The Borrowers shall make payments of
interest and principal on the Notes as follows:

(i)      On each Due Date commencing with the first Due Date, and on each Due
Date thereafter through and including the Maturity Date for any Component then
outstanding (except as modified by clause (ii) of this Section 2.4(A)), the
Borrowers shall make (a) first, payment of all Administrative Fees then due and
owing under the Loan Documents, which funds shall be applied as permitted by the
Trust Agreement, (b) second, a payment of interest at the applicable Component
Rate on each Component for the Interest Accrual Period ending immediately
following such Due Date, and (c) third, a payment of principal on the Loan, if
any, each of which shall be paid in accordance with Section 3.3(a) of the Cash
Management Agreement. Notwithstanding the foregoing, during the continuance of
an Event of Default, payments shall be applied to the Obligations in accordance
with Section 3.3(e) of the Cash Management Agreement. Upon repayment by the
Borrowers in full of all of their Obligations under the Loan Documents, those
limited liability company certificates delivered to the Lender shall be returned
to the Borrowers pursuant to the terms of the Pledge Agreement.

(ii)      Commencing on the first Due Date after the commencement of an
Amortization Period, and on each Due Date during such Amortization Period, 100%
of Excess Cash Flow on such Due Date shall be due. Until paid as provided for in
Section 3.3 of the Cash Management Agreement, payment of interest accruing in an
amount equal to the excess of (x) the applicable ARD Component Rate for each
Component over (y) the applicable Component Rate for such Component, shall be
deferred (the “Post-ARD Additional Interest”). Post-ARD Additional Interest
shall not bear interest. Notwithstanding the foregoing, no Post-ARD Additional
Interest shall accrue on any Component of the Loan corresponding to any Series
of Risk Retention Securities.

(iii)      If a Value Reduction Amount is determined to exist in accordance with
the Trust Agreement, commencing on the first Due Date after such Value Reduction
Amount is in effect, the interest due on any Component shall be the amount of
accrued and unpaid interest on such Component calculated as if the Component
Principal Balance thereof had been reduced by the portion of the Value Reduction
Amount allocated to such Component.

 

-31-



--------------------------------------------------------------------------------

The Value Reduction Amount shall be applied to the principal amounts of the
Components in inverse order of alphabetical designation, and among the
Components of the same alphabetical designation (starting with the Components
corresponding to any Risk Retention Securities) pro rata based on the Component
Principal Balance. Until paid as provided for in Section 3.3 of the Cash
Management Agreement, interest accrued and not paid as a consequence of a Value
Reduction Amount shall be deferred and, on each Due Date, shall be added to any
interest previously deferred pursuant to this sentence and remaining unpaid
(“Value Reduction Accrued Interest”). Value Reduction Accrued Interest shall not
bear interest.

(B)    Date and Time of Payment. Two (2) Business Days prior to the applicable
Due Date, Lender shall provide to Manager a statement of principal and interest
and any other amounts required to be paid to Lender on such Due Date. The
Borrowers shall receive credit for payments on the Loan which are transferred to
the account of Lender as provided below (i) on the day that such funds are
received by Lender if such receipt occurs by 2:00 p.m. (New York time) on such
day, or (ii) on the next succeeding Business Day after such funds are received
by Lender if such receipt occurs after 2:00 p.m. (New York time). Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day.

(C)    Manner of Payment; Application of Payments. The Borrowers promise to pay
all of the Obligations relating to the Loan as such amounts become due or are
declared due pursuant to the terms of this Loan Agreement. All payments by the
Borrowers on the Loan shall be made without deduction, defense, set off or
counterclaim and in immediately available funds delivered to Lender by wire
transfer to the Central Account, or, in connection with a Loan Increase in
connection with a refinancing, to the Distribution Account (as defined in the
Trust Agreement) if determined by the Borrowers to be necessary to facilitate
such refinancing. Payment shall be made in accordance with Section 3.3(a) of the
Cash Management Agreement and, to the extent sufficient funds are contained in
the Central Account, or an Account or Sub-Account thereof, to make the required
monthly payments on such Due Date, the Borrowers shall be deemed to have
satisfied their obligation to make such payments. Notwithstanding the foregoing,
upon the occurrence and during the continuance of an Event of Default, payments
shall be applied to the Obligations in such order as Lender shall determine in
its sole and absolute discretion, provided that, if amounts are applied to pay
interest or principal of the Loan, such payments shall be made in the priority
provided in items (iii) and (ix) through (xi) of Section 3.3(a) of the Cash
Management Agreement.

Section 2.5    Maturity.

(A)    Maturity Date. To the extent not sooner due and payable in accordance
with the Loan Documents, the then outstanding principal balance of each Note and
all accrued and unpaid interest thereon (and including interest through the end
of the Interest Accrual Period then in effect), shall be due and payable on the
Maturity Date for such Note.

Section 2.6    Prepayment.

(A)    Manner of Prepayment. Except as otherwise set forth in the Loan Agreement
Supplement with regard to any Component, the Borrowers may voluntarily prepay

 

-32-



--------------------------------------------------------------------------------

the Loan in whole or in part on any date upon payment of the applicable Yield
Maintenance, including to satisfy the DSCR requirements set forth in the Release
or Substitution Conditions in connection with Sections 11.4(A), 11.4(B), 11.5 or
11.6; provided that no Yield Maintenance shall be payable in connection with
(i) prepayments of a Component during the Refinancing Window related to such
Component, (ii) in respect of any Component corresponding to Risk Retention
Securities, (iii) prepayments made to cure a breach of a representation,
warranty or other default as set forth in Section 11.4(B), (iv) prepayments of
proceeds received as a result of any casualty or condemnation of a Site as set
forth in Section 5.5(C) or prepayments as a result of a Title Defect Cash Flow
Event or (v) prepayments made during an Amortization Period. Together with such
prepayment the Borrowers also will pay (i) any and all outstanding Advance
Interest and Additional Trust Fund Expenses, (ii) all accrued and unpaid
interest on the principal amount of the Loan being prepaid through the date of
such prepayment and (iii) all other Obligations, in each case, then due and
owing. For the Component corresponding to the Series 2013-2A Securities only, if
any prepayment (whether in whole or in part) occurs, the Borrowers are also
required to pay the amount of interest that would have accrued on the principal
amount prepaid from and including the date of such prepayment to the end of the
Interest Accrual Period during which such prepayment occurs.

(B)    Application of Prepayments. Except during the continuation of an Event of
Default or an Amortization Period that commenced because the DSCR fell below the
Minimum DSCR, prepayments will be applied after any payment of Advance Interest
or Additional Trust Fund Expenses, at the option of the Borrowers, either (x) to
the payment of the principal of the Components of the Loan corresponding to
Series of Securities other than Risk Retention Securities sequentially in order
of the alphabetical designation of each such Component, and pro rata among any
such Components of the same alphabetical designation, based on the Component
Principal Balance of each such Component, in each case, in the amount up to the
Component Principal Balance of each such Component or (y) to the payment in full
of the Component Principal Balances of the Components having the same numerical
designation. Prepayments during the continuation of an Event of Default or an
Amortization Period that commenced as the result of the occurrence of an event
described in clause (i) of the definition thereof will be applied, after payment
of Advance Interest and Additional Trust Fund Expenses, in accordance with
clause (x) of the preceding sentence. Upon the repayment in full of each
Component corresponding to Securities other than Risk Retention Securities,
available funds will be applied to repayment of the principal of each Component
corresponding to Risk Retention Securities, pro rata among such Components.

(C)    Yield Maintenance. If any prepayment of all or any portion of the
Components of the Loan shall occur, then except as provided in clause (A) above
or as otherwise expressly provided in this Loan Agreement or the other Loan
Documents to the contrary, the Borrowers shall pay the Yield Maintenance on each
Component (or portion thereof) being prepaid to Lender together with such
prepayment, as liquidated damages (which shall be the sole and exclusive remedy
of Lender in connection with such prepayment) and compensation for costs
incurred, and in addition to all other amounts due and owing to Lender. “Yield
Maintenance” for each Component has the meaning set forth in the Loan Agreement
Supplement relating to such Component.

 

-33-



--------------------------------------------------------------------------------

Section 2.7    Outstanding Balance. The balance on Lender’s books and records
shall be presumptive evidence (absent manifest error) of the amounts owing to
Lender by the Borrowers; provided that any failure to record any transaction
affecting such balance or any error in so recording shall not limit or otherwise
affect the Borrowers’ obligation to pay the Obligations.

Section 2.8    Reserved.

Section 2.9    Reasonableness of Charges. The Borrower Parties agree that
(i) the actual costs and damages that Lender would suffer by reason of an Event
of Default (exclusive of reasonable attorneys’ fees and other costs incurred in
connection with enforcement of Lender’s rights under the Loan Documents) or a
prepayment would be difficult and needlessly expensive to calculate and
establish, and (ii) the amount of Yield Maintenance is reasonable, taking into
consideration the circumstances known to the parties at this time, and
(iii) such Yield Maintenance, and Lender’s reasonable attorneys’ fees and other
costs and expenses incurred in connection with enforcement of Lender’s rights
under the Loan Documents shall be due and payable as provided herein, and
(iv) such Yield Maintenance, and the obligation to pay Lender’s reasonable
attorneys’ fees and other enforcement costs do not, individually or
collectively, constitute a penalty.

Section 2.10    Servicing/Special Servicing. Lender may change Servicer from
time to time in accordance with the Trust Agreement without the consent of the
Borrowers, on prior written notice to the Borrowers. The Borrowers expressly
acknowledge and agree that Servicer Fees and Trustee Fees, and if the Loan
becomes a Specially Serviced Loan, any additional fees of Servicer payable in
connection therewith (including, but not limited to any Liquidation Fees and
Workout Fees), and any Advance Interest and any other Additional Trust Fund
Expenses and fees, including any Rating Agency fees, reimbursements and
indemnifications as shall be incurred or payable in connection with any
Securitization (collectively, the “Administrative Fee”) shall be payable by the
Borrowers and shall constitute a portion of the Obligations. Lender shall
provide a reasonably detailed statement of Administrative Fees for which the
Borrowers are liable two (2) Business Days prior to the date when due; provided
that failure to timely provide such statement shall not relieve the Borrowers
from the obligation to pay all such Administrative Fees.

ARTICLE III

CONDITIONS TO LOAN

Section 3.1    Conditions to Funding of the Loan on the Initial Closing Date.
The obligations of Lender to fund the Loan on the Initial Closing Date were
subject to the prior or concurrent satisfaction or waiver of the conditions set
forth below, and to satisfaction of any other conditions specified herein or
elsewhere in the Loan Documents. Where in this Section any documents,
instruments or information are to be delivered to Lender, then the condition
shall not be satisfied unless (i) the same shall be in form and substance
reasonably satisfactory to Lender, and (ii) if so required by Lender, the
Borrowers shall deliver to Lender a certificate duly executed by the Borrowers
stating that the applicable document, instrument or information is true

 

-34-



--------------------------------------------------------------------------------

and complete and does not omit to state any information without which the same
might reasonably be deemed materially misleading.

(A)    Loan Documents. On or before the Closing Date, the Borrowers shall
execute and deliver and cause to be executed and delivered to Lender all of the
Loan Documents together with such other documents as may be reasonably required
by Lender, each, unless otherwise noted, of even date herewith, duly executed,
in form and substance satisfactory to Lender and in quantities designated by
Lender (except for the Notes executed on the Closing Date, of which only one of
each designation shall be signed), which Loan Documents shall become effective,
or reaffirmed, upon the Closing.

(B)    Deposits. The deposits required herein, including without limitation, the
initial deposits into the Reserves and Accounts, shall have been made (and at
the Borrowers’ option, the same may be made from the proceeds of the Loan).

(C)    Performance of Agreements, Truth of Representations and Warranties. Each
Borrower Party and all other Persons executing any agreement on behalf of any
Borrower Party shall have performed in all material respects all agreements
which this Loan Agreement provides shall be performed on or before the Closing
Date. The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete on and as of the Closing Date.

(D)    Opinions of Counsel. On or before the Closing Date, Lender shall have
received from legal counsel for the Borrowers reasonably satisfactory to Lender,
written legal opinions, each in form and substance reasonably acceptable to
Lender, as to such matters as Lender shall request, including opinions to the
effect that (i) each of the Borrower Parties is validly existing and in good
standing in its state of organization, (ii) this Loan Agreement and the Loan
Documents have been duly authorized, executed and delivered and are enforceable
in accordance with their terms subject to customary qualifications for
bankruptcy, general equitable principles, and other customary assumptions and
qualifications; (iii) the Deposit Account Agreement and Cash Management
Agreement have been duly authorized, executed and delivered by the Borrowers and
Manager and are enforceable in accordance with their terms and the security
interests in favor of Lender in the Account Collateral have been validly created
and perfected; and (iv) none of the Borrowers, Parent Guarantor or Guarantor
would be consolidated in any bankruptcy proceeding affecting AT Parent, Parent
Guarantor or Manager. Also on or before the Closing Date, Lender shall have
received the following legal opinions, each in form and substance reasonably
acceptable to Lender: (a) opinions of Delaware counsel, reasonably acceptable to
Lender, for each of the Borrowers that, among other matters, (1) under Delaware
law (x) the prior unanimous written consent of its board of directors (including
the Independent Directors) would be required for a voluntary bankruptcy filing
by each of the Borrowers, (y) such unanimous consent requirements are
enforceable against the Borrowers in accordance with their terms; (2) under
Delaware law the bankruptcy or dissolution of Guarantor would not cause the
dissolution of the Borrowers; (3) under Delaware law, creditors of Guarantor
shall have no legal or equitable remedies with respect to the assets of the
Borrowers; and (4) a federal bankruptcy court would hold that Delaware law
governs the determination of what Persons have authority to file a voluntary
bankruptcy petition on behalf of the Borrowers; (b) opinions of Delaware
counsel, reasonably acceptable

 

-35-



--------------------------------------------------------------------------------

to Lender, for each of Guarantor and Parent Guarantor that, among other matters,
(1) under Delaware law (x) the prior unanimous written consent of its board of
directors (including the Independent Directors) would be required for a
voluntary bankruptcy filing by Guarantor and Parent Guarantor, (y) such
unanimous consent requirements are enforceable against Guarantor and Parent
Guarantor in accordance with their terms; (2) under Delaware law the bankruptcy
or dissolution of its member would not cause the dissolution of Guarantor and
Parent Guarantor; (3) under Delaware law, creditors of its member shall have no
legal or equitable remedies with respect to the assets of Guarantor and Parent
Guarantor; and (4) a federal bankruptcy court would hold that Delaware law
governs the determination of what Persons have authority to file a voluntary
bankruptcy petition on behalf of Guarantor and Parent Guarantor; and (c) such
other legal opinions as Lender may reasonably request.

(E)    Title Policies. (i) On or before the Closing Date, Lender shall have
received and approved the Title Policies. The Title Policies shall be in form
and substance reasonably satisfactory to Lender, shall be in full force and
effect, shall be freely assignable to and will inure to the benefit of the
Trustee (subject to recordation of assignments of the Deeds of Trust) without
the consent or any notification to the Title Company, shall have the premium
therefor paid in full as of the Closing Date, the Title Company shall be
licensed in each state in which a Mortgaged Site is located, shall have no
claims made under such Title Policy, and shall affirmatively insure the first
priority of the Mortgage on the applicable Site, subject to any exceptions
provided for in such Title Policy.

(ii)    On or before the Closing Date, Lender shall have received copies of the
Other Title Policies or an original or copy of an irrevocable binding commitment
to issue such Other Title Policies.

(F)    Certificates of Formation and Good Standing. On or before the Closing
Date, Lender shall have received copies of the organizational documents and
filings of each Borrower Party, together with good standing certificates (or
similar documentation) (including verification of tax status) from the state of
its formation and from all states in which the laws thereof require such Person
to be qualified and/or licensed to do business. Each such certificate shall be
dated not more than thirty (30) days prior to the Closing Date, as applicable,
and certified by the applicable Secretary of State or other authorized
governmental entity. In addition, on or before the Closing Date, as applicable,
the secretary or corresponding officer of each Borrower Party, or the secretary
or corresponding officer of the partner, trustee, or other Person as required by
such Borrower Party’s organizational documents (as the case may be, the
“Borrower Party Secretary”) shall have delivered to Lender a certificate stating
that the copies of the organizational documents as delivered to Lender are true
and correct and are in full force and effect, and that the same have not been
amended except by such amendments as have been so delivered to Lender.

(G)    Certificates of Incumbency and Resolutions. On or before the Closing
Date, Lender shall have received certificates of incumbency and resolutions of
each Borrower Party and its constituents as requested by Lender, approving and
authorizing the Loan and the execution, delivery and performance of the Loan
Documents, certified as of the Closing Date by the Borrower Party Secretary as
being in full force and effect without modification or amendment.

 

-36-



--------------------------------------------------------------------------------

(H)    Database. Prior to the Closing, Lender shall have received from the
Borrowers a copy of the Database provided to the Borrowers’ auditor in
connection with the agreed upon audit procedure (the “Database”).

(I)    Insurance Policies and Endorsements. On or before the Closing Date,
Lender shall have received copies of certificates of insurance (dated not more
than twenty (20) days prior to the Closing Date) regarding insurance required to
be maintained under this Loan Agreement and the other Loan Documents, together
with endorsements satisfactory to Lender naming Lender as an additional insured
and loss payee, as required by this Loan Agreement, under such policies.

(J)    Legal Fees; Closing Expenses. The Borrowers shall have paid any and all
reasonable legal fees and expenses of counsel to Lender, together with all
recording fees and taxes, title insurance premiums, and other reasonable costs
and expenses related to the Closing.

Section 3.2    Conditions to any Loan Increase. (A) The Borrowers may increase
the outstanding principal amount of the Loan (including in connection with a
refinancing of the Loan within the Trust) with Rating Agency Confirmation upon
execution of a Loan Agreement Supplement relating thereto, along with such other
documents required by such Loan Agreement Supplement (all of which shall be
reasonably acceptable to Lender), upon satisfaction of the following conditions:

(i)      No Event of Default or Amortization Period is then continuing;

(ii)      No event or condition has occurred or exists that, with the giving or
notice or passage of time, would give rise to an Event of Default;

(iii)      If a Special Servicing Period is then in effect, Servicer shall have
confirmed satisfaction of the conditions precedent to such Loan Increase, which
confirmation shall not be unreasonably withheld, conditioned or delayed;

(iv)      The Borrowers shall have obtained Rating Agency Confirmation for the
transactions contemplated by the relevant Loan Agreement Supplement; provided
that a Rating Agency Declination shall not be applicable to the foregoing
obligation to obtain Rating Agency Confirmation;

(v)      If such Loan Increase is being made in conjunction with the addition of
Additional Sites, the conditions set forth in Section 11.7 shall have been
satisfied;

(vi)      On or prior to the date of such Loan Increase, the Borrowers shall
deliver to Lender an opinion of counsel reasonably satisfactory to Lender
providing that the Loan Increase will not cause a taxable event, for U.S.
federal income tax purposes, to any holder of a Security;

(vii)      If such Loan Increase is being made in conjunction with the addition
of one or more Additional Borrowers, the conditions set forth in Section 2.3
shall have been satisfied;

 

-37-



--------------------------------------------------------------------------------

(viii)      If such Loan Increase is being made without the addition of any
Additional Sites or Additional Borrower Sites, the pro forma DSCR immediately
after giving effect to such increase shall be equal to or greater than 2.0:1
(provided, that such requirement is not required to be satisfied if the Loan
Increase is in connection with any refinancing of existing Securities);

(ix)      The representations and warranties of the Borrowers set forth in
Article IV hereof shall be true as of the Additional Closing Date (except for
Section 4.30); and

(x)      Borrower shall have paid all fees and expenses, including all fees and
expenses of Lender and Servicer on its behalf, related to such Loan Increase.

All other terms and conditions of the Loan Increase shall be provided for in the
related Loan Agreement Supplement. The Borrowers and Loan Agreement Supplement
shall also comply with the requirements of Section 2.01 and Section 3.23 of the
Trust Agreement, Lender hereby agreeing that no modifications may be made to
Section 3.23 of the Trust Agreement without Borrowers’ consent.

(B)    On the date of a Loan Increase, the Borrowers shall deliver an Officer’s
Certificate to Lender to the effect that there is no Event of Default,
Amortization Period then continuing or event or condition that, with the giving
of notice or passage of time, would give rise to an Event of Default.

(C)    Any Loan Increase will be represented by one or more new Components
provided for in the Loan Agreement Supplement relating to such Loan Increase and
will not change the terms of any existing Components. Any new Component issued
hereunder shall bear an alphabetical designation as set forth in the Loan
Agreement Supplement relating to such Component, which may be the same, earlier
than or later than the alphabetical designation of any then outstanding
Component.

(D)    An additional Note shall be executed by the Borrowers in respect of each
Component relating to such Loan Increase as provided in Section 2.1.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Loan Agreement and to make the
Loan, each Borrower represents and warrants to Lender that, except as set forth
on Schedule 4, the statements set forth in this Article IV, after giving effect
to the Closing, will be, true, correct and complete in all respects as of the
Closing Date.

Section 4.1    Organization, Powers, Capitalization, Good Standing, Business.

(A)    Organization and Powers. Each Borrower Party is duly organized, validly
existing and in good standing under the laws of the state of its formation or
incorporation. Each Borrower Party has all requisite power and authority to own
and operate

 

-38-



--------------------------------------------------------------------------------

its properties, to carry on its business as now conducted and proposed to be
conducted, and to enter into each Loan Document to which it is a party and to
perform the terms thereof.

(B)    Qualification. Each Borrower Party is duly qualified and in good standing
in the state of its formation or incorporation. In addition, each Borrower Party
is duly qualified and in good standing in each state where necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be qualified and in good standing could not reasonably be expected to
have a Material Adverse Effect.

(C)    Organization. The organizational chart set forth as Schedule 4.1(C)
accurately sets forth the direct and indirect ownership structure of the
Borrowers.

Section 4.2    Authorization of Borrowing, etc.

(A)    Authorization of Borrowing. The Borrowers have the power and authority to
incur the Indebtedness evidenced by the Notes. The execution, delivery and
performance by each Borrower Party of each of the Loan Documents to which it is
a party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary limited liability company, partnership,
trustee, corporate or other action, as the case may be.

(B)    No Conflict. The execution, delivery and performance by each Borrower
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and will not: (1) violate (x) any
provision of law applicable to any Borrower Party; (y) the partnership
agreement, certificate of limited partnership, certificate of formation,
certificate of incorporation, bylaws, declaration of trust, limited liability
company agreement, operating agreement or other organizational documents, as the
case may be, of each Borrower Party; or (z) any order, judgment or decree of any
Governmental Authority binding on any Borrower Party or any of its Affiliates;
(2) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of any Borrower
Party or any of its Affiliates (except where such breach will not cause a
Material Adverse Effect); (3) result in or require the creation or imposition of
any Lien (other than the Lien of the Loan Documents) upon the Sites or assets of
any Borrower Party; or (4) require any approval or consent of any Person under
any Contractual Obligation of any Borrower Party, which approvals or consents
have not been obtained on or before the dates required under such Contractual
Obligation, but in no event later than the Closing Date (except where the
failure to obtain such approval or consent will not have a Material Adverse
Effect).

(C)    Governmental Consents. The execution and delivery by each Borrower Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority.

(D)    Binding Obligations. This Loan Agreement is, and the Loan Documents,
including the Notes, when executed and delivered will be, the legally valid and
binding obligations of each Borrower Party that is a party thereto, enforceable
against each of

 

-39-



--------------------------------------------------------------------------------

the Borrower Parties, as applicable, in accordance with their respective terms,
subject to bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting creditor’s rights. No Borrower Party has any defense or offset to
any of its obligations under the Loan Documents to which it is a party. No
Borrower Party has any claim against Lender or any Affiliate of Lender.

Section 4.3    Financial Statements. All financial statements concerning the
Borrowers, Guarantor and Parent Guarantor which have been furnished by or on
behalf of the Borrowers to Lender pursuant to this Loan Agreement present fairly
in all material respects the financial condition of the Persons covered thereby.

Section 4.4    Indebtedness and Contingent Obligations. As of the Closing, the
Borrowers shall have no outstanding Indebtedness or Contingent Obligations other
than the Obligations or any other Permitted Indebtedness.

Section 4.5    Title to the Sites. The Borrowers have good and marketable or
insurable fee simple title or a perpetual easement (or, in the case of the
Ground Lease Sites, insurable leasehold title) to the Sites, other than the
Managed Sites, free and clear of all Liens except for the Permitted
Encumbrances, except to the extent failure to comply would not, in the
aggregate, be reasonably likely to have a Material Adverse Effect. The Borrowers
own all personal property on the Sites (other than the Managed Sites and
personal property which is owned by Lessees of such Site, not used or necessary
for the operation of the applicable Site or leased by the Borrowers as permitted
hereunder), subject only to the Permitted Encumbrances and except to the extent
failure to comply would not, in the aggregate, be reasonably likely to have a
Material Adverse Effect. The Deeds of Trust create (i) a valid, perfected first
lien on the applicable Sites, subject only to the Permitted Encumbrances, and
(ii) perfected first priority security interests in and to, and perfected
collateral assignments of, all personalty at the Sites, all in accordance with
the terms of thereof, in each case subject only to any applicable Permitted
Encumbrances. There are no proceedings in condemnation or eminent domain
affecting any of the Sites, and to the actual Knowledge of the Borrowers, none
is threatened that would individually or in the aggregate cause a Material
Adverse Effect. No Person has any option or other right to purchase (other than
rights of first refusal) all or any portion of any interest owned by the
Borrowers with respect to the Sites. There are no mechanic’s, materialman’s or
other similar liens or claims which have been filed for work, labor or materials
affecting the Sites which are or will be liens prior to, or equal or coordinate
with, the lien of the applicable Deed of Trust the effect of which is reasonably
likely to have a Material Adverse Effect. The Permitted Encumbrances, in the
aggregate, do not materially interfere with the benefits of the security
intended to be provided by the Deeds of Trust and this Loan Agreement,
materially and adversely affect the value of the Mortgaged Sites taken as a
whole, impair the use or operations of any of the Mortgaged Sites or impair the
Borrowers’ ability to pay their obligations in a timely manner.

Section 4.6    Zoning; Compliance with Laws. The Sites and the use thereof
comply with all applicable zoning, subdivision and land use laws, regulations
and ordinances, all applicable health, fire, building codes and all other laws,
statutes, codes, ordinances, rules and regulations applicable to the Sites, or
any of them, except to the extent failure to so comply would not, in the
aggregate, be reasonably likely to have a Material Adverse Effect. All permits,

 

-40-



--------------------------------------------------------------------------------

approvals, licenses and certificates for the lawful use, occupancy and operation
of each component of each of the Sites given as Collateral hereunder in the
manner in which it is currently being used, occupied and operated have been
obtained and are current and in full force and effect, except to the extent
failure to obtain any such permits, licenses or certificates would not, in the
aggregate, be reasonably likely to have a Material Adverse Effect. To the
Borrowers’ Knowledge, (i) no legal proceedings are pending or threatened with
respect to the zoning of any Site and (ii) neither the zoning nor any other
right to construct, use or operate any Site and any easement appurtenant or
related to such Site is in any way dependent upon or related to any real estate
other than such Site (other than the parent parcel such Site is a part of to the
extent permitted by applicable building or zoning codes) and such easement,
except to the extent same would not, in the aggregate, be reasonably likely to
have a Material Adverse Effect.

Section 4.7    Leases; Agreements.

(A)    Leases; Agreements. The Borrowers have made available, pursuant to
Section 3.1(H) to Lender a copy of the Database. Except for the rights of
Manager pursuant to the Management Agreement, and the fee owners of Managed
Sites, no Person has any right or obligation to manage any of the Sites or to
receive compensation in connection with such management. No Person other than
the Manager has any right or obligation to lease or solicit Lessees for the
Sites, or (except for revenue sharing arrangements under Ground Leases) to
receive compensation in connection with such leasing.

(B)    Database Disclosure. A true and correct copy of the Database has been
made available to Lender. To the Borrowers’ Knowledge, (i) the Leases are in
full force and effect; (ii) the Borrowers have not given any notice of default
to any lessee under any Lease which remains uncured; (iii) no lessee has any set
off, claim or defense to the enforcement of any Lease; (iv) no lessee is in
default in the performance of any other obligations under its Lease; and
(v) there are no rent concessions (whether in form of cash contributions, work
agreements, assumption of an existing lessee’s other obligations, or otherwise)
or extensions of time whatsoever not reflected in such Database, except to the
extent that the failure of the representations set forth in items (i) through
(iv) to be true with respect to the Leases in the aggregate is not reasonably
likely to have a Material Adverse Effect. To the Borrowers’ Knowledge, each of
the Leases is valid and binding on the parties thereto in accordance with its
terms.

(C)    Management Agreement. The Borrowers have delivered to Lender a true and
complete copy of the Management Agreement that will be in effect on the Closing
Date, and such Management Agreement has not been modified or amended except
pursuant to amendments or modifications delivered to Lender. The Management
Agreement is in full force and effect and no default by any of the Borrowers or
Manager exists thereunder.

Section 4.8    Condition of the Sites. As of the Closing Date all Improvements
are in good repair and condition, except for ordinary wear and tear as is
customary in the tower industry or as would not have a Material Adverse Effect.
Any damage to the Improvements is fully covered by insurance (subject to the
applicable deductible) or is individually or in the aggregate not likely to have
a Material Adverse Effect. The Borrowers are not aware of any latent or patent
structural or other material defect or deficiency in the Sites, and all
necessary

 

-41-



--------------------------------------------------------------------------------

utilities are connected and are operational, are sufficient to meet the
reasonable needs of each of the Sites as now used or presently contemplated to
be used, and no other utility facilities or repairs are necessary to meet the
reasonable needs of each of the Sites as now used or presently contemplated,
except to the extent the same would not, in the aggregate, be reasonably likely
to have a Material Adverse Effect. To the Borrowers’ Knowledge, none of the
Improvements create encroachments over, across or upon the Sites’ boundary
lines, rights of way or easements, and no building or other improvements on
adjoining land create such an encroachment, which, in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Access has been
insured by the Title Company for all Sites except to the extent that failure to
have such access would not be reasonably likely to have a Material Adverse
Effect.

Section 4.9    Litigation; Adverse Facts. There are no judgments outstanding
against any Borrower Party, or affecting any of the Sites or any property of any
Borrowers, nor to the Borrowers’ Knowledge is there any action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
now pending or threatened against any Borrower Party or any of the Sites that
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

Section 4.10    Payment of Taxes. All federal, state and local tax returns and
reports of each Borrower required to be filed have been timely filed (or each
Borrower has timely filed for an extension and the applicable extension has not
expired), and all taxes, assessments, fees and other governmental charges
(including any payments in lieu of taxes) upon such Person and upon its
properties, assets, income and franchises which are due and payable have been
paid except to the extent same are being contested in accordance with
Section 5.3(B).

Section 4.11    Adverse Contracts. Except for the Loan Documents, the Borrowers
are not parties to or bound by, nor is any property of such Person subject to or
bound by, any contract or other agreement which restricts such Person’s ability
to conduct its business in the ordinary course as currently conducted that,
either individually or in the aggregate, has a Material Adverse Effect or could
reasonably be expected to have a Material Adverse Effect.

Section 4.12    Performance of Agreements. To the Borrowers’ Knowledge, no
Borrower is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Contractual Obligation
of any such Borrower which could, in the aggregate, reasonably be expected to
have a Material Adverse Effect, and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default which
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 4.13    Governmental Regulation. No Borrower Party is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or to any other federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money.

 

-42-



--------------------------------------------------------------------------------

Section 4.14    Employee Benefit Plans and ERISA Affiliates. No Borrower Party
maintains or contributes to, or has any obligation (including a contingent
obligation) under, or liability with respect to, any Employee Benefit Plan. No
Borrower Party or any of their respective ERISA Affiliates has or will have any
liability relating to Employee Benefit Plans that could result in a Lien on any
Other Pledged Site and no Lien on the assets of any Borrower Party in favor of
the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of
Title IV or ERISA (or any successor) with respect to any Employee Benefit Plan
has arisen during the six year period prior to the date on which this
representation is made or deemed made.

Section 4.15    Broker’s Fees. No broker’s or finder’s fee, commission or
similar compensation will be payable by or pursuant to any contract or other
obligation of the Borrowers with respect to the making of the Loan or any of the
other transactions contemplated hereby or by any of the Loan Documents. The
Borrowers shall indemnify, defend, protect, pay and hold Lender harmless from
any and all broker’s or finder’s fees claimed to be due in connection with the
making of the Loan arising from any Borrower Parties’ actions.

Section 4.16    Solvency. The Borrowers (a) have not entered into the
transactions contemplated hereby or by any Loan Document with the actual intent
to hinder, delay, or defraud any creditor and (b) received reasonably equivalent
value in exchange for their obligations under the Loan Documents, including
their assumption of liabilities under the Indebtedness. After giving effect to
the Loan, the fair saleable value of each Borrower’s assets exceed and will,
immediately following the making of the Loan, exceed such Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and Contingent Obligations. The fair saleable value of each Borrower’s assets is
and will, immediately following the making of the Loan, be greater than such
Borrower’s probable liabilities, including the maximum amount of its Contingent
Obligations on its debts as such debts become absolute and matured. Each
Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. The Borrowers do not intend to, and do
not believe that they will, incur Indebtedness and liabilities (including
Contingent Obligations and other commitments) beyond their ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by the Borrowers and the amounts to be payable on
or in respect of obligations of the Borrowers).

Section 4.17    Disclosure. No financial statements or other information
furnished to Lender by the Borrowers contains any untrue representation,
warranty or statement of a material fact, or omits to state a material fact
necessary in order to make the statements contained therein not misleading. No
Loan Document or any other document, certificate or written statement for use in
connection with the Loan and prepared by the Borrowers, or any information
provided by any Borrower and contained in, or used in preparation of, any
document or certificate for use in connection with the Loan, contains any untrue
representation, warranty or statement of a material fact, or omits to state a
material fact necessary in order to make the statements contained therein not
misleading. There is no fact known to the Borrowers that has had or could have a
Material Adverse Effect and that has not been disclosed in writing to Lender by
the Borrowers.

 

-43-



--------------------------------------------------------------------------------

Section 4.18    Use of Proceeds and Margin Security. The Borrowers shall use the
proceeds of the Loan for the purposes set forth herein and consistent with all
applicable laws, statutes, rules and regulations. No portion of the proceeds of
the Loan shall be used by the Borrowers or any Person in any manner that might
cause the borrowing or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System.

Section 4.19    Insurance. Set forth on Schedule 4.19 is a complete and accurate
description of all policies of insurance for each Borrower that are in effect as
of the Closing Date. Such insurance policies conform to the requirements of
Section 5.4. No notice of cancellation has been received with respect to such
policies, and, to each Borrower’s Knowledge, the Borrowers are in compliance
with all material conditions contained in such policies.

Section 4.20    Investments. The Borrowers have no (i) direct or indirect
interest in, including without limitation stock, partnership interest or other
securities of, any other Person except for any Permitted Subsidiary, or
(ii) direct or indirect loan, advance or capital contribution to any other
Person, including all indebtedness from that other Person except for any
Permitted Subsidiary.

Section 4.21    No Plan Assets. No Borrower Party is or will be (i) an employee
benefit plan as defined in Section 3(3) of ERISA which is subject to ERISA,
(ii) a plan as defined in Section 4975(e)(1) of the IRC which is subject to
Section 4975 of the IRC, or (iii) an entity whose underlying assets constitute
“plan assets” of any such employee benefit plan or plan for purposes of Title I
of ERISA or Section 4975 of the IRC.

Section 4.22    Plans. No Borrower Party is or will be a “governmental plan”
within the meaning of Section 3(32) of ERISA.

Section 4.23    Not Foreign Person. No Borrower Party is a “foreign person”
within the meaning of Section 1445(f)(3) of the IRC.

Section 4.24    No Collective Bargaining Agreements. No Borrower Party is a
party to any collective bargaining agreement.

Section 4.25    Ground Leases. (A) With respect to each Ground Lease (or, with
respect to the AT&T Sites, the AT&T Sublease between AT&T and the applicable
Borrower) encumbered by a Deed of Trust:

(i)      The Ground Lease and any easements appurtenant or related thereto
contain the entire agreement of the Ground Lessor and the applicable Borrower
pertaining to the Ground Lease Site covered thereby. The Borrowers have no
estate, right, title or interest in or to the Ground Lease Site except under and
pursuant to the Ground Lease and any easements appurtenant or related thereto.
The Ground Lease has not been modified, amended or assigned except as set forth
therein or in a separate agreement with respect thereto.

(ii)      There are no rights of Ground Lessor to terminate the Ground Lease
other than the Ground Lessor’s right to terminate by reason of default,
casualty, condemnation or

 

-44-



--------------------------------------------------------------------------------

other reasons, in each case as expressly set forth in the applicable Ground
Lease or as provided by applicable law.

(iii)      The Ground Lease is in full force and effect, and no breach or
default or event that with the giving of notice or passage of time would
constitute a breach or default under the Ground Lease (a “Ground Lease Default”)
exists on the part of the Borrowers or, to the Borrowers’ Knowledge, on the part
of the Ground Lessor under the Ground Lease, except to the extent such Ground
Lease Default would not be reasonably likely to have a Material Adverse Effect.
The Borrowers have not received any written notice that a Ground Lease Default
exists, or that the Ground Lessor or any third party alleges the same to exist
that would, in either case, be reasonably likely to have a Material Adverse
Effect.

(iv)      The applicable Borrower is the exclusive owner of the lessee’s
interest under and pursuant to the applicable Ground Lease and has not assigned,
transferred, or encumbered its interest in, to, or under the Ground Lease (other
than assignments that will terminate on or prior to Closing), except in favor of
Lender pursuant to this Loan Agreement and the other Loan Documents.

(v)      Except for the Permitted Encumbrances, the applicable Borrower’s
interests in the Ground Lease is not subject to any liens or encumbrances
superior to, or of equal priority with, the related Deed of Trust unless a
non-disturbance agreement has been obtained from the applicable holder of such
lien or encumbrance.

(vi)      The Ground Lease does not impose restrictions on subletting that would
be reasonably likely to cause a Material Adverse Effect.

(B)    With respect to the Ground Leases constituting (or, with respect to the
AT&T Sites, the AT&T Sublease between AT&T and the applicable Borrower) an Other
Pledged Site:

(i)      The Ground Lease and any easements appurtenant or related thereto
contain the entire agreement of the Ground Lessor and the applicable Borrower
pertaining to the Ground Lease Site covered thereby. The Borrowers have no
estate, right, title or interest in or to the Ground Lease Site except under and
pursuant to the Ground Leases. The Ground Lease has not been modified, amended
or assigned except as set forth therein (or in a separate agreement with respect
thereto).

(ii)      There are no rights to terminate the Ground Lease other than the
Ground Lessor’s right to terminate by reason of default, casualty, condemnation
or other reasons, in each case as expressly set forth in the Ground Lease or as
provided by applicable law.

(iii)      The Ground Lease is in full force and effect, and no Ground Lease
Default exists on the part of the Borrowers or, to the Borrowers’ Knowledge, on
the part of the Ground Lessor under the Ground Lease except to the extent such
Ground Lease Default would not, be reasonably likely to have a Material Adverse
Effect. The Borrowers have not received any written notice that a Ground Lease
Default exists, or that the Ground Lessor or any third party alleges the same to
exist, that would, in either case, be reasonably likely to have a Material
Adverse Effect.

 

-45-



--------------------------------------------------------------------------------

(iv)      The applicable Borrower is the exclusive owner of the lessee’s
interest under and pursuant to the Ground Lease and has not assigned,
transferred, or encumbered its interest in, to, or under the Ground Lease (other
than assignments that will terminate on or prior to Closing), except in favor of
Lender pursuant to this Loan Agreement and the other Loan Documents.

(v)      The Ground Lease does not impose restrictions on subletting that would
be reasonably likely to cause a Material Adverse Effect.

Section 4.26    Perpetual Easement Agreements.The perpetual easement agreements
with no ongoing rent payable by the Borrowers (the “Perpetual Easements”) are in
full force and effect, and no breach or default or event that with the giving of
notice or passage of time would constitute a breach or default under the
Perpetual Easements (a “Perpetual Easement Agreement Default”) exists on the
part of the Borrowers or, to the Borrowers’ Knowledge, on the part of the other
parties thereto under the Perpetual Easements, except to the extent such default
would not be reasonably likely to have a Material Adverse Effect. The Borrowers
have not received any written notice that a Perpetual Easement Agreement Default
exists, or that the other parties thereto or any third party alleges the same to
exist that would, in either case, be reasonably likely to have a Material
Adverse Effect.

Section 4.27    Principal Place of Business. Each of the Borrowers has been
organized in the State of Delaware, and its principal place of business is
located in the Commonwealth of Massachusetts.

Section 4.28    Environmental Compliance. Except to the extent the effect of
which is not reasonably likely to have a Material Adverse Effect or cause an
imminent threat to human health: the Sites are in compliance with all applicable
Environmental Laws and no notice of violation of such Environmental Laws has
been issued by any Governmental Authority which has not been resolved; no action
has been taken by the Borrowers that would cause the Sites to not be in
compliance with all applicable Environmental Laws pertaining to Hazardous
Materials; and no Hazardous Materials are present at the Sites, except in
quantities not violative of applicable Environmental Laws.

Section 4.29    Separate Tax Lot. Each of the Owned Land Sites that the
Borrowers own in fee constitute one or more separate tax parcels.

Section 4.30    Sites Generally.

(A)    With respect to the Sites generally:

(i)      With respect to Sites generating at least 85% of the Annualized Run
Rate Net Cash Flow of all Sites as of December 31, 2012, the Sites are Owned
Land Sites, AT&T Sites or Ground Lease Sites where the Ground Lease or AT&T
Sublease (or the applicable Estoppel) requires that, if there shall be a
monetary default by the applicable Borrower under the Ground Lease or AT&T
Sublease, Ground Lessor shall accept the cure thereof by Lender after the
expiration of any grace period provided to such Borrower under the Ground Lease
or AT&T Sublease to cure such default prior to terminating the Ground Lease or
AT&T Sublease (with respect to that Site). If there shall be a non-monetary
default by the

 

-46-



--------------------------------------------------------------------------------

applicable Borrower under the Ground Lease or AT&T Sublease, Ground Lessor shall
accept the cure thereof by Lender after the expiration of any grace period
provided to such Borrower under the Ground Lease or AT&T Sublease to cure such
default prior to terminating the Ground Lease or AT&T Sublease with respect to
that site.

(ii)      At least 65% of the Annualized Run Rate Net Cash Flow of all Sites as
of December 31, 2012 is represented by the Owned Land Sites, AT&T Sites plus
Ground Lease Sites which have a term (including all available extensions) that
extends beyond the Maturity Date of the Components with the numerical
designation 2013.

(iii)      Reserved.

(iv)      At least 84% of the Annualized Run Rate Net Cash Flow of all Sites
(except AT&T Sites) as of December 31, 2012 are Owned Land Sites or Ground Lease
Sites where the Ground Lease (or a separate agreement with respect thereto)
requires that, if such Ground Lease is terminated as result of a Borrower
default under such Ground Lease or is rejected in any bankruptcy proceeding,
Ground Lessor will be obligated to enter into a new lease with Lender or its
designee on the same terms as the Ground Lease after Lender’s request made after
notice of such termination or rejection, provided Lender pays all past due
amounts under the Ground Lease. The foregoing is not applicable to normal
expirations of the Ground Lease term or to AT&T Sites.

ARTICLE V

COVENANTS OF BORROWER PARTIES

Each Borrower covenants and agrees that until payment in full of the Loan, all
accrued and unpaid interest and all other Obligations, it shall perform and
comply with all covenants in this Article V applicable to such Person.

Section 5.1    Financial Statements and Other Reports.

(A)    Financial Statements.

(i)      Annual Reporting. Within one hundred twenty (120) days after the end of
each calendar year, the Borrowers shall, and shall cause American Tower
Corporation or its successors or assigns (“AT Parent”) to, provide true and
complete copies of combined Financial Statements for the Borrowers and
consolidated Financial Statements for AT Parent for such year to Lender;
provided that, while AT Parent is a publicly traded entity, filing of AT
Parent’s annual report on form 10-K filed with the United States Securities and
Exchange Commission (the “SEC”) shall be deemed to satisfy the requirements of
this Section 5.1(A)(i) with respect to AT Parent. All such Financial Statements
shall be audited by an Approved Accounting Firm or by other independent
certified public accountants reasonably acceptable to Lender and, in each case,
shall bear the unqualified certification of such accountants that such Financial
Statements present fairly in all material respects the financial position of AT
Parent and the Borrowers, as applicable. The annual Financial Statements shall
be accompanied by Supplemental Financial Information for such calendar year. The
annual Financial Statements for the Borrowers shall also be accompanied by a

 

-47-



--------------------------------------------------------------------------------

certification executed by each Borrower’s chief executive officer or chief
financial officer (or other officer with similar duties), satisfying the
criteria set forth in Section 5.1(A)(vii) below, and a Compliance Certificate
(as defined below).

(ii)      Quarterly Reporting. Within forty-five (45) days after the end of each
of the first three fiscal quarters in each calendar year, the Borrowers shall
provide, and shall cause AT Parent to provide, copies of their Financial
Statements for such quarter to Lender, together with a certification executed on
behalf of the Borrowers by their respective chief executive officers or chief
financial officers (or other officer with similar duties) in accordance with the
criteria set forth in Section 5.1(A)(vii) below; provided that, while AT Parent
is a publicly traded entity, filing of AT Parent’s quarterly report on Form 10-Q
filed with the SEC shall be deemed to satisfy the requirements of this
Section 5.1(A)(ii)(a) with respect to AT Parent. Such quarterly Financial
Statements shall be accompanied by Supplemental Financial Information and a
Compliance Certificate for such calendar quarter.

(iii)      Monthly Reporting. Within thirty (30) days after the end of each
calendar month after the Closing Date, each Borrower shall provide, or cause
Manager to provide, to Lender the report in the form set forth in Schedule
5.1(a)(iii).

(iv)      Reserved.

(v)      Additional Reporting. In addition to the foregoing, the Borrowers
shall, and shall cause Parent Guarantor, Guarantor and Manager to, promptly
provide to Lender such further documents and information concerning the
operation of a Site and its operations, properties, ownership, and finances as
Lender shall from time to time reasonably request upon prior written notice to
the Borrowers.

(vi)      GAAP. The Borrowers will, and will cause Parent Guarantor, Guarantor
and Manager to, maintain systems of accounting established and administered in
accordance with sound business practices and sufficient in all respects to
permit preparation of Financial Statements in conformity with GAAP. All annual
Financial Statements shall be prepared in accordance with GAAP.

(vii)      Certifications of Financial Statements and Other Documents,
Compliance Certificate. Together with the Financial Statements and other
documents and information provided to Lender by or on behalf of the Borrowers
and AT Parent under Sections 5.1(A)(i) and (ii), the Borrowers also shall
deliver, and shall cause AT Parent to deliver, to Lender a certification to
Lender, executed on behalf of the Borrowers and AT Parent by their respective
chief executive officer or chief financial officer (or other officer with
similar duties), stating that to their Knowledge after due inquiry such
quarterly and annual Financial Statements and information fairly present the
financial condition and results of operations of the Borrowers and AT Parent for
the period(s) covered thereby (except for the absence of footnotes with respect
to the quarterly Financial Statement), and do not omit to state any material
information without which the same might reasonably be misleading, and all other
non-financial documents submitted to Lender (whether quarterly or annually) are
true, correct, accurate and complete in all material respects. In addition,
where this Loan Agreement requires a “Compliance Certificate”, the Person
required to

 

-48-



--------------------------------------------------------------------------------

submit the same shall deliver a certificate duly executed on behalf of such
Person by its chief executive officer or chief financial officer (or other
officer with similar duties) stating that, to their Knowledge after due inquiry,
there does not exist any Default or Event of Default under the Loan Documents
(or if any exists, specifying the same in detail).

(viii)      Fiscal Year. Each Borrower represents that its fiscal year and that
of Guarantor and Parent Guarantor ends on December 31, or such other fiscal year
end as determined by such Borrower with the consent of Lender, such consent not
to be unreasonably withheld.

(B)    Accountants’ Reports. Within a reasonable period of time, each Borrower
will deliver to Lender copies of all material reports submitted by independent
public accountants in connection with each annual audit of the Financial
Statements or other business operations of such Borrower made by such
accountants, including the comment letter submitted by such accountants to
management in connection with the annual audit.

(C)    Reserved.

(D)    Annual Operating Budget and CapEx Budgets. On or prior to February 28 of
each calendar year, the Borrowers shall deliver to Lender the Operating Budget
and CapEx Budget (either separately or combined, and in each case presented on a
monthly and annual basis) for such calendar year for informational purposes
only. The Borrowers may make changes to the Operating Budget and the CapEx
Budget from time to time as deemed reasonably necessary by the Borrowers,
including to reflect the addition of any Additional Borrower, Additional Sites,
or Additional Borrower Sites. Notice of any material modifications to the
Operating Budget and the CapEx Budget shall be delivered to Lender within thirty
(30) days after such modification is made. The Operating Budget shall identify
and set forth each Borrower’s reasonable estimate, after due consideration, of
all Operating Expenses on a line-item basis consistent with the form of
Operating Budget delivered to Lender prior to Closing. The Operating Budget and
the CapEx Budget will be delivered to Lender for Lender’s information only and
shall not be subject to Lender’s approval provided that each such budget is
consistent in form with the budgets delivered to Lender in connection with the
Closing.

(E)    Material Notices. (i) The Borrowers shall promptly deliver, or cause to
be delivered, copies of all notices given or received with respect to a default
under any term or condition related to any Permitted Indebtedness of any
Borrower which is reasonably likely to result in a Material Adverse Effect, and
shall notify Lender within five (5) Business Days of any material default with
respect to any such Permitted Indebtedness.

(ii)      The Borrowers shall promptly deliver to Lender copies of any and all
notices of a material default or breach which is reasonably likely to result in
a Material Adverse Effect.

(F)    Events of Default, etc. Promptly upon any of the Borrowers obtaining
Knowledge of any of the following events or conditions, such Borrower shall
deliver to Lender and the Trustee a certificate executed on its behalf by its
chief financial officer or

 

-49-



--------------------------------------------------------------------------------

similar officer specifying the nature and period of existence of such condition
or event and what action such Borrower or any Affiliate thereof has taken, is
taking and proposes to take with respect thereto: (i) any condition or event
that constitutes an Event of Default; or (ii) any actual or alleged breach or
default which is reasonably likely to have a Material Adverse Effect, or
assertion of (or written threat to assert) remedies under the Management
Agreement, the effect of which would be reasonably likely to have a Material
Adverse Effect, or any actual or alleged breach or default of any Ground Lease
which is reasonably likely to have a Material Adverse Effect.

(G)    Litigation. Promptly upon any of the Borrowers obtaining knowledge of
(1) the institution of any action, suit, proceeding, governmental investigation
or arbitration against the Borrowers or any of the Sites not previously
disclosed in writing by the Borrowers to Lender which would be reasonably likely
to have a Material Adverse Effect and is not covered by insurance or (2) any
material development in any action, suit, proceeding, governmental investigation
or arbitration at any time pending against or affecting the Borrowers or the
Sites which, in each case, if adversely determined and not covered by insurance
could reasonably be expected to have a Material Adverse Effect, the Borrowers
will give notice thereof to Lender and, upon request from Lender, provide such
other information as may be reasonably available to them to enable Lender and
its counsel to evaluate such matter.

(H)    Insurance. On or before the last day of each insurance policy period of
the Borrowers, the Borrowers will deliver certificates, reports, and/or other
information (all in form and substance reasonably satisfactory to Lender),
(i) outlining all material insurance coverage maintained as of the date thereof
by the Borrowers and all material insurance coverage planned to be maintained by
the Borrowers in the subsequent insurance policy period and (ii) to the extent
not paid directly by Servicer, evidencing payment in full of the premiums for
such insurance policies.

(I)    Other Information. Within a reasonable period following Lender’s request,
Borrowers will deliver such other information and data with respect to such
Person and its Affiliates or the Sites as from time to time may be reasonably
requested by Lender upon prior written notice.

Section 5.2    Existence; Qualification. The Borrowers will, and will cause
Guarantor and Parent Guarantor to, at all times preserve and keep in full force
and effect their existence as a limited partnership, limited liability company,
or corporation, as the case may be, and all rights and franchises material to
its business, including their qualification to do business in each state where
it is required by law to so qualify.

Section 5.3    Payment of Impositions and Claims. (A) Except for those matters
being contested pursuant to clause (B) below, the Borrowers will pay (i) all
Impositions; (ii) all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets (hereinafter referred to
as the “Claims”); and (iii) all federal, state and local income taxes, sales
taxes, excise taxes and all other taxes and assessments of the Borrowers on
their

 

-50-



--------------------------------------------------------------------------------

business, income or assets; in each instance before any material penalty or fine
is incurred with respect thereto and before any other material adverse
consequence of such nonpayment.

(B)    The Borrowers shall not be required to pay, discharge or remove any
Imposition or Claim relating to a Site so long as the Borrowers contest in good
faith such Imposition, Claim or the validity, applicability or amount thereof by
an appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the applicable Site or any portion thereof, so long as:
(i) no Event of Default shall have occurred and be continuing; (ii) prior to the
date on which such Imposition or Claim would otherwise have become delinquent,
the Borrowers shall have given Lender prior written notice of their intent to
contest said Imposition or Claim and shall (A) if the Securities are then rated
“AAA”, by the Rating Agencies, certify to Lender in an Officer’s Certificate
that the Borrowers are holding adequate reserves (after giving effect to any
Reserves then held by Lender for the item subject to contest) to pay any such
Imposition or Claim, including any interest, penalties costs and other charges
accrued or accumulated thereon, and (B) if the Securities are then rated less
than “AAA” by the Rating Agencies, shall have deposited with Lender (or with a
court of competent jurisdiction or other appropriate body reasonably approved by
Lender) such additional amounts as are necessary to keep on deposit at all
times, an amount by way of cash (or other form reasonably satisfactory to
Lender), equal to (after giving effect to any Reserves then held by Lender for
the item then subject to contest) at least one hundred twenty-five percent
(125%) of the total of (x) the balance of such Imposition or Claim then
remaining unpaid, and (y) all interest, penalties, costs and charges accrued or
accumulated thereon; (iii) no risk of sale, forfeiture or loss of any interest
in the applicable Site or any part thereof arises, in Lender’s reasonable
judgment, during the pendency of such contest; (iv) such contest does not, in
Lender’s reasonable determination, have a Material Adverse Effect; and (v) such
contest is based on bona fide, material, and reasonable claims or defenses. Any
such contest shall be prosecuted with due diligence, and the Borrowers shall
promptly pay the amount of such Imposition or Claim as finally determined,
together with all interest and penalties payable in connection therewith. Lender
shall have full power and authority, but no obligation, to apply any amount
deposited with Lender to the payment of any unpaid Imposition or Claim to
prevent the sale or forfeiture of the applicable Site for non-payment thereof,
if Lender reasonably believes that such sale or forfeiture is threatened.

Section 5.4    Maintenance of Insurance. The Borrowers will continuously
maintain the following described policies of insurance without cost to Lender
(the “Insurance Policies”):

(i)      Commercial general liability insurance, including death, bodily injury
and broad form property damage coverage with a combined single limit in an
amount not less than one million dollars ($1,000,000) per occurrence and two
million dollars ($2,000,000) in the aggregate for any policy year;

(ii)      For each Site (other than the Managed Sites) located in whole or in
part in a federally designated “special flood hazard area”, flood insurance to
the extent required by law and available at federally subsidized rates;

 

-51-



--------------------------------------------------------------------------------

(iii)      An umbrella excess liability policy with a limit of not less than ten
million dollars ($10,000,000) over primary insurance, which policy shall include
coverage for water damage, so-called assumed and contractual liability coverage,
premises medical payment and automobile liability coverage, and coverage for
safeguarding of personalty and shall also include such additional coverages and
insured risks which are acceptable to Lender;

(iv)      Business interruption and/or rent loss insurance with an aggregate
limit equal to $5,000,000;

(v)      Property insurance in an amount equal to $5,000,000; and

(vi)      During any period of construction, repair or restoration, builders
“all risk” insurance in an amount equal to not less than the full insurable
value of the applicable Sites.

All Insurance Policies shall be in content (including, without limitation,
endorsements or exclusions, if any), form, and amounts, and issued by companies,
satisfactory to Lender from time to time and shall name Lender and its
successors and assignees as their interests may appear as an “additional
insured” or “loss payee” (with respect to property policies) for each of the
policies under this Section 5.4 for which such designation is applicable and
shall (except for Worker’s Compensation Insurance) contain a waiver of
subrogation clause reasonably acceptable to Lender. All Insurance Policies under
Sections 5.4(ii), (iv), and (v), hereof with respect to the Mortgaged Sites
shall contain a Non-Contributory Standard mortgagee clause and a mortgagee’s
Loss Payable Endorsement (Form 438 BFU NS), or their equivalents (such
endorsements shall entitle Lender to collect any and all proceeds payable under
all such insurance, with the insurance company waiving any claim or defense
against Lender for premium payment, deductible, self-insured retention or claims
reporting provisions). All Insurance Policies shall provide that the coverage
shall not be modified without thirty (30) days’ advance written notice to Lender
and shall provide that no claims (other than claims under liability policies)
shall be paid thereunder to a Person other than Lender without ten (10) days’
advance written notice to Lender. The Borrowers may obtain any insurance
required by this Section through blanket policies; provided, however, that such
blanket policies shall separately set forth the amount of insurance in force
(together with applicable deductibles, and per occurrence limits) with respect
to the Sites and shall afford all the protections to Lender as are required
under this Section. Except as may be expressly provided above, all policies of
insurance required hereunder shall contain no annual aggregate limit of
liability, other than with respect to liability, flood and earthquake insurance.
If a blanket policy is issued, a certified copy of said policy shall be
furnished, together with a certificate indicating that Lender is an additional
insured (and, if applicable, loss payee) under such policy in the designated
amount. The Borrowers will deliver duplicate originals of all Insurance
Policies, premium prepaid for a period of one (1) year (or quarterly in the case
of casualty insurance), to Lender and, in case of Insurance Policies about to
expire, the Borrowers will deliver duplicate originals of replacement policies
or certificates thereof satisfying the requirements hereof to Lender prior to
the date of expiration; provided, however, if such replacement policy is not yet
available, the Borrowers shall provide Lender with an insurance certificate
executed by the insurer or its authorized agent evidencing that the insurance
required hereunder is being maintained under such policy, which certificate
shall be acceptable to Lender on an interim basis until the duplicate original
of the policy is available. An insurance company shall not be satisfactory
unless such insurance

 

-52-



--------------------------------------------------------------------------------

company is licensed or authorized to issue insurance in the State where the
applicable Site is located and has a claims paying ability rating by S&P of “A”
(or its equivalent), by Fitch of “A”, and, if rated by Moody’s, “Baa2”. With
Rating Agency Confirmation, the Borrowers may satisfy any of the obligations
under this Section 5.4 through self-insurance. Notwithstanding the foregoing, a
carrier which does not meet the foregoing ratings requirement shall nevertheless
be deemed acceptable hereunder, provided that such carrier is reasonably
acceptable to Lender and the Borrowers shall deliver notice to each of the
Rating Agencies of the ratings of such carriers. If any insurance coverage
required under this Section 5.4 is maintained by a syndicate of insurers, the
preceding ratings requirements shall be deemed satisfied (without any required
Rating Agency Confirmation) as long as at least seventy-five percent (75%) of
the coverage (if there are four or fewer members of the syndicate) or at least
sixty percent (60%) of the coverage (if there are five or more members of the
syndicate) is maintained with carriers meeting the claims-paying ability ratings
requirements by S&P, Fitch (if applicable) or Moody’s (if applicable) set forth
above and all carriers in such syndicate have a claims-paying ability rating by
Fitch of not less than “BBB” (to the extent rated by Fitch), by Moody’s of not
less than “Baa2” (to the extent rated by Moody’s) or by S&P of not less than
“BBB”. The Borrowers shall furnish Lender receipts for the payment of premiums
on such insurance policies or other evidence of such payment reasonably
satisfactory to Lender in the event that such premiums have not been paid by
Lender pursuant to the Loan Agreement. The requirements of this Section 5.4
shall apply to any separate policies of insurance taken out by the Borrowers
concurrent in form or contributing in the event of loss with the Insurance
Policies. Property losses shall be payable to Lender notwithstanding (1) any
act, failure to act or negligence of the Borrowers or their agents or employees,
Lender or any other insured party which might, absent such agreement, result in
a forfeiture or all or part of such insurance payment, other than the willful
misconduct of Lender knowingly in violation of the conditions of such policy,
(2) the occupation or use of the Sites or any part thereof for purposes more
hazardous than permitted by the terms of such policy, (3) any foreclosure or
other action or proceeding taken pursuant to this Loan Agreement or (4) any
change in title to or ownership of the Sites or any part thereof. The property
insurance described in this Section 5.4 hereof shall include “time element”
coverage by which Lender shall be assured payment of all amounts due under the
Notes, this Loan Agreement and the other Loan Documents; “extra expense” (i.e.,
soft costs), clean-up, transit and ordinary payroll coverage; and “expediting
expense” coverage to facilitate rapid repair or restoration of the Sites. The
Insurance Policies shall not contain any deductible in excess of $300,000, with
the exception for Hurricane coverage with a $750,000 per occurrence deductible
for each “Named Wind” storm and $1,000,000 for flood coverage within the 100
year flood plain.

Section 5.5    Operation and Maintenance of the Sites; Casualty; Condemnation.
(A) The Borrowers shall maintain or cause to be maintained in good repair,
working order and condition all material property necessary for use in the
business of each Borrower, including the applicable Site, and will make or cause
to be made all appropriate repairs and improvements, renewals and replacements
thereof, all in accordance with the then applicable customs and practices of the
Borrower’s industry in all material respects. All work required or permitted
under this Loan Agreement shall be performed in a workmanlike manner and in
compliance with all applicable laws in all material respects.

(B)      (i) In the event of casualty or loss at any of the Sites, the Borrowers
shall give immediate written notice of any such casualty or loss which, in the
Borrowers’

 

-53-



--------------------------------------------------------------------------------

reasonable opinion, is likely to result in a Material Adverse Effect and shall,
to the extent permitted by law and consistent with prudent business practices,
promptly commence and diligently prosecute to completion, in accordance with the
terms hereof, the repair and restoration of the Site as nearly as possible to
the Pre-Existing Condition, excluding replacement of obsolete Other Company
Collateral which is not required in connection with operating the applicable
Site (a “Restoration”). The Borrowers hereby authorize and empower Lender as
attorney-in-fact for the Borrowers (jointly with the Borrowers unless an Event
of Default has occurred and is continuing), or any of them and upon not less
than 10 business days prior written notice, with respect to Insurance Proceeds
related to a casualty in excess of $1,000,000 to make proof of loss, to adjust
and compromise any claim under insurance policies, to appear in and prosecute
any action arising from such insurance policies, to collect and receive
Insurance Proceeds (and regardless of the amount of such Insurance Proceeds if
an Event of Default exists, to deposit such Insurance Proceeds directly into and
be held in the Loss Proceeds Reserve Sub-Account pending Lender’s determination
with respect to Restoration of the affected Site as set forth in
Section 5.5(C)), and to deduct therefrom Lender’s reasonable expenses incurred
in the collection of such proceeds; provided, however, that nothing contained in
this Section shall require Lender to incur any expense or take any action
hereunder. The Borrowers further authorize Lender, at Lender’s option, with
respect to Insurance Proceeds in excess of $1,000,000 (and regardless of the
amount of such Insurance Proceeds if an Event of Default exists) (a) to hold the
balance of such proceeds to be used to reimburse the Borrowers for the cost of
Restoration of any of the Sites or (b) subject to Section 5.5(C), to apply such
Insurance Proceeds to payment of the Obligations whether or not then due, in any
order after payment of any outstanding Additional Trust Fund Expenses and
Advance Interest.

(ii)      The Borrowers shall promptly give Lender written notice of the
commencement of any condemnation or eminent domain proceeding affecting the
Sites or any portion thereof that Borrowers have actual Knowledge of and that
could, in Borrower’s reasonable opinion, be likely to result in a Material
Adverse Effect. Lender is hereby irrevocably appointed as the attorney-in-fact
for the Borrowers (jointly with the Borrowers unless an Event of Default has
occurred and is continuing), or any of them, only with respect to condemnation
proceedings likely to result in Condemnation Proceeds in excess of $1,000,000 to
collect, receive and retain any Condemnation Proceeds (and regardless of the
amount of such Condemnation Proceeds if an Event of Default exists, to be
deposited directly into and held in the Loss Proceeds Reserve Sub-Account
pending the Borrowers’ determination with respect to Restoration of the affected
Site as set forth in Section 5.5(C)) and to make any compromise or settlement in
connection with such proceeding. In accordance with the terms hereof, the
Borrowers shall cause the Condemnation Proceeds in excess of $1,000,000 (and
regardless of the amount of such Condemnation Proceeds if an Event of Default
exists) which are payable to the Borrowers, to be paid directly to Lender for
deposit into the Loss Proceeds Reserve Sub-Account. If the applicable Site is
sold following an Event of Default, through foreclosure or otherwise, prior to
the receipt by Lender of Condemnation Proceeds, Lender shall have the right,
whether or not a deficiency judgment on the Notes shall have been sought,
recovered or denied, to receive said Condemnation Proceeds, or a portion thereof
sufficient to pay the Obligations. Notwithstanding the foregoing, the Borrowers
may prosecute any condemnation proceeding and settle or compromise and collect
Condemnation Proceeds of not more than $1,000,000

 

-54-



--------------------------------------------------------------------------------

provided that: (a) no Event of Default shall have occurred and be continuing,
(b) in the Borrowers’ reasonable good faith judgment, such condemnation or
taking does not and will not materially restrict access to the Sites or
otherwise have a Material Adverse Effect and the Site remaining after such
condemnation or taking is capable of being restored to an economically viable
whole of substantially the same type which existed prior to the condemnation or
taking or in substantial compliance with all applicable laws, (c) the Borrowers
apply the Condemnation Proceeds to any reconstruction or repair of the Site
necessary as a result of such condemnation or taking, and (d) the Borrowers
promptly commence and diligently prosecute such reconstruction or repair to
completion in accordance with all applicable laws. Subject to the terms hereof,
the Borrowers authorize Lender to apply such Condemnation Proceeds, after the
deduction of Lender’s reasonable expenses incurred in the collection of such
Condemnation Proceeds (provided, however, that nothing contained in this Section
shall require Lender to incur any expenses or take any action hereunder), at
Lender’s option, to restoration or repair of the Sites or to payment of the
Obligations, whether or not then due, in the order determined by Lender, with
the balance, if any, to the Borrowers. Lender shall not exercise Lender’s option
to apply such Condemnation Proceeds to payment of the Obligations, provided that
each of the conditions (as applicable) to the release of Loss Proceeds for
restoration or repair of the Sites under Section 5.5(C) below have been
satisfied with respect to such Condemnation Proceeds in all material respects.

(iii)      Notwithstanding anything to the contrary herein, Borrower shall have
the right to apply Condemnation Proceeds toward repayment of the Obligations
(without any Yield Maintenance) in lieu of applying same toward restoration.

(C)    Lender shall not exercise Lender’s option to apply Loss Proceeds to
payment of the Obligations if all of the following conditions are met: (i) no
Event of Default then exists; (ii) Lender reasonably determines that there will
be sufficient funds to complete the Restoration of the Site to at least
substantially to the condition it was in immediately prior to such casualty or
condemnation (excluding replacement of obsolete Other Company Collateral which
is not required in connection with operating the applicable Site) and in
compliance with applicable laws (the “Pre-Existing Condition”) and to timely
make all payments due under the Loan Documents (including but not limited to
Administrative Fees) during the Restoration of the affected Site; (iii) Lender
reasonably determines that the Net Operating Income of the Sites (including
rental income or business interruption insurance) will be sufficient to pay
principal and interest on the Loan (and any outstanding Administrative Fees);
and Operating Revenues of the Sites, after the Restoration thereof to the
Pre-Existing Condition, will be sufficient to meet all Operating Expenses, and
payments for Reserves; and (iv) Lender determines that the Restoration of the
affected Site to the Pre-Existing Condition will be completed not later than six
(6) months prior to the next succeeding Anticipated Repayment Date for any
Component of the Loan. If Lender elects to apply Loss Proceeds to payment of the
Obligations, such application shall be made on the Due Date immediately
following such election in accordance with the terms of the Cash Management
Agreement. Notwithstanding the foregoing to the contrary, in the event the
Borrowers, in their reasonable discretion, and within one hundred eighty
(180) days of receipt of such Loss Proceeds, elect not to restore or replace a
Site or are not able to restore or replace a Site after the use of commercially
reasonable efforts, any Loss Proceeds relating to such Site

 

-55-



--------------------------------------------------------------------------------

(less any Loss Proceeds expended to restore or replace such Site) held in the
Loss Proceeds Reserve Sub-Account shall be applied to payment of the Obligations
on the Due Date immediately following such election.

(D)    Lender shall not be obligated to disburse Loss Proceeds more frequently
than once every calendar month. If Loss Proceeds are applied to the payment of
the Obligations, any such application of Loss Proceeds to principal shall not
extend or postpone the due dates of the monthly payments due under the Notes or
otherwise under the Loan Documents, or change the amounts of such payments. If
Lender elects to apply all of such insurance or condemnation proceeds toward the
repayment of the Obligations, the Borrowers shall (subject to compliance with
Section 11.4) be entitled to obtain from Lender a Site Release (without
representation or warranty) of the applicable Site from the Lien of the Deed of
Trust relating to such Site (in which event the Borrowers shall not be obligated
to restore the applicable Site pursuant to Section 5.5(B), above) provided that
the Borrowers pay to Lender the amount, if any, by which the Release Price for
such Site exceeds the Loss Proceeds received by Lender and applied to repayment
of the Obligations. Any amount of Loss Proceeds remaining in Lender’s possession
after full and final payment and discharge of all Obligations shall be refunded
to, or as directed by, the Borrowers or otherwise paid in accordance with
applicable law. If the Site is sold at foreclosure or if Lender acquires title
to the Site, Lender shall have all of the right, title and interest of the
applicable Borrower in and to any Loss Proceeds and unearned premiums on
Insurance Policies.

(E)    In no event shall Lender be obligated to make disbursements of Loss
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Borrowers, less a retainage equal to the greater of (x) the actual retainage
required pursuant to the permitted contract, or (y) ten percent (10%) of such
costs incurred until the Restoration has been completed. The retainage shall in
no event be less than the amount actually held back by the Borrowers from
contractors, subcontractors and materialmen engaged in the Restoration. The
retainage shall not be released until Lender is reasonably satisfied that the
Restoration has been completed in accordance with the provisions of this
Section 5.5 and that all approvals necessary for the re-occupancy and use of the
Site have been obtained from all appropriate governmental authorities, and
Lender receives final lien waivers and such other evidence reasonably
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the retainage.

Section 5.6    Inspection. Each Borrower shall permit any authorized
representatives designated by Lender to visit and inspect during normal business
hours its Sites and its business, including its financial and accounting
records, and to make copies and take extracts therefrom and to discuss its
affairs, finances and business with its officers and independent public
accountants (with such Borrower’s representative(s) present), at such reasonable
times during normal business hours and as often as may be reasonably requested,
provided that same is conducted in such a manner as to not unreasonably
interfere with the Borrowers’ business, and in accordance with the applicable
Ground Lease, if any. Unless an Event of Default has occurred and is continuing,
Lender shall provide advance written notice of at least three (3) Business Days
prior to visiting or inspecting any Site or such Borrower’s offices.

 

-56-



--------------------------------------------------------------------------------

Section 5.7    Compliance with Laws and Contractual Obligations. The Borrowers
will (A) comply with the requirements of all present and future applicable laws,
rules, regulations and orders of any Governmental Authority in all jurisdictions
in which it is now doing business or may hereafter be doing business, other than
those laws, rules, regulations and orders the noncompliance with which
collectively could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (B) maintain all licenses, approvals
and permits now held or hereafter acquired by any Borrower, the loss,
suspension, or revocation of which, or failure to renew, in the aggregate could
have a Material Adverse Effect and (C) perform, observe, comply and fulfill all
of its material obligations, covenants and conditions contained in any
Contractual Obligation.

Section 5.8    Further Assurances. The Borrowers shall, from time to time,
execute and/or deliver such documents, instruments, agreements, financing
statements, and perform such acts as Lender at any time may reasonably request
to evidence, preserve and/or protect the Collateral at any time securing or
intended to secure the Obligations and/or to better and more effectively carry
out the purposes of this Loan Agreement and the other Loan Documents.

Section 5.9    Performance of Agreements and Leases. Each Borrower Party shall
duly and punctually perform, observe and comply in all material respects with
all of the terms, provisions, conditions, covenants and agreements on its part
to be performed, observed and complied with (i) hereunder and under the other
Loan Documents to which it is a party, (ii) under all Material Agreements and
Leases and (iii) all other agreements entered into or assumed by such Person in
connection with the Sites, and will not suffer or permit any material default
(giving effect to any applicable notice requirements and cure periods) to exist
under any of the foregoing except where the failure to perform, observe or
comply with any agreement referred to in this clause (iii) would not reasonably
be expected to have a Material Adverse Effect. Notwithstanding the foregoing to
the contrary, the Borrowers shall be permitted to terminate or assign any Site
Management Agreement (x) which the Borrowers reasonably deem to be in accordance
with prudent business practices (including, but not limited to, instances in
which the applicable Site has, and the Borrowers reasonably anticipate that such
Site will continue to have, negative Annualized Run Rate Net Cash Flow), (y) to
cure a breach of a representation, warranty, covenant or other default or (z) in
connection with any Site disposition if the Release or Substitution Conditions
are met (except that assignments of a Site Management Agreement to another
Borrower need not satisfy the Release or Substitution Conditions). In each of
the foregoing, at any time if the Termination and Assignment Threshold is
exceeded, any subsequent termination or assignment of a Site Management
Agreement (except with respect to assignments to another Borrower) shall require
(i) satisfaction of the Release or Substitution Conditions and (ii) written
notice to the Rating Agencies of such Site Management Agreement termination or
assignment, as well as any subsequent Site Management Agreement terminations or
assignments (except with respect to assignments to another Borrower) that,
collectively, constitute a successive 5% increase in the total Allocated Loan
Amount for all Sites affected by the proposed termination or assignment. In
connection with any sale permitted pursuant to the terms of this Section 5.9,
the Borrowers may sell any Other Company Collateral associated with the
applicable Site and no longer required in connection with the operation of the
Borrowers’ business.

 

-57-



--------------------------------------------------------------------------------

Section 5.10    Leases. Any Rents which constitute Advance Rents Reserve
Deposits shall be deposited into the Advance Rents Reserve Sub-Account to be
applied in accordance with the Cash Management Agreement. The Borrowers, at
Lender’s request, shall make available to Lender executed copies of all Leases
hereafter made.

Section 5.11    Management Agreement. (A) The Borrowers shall cause Manager to
manage the Sites in accordance with the Management Agreement. The Borrowers
shall (i) perform and observe all of the material terms, covenants and
conditions of the Management Agreement on the part of each Borrower to be
performed and observed, (ii) promptly notify Lender of any notice to any of the
Borrowers of any material default under the Management Agreement of which they
are aware, and (iii) prior to termination of Manager in accordance with
Section 5.11(C), the Borrowers shall renew the Management Agreement prior to
each expiration date thereunder in accordance with its terms. If the Borrowers
shall default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of the Borrowers to be
performed or observed, then, without limiting Lender’s other rights or remedies
under this Loan Agreement or the other Loan Documents, and without waiving or
releasing the Borrowers from any of their obligations hereunder or under the
Management Agreement, Lender shall have the right, upon prior written notice to
the Borrowers, but shall be under no obligation, to pay any sums and to perform
any act as may be reasonably appropriate to cause such material conditions of
the Management Agreement on the part of the Borrowers to be performed or
observed. If the Borrowers fail to renew the Management Agreement, Lender has
the right, but not the obligation, to renew the Management Agreement within ten
(10) Business Days’ of receipt of notice from Manager that the Management
Agreement will terminate unless otherwise renewed.

(B)    The Borrowers shall not surrender, terminate, cancel, or modify other
than non-material changes, the Management Agreement, or enter into any other
Management Agreement with any new Manager, other than an Acceptable Manager
(under a management agreement substantially similar in all material respects to
the initial Management Agreement, except that the Management Fee thereunder
shall be an amount agreed by the successor Manager not to exceed 7.5% of
Operating Revenues), or consent to the assignment by Manager of its interest
under the Management Agreement, other than to an Acceptable Manager, in each
case without delivery of Rating Agency Confirmations from each of the Rating
Agencies (which Rating Agency Confirmation may not be deemed satisfied pursuant
to Section 11.13 of the Trust Agreement) and the written consent of Lender. In
any case, the Borrowers shall deliver to Lender copies of all material
modifications, amendments and supplements to the Management Agreement promptly
upon execution thereof. If at any time Lender consents to the appointment of a
new Manager, or if an Acceptable Manager shall become Manager, such new Manager,
or the Acceptable Manager, as the case may be, and the Borrowers shall, as a
condition of Lender’s consent, or with respect to an Acceptable Manager, prior
to commencement of its duties as Manager, execute a subordination of management
agreement in substantially the form delivered in connection with the closing of
the Loan.

(C)    Lender shall have the right to terminate the Management Agreement and
require that Manager be replaced with a Person chosen by the Borrowers (or, if
an Event of Default has occurred and is then continuing, Lender) and reasonably
acceptable to Lender,

 

-58-



--------------------------------------------------------------------------------

upon the earliest to occur of any one or more of the following events: (i) an
Event of Default has occurred and is then continuing, (ii) thirty (30) days
after notice from Lender to the Borrowers if Manager has engaged in fraud, gross
negligence or willful misconduct arising from or in connection with its
performance under the Management Agreement, (iii) thirty (30) days after notice
from Lender to the Borrowers following the latest Maturity Date of any Component
then outstanding, (iv) if the DSCR is less than 1.1:1 as of the end of any
calendar quarter and Lender reasonably determines that such decline in the DSCR
is primarily attributable to acts or omissions of Manager rather than factors
affecting the Borrowers’ industry generally or (v) a default by Manager in the
performance of its obligations under the Management Agreement, which default
could reasonably be expected to have a Material Adverse Effect, and such default
remains unremedied for thirty (30) days following written notice to Manager. The
appointment of any Person chosen by the Borrowers (or Lender) to be successor
Manager will require Rating Agency Confirmation (which Rating Agency
Confirmation may not be deemed satisfied pursuant to Section 11.13 of the Trust
Agreement). A replacement Manager who satisfies the foregoing shall be an
“Acceptable Manager”.

Section 5.12    Deposits; Application of Receipts. The Borrowers will deposit
all Receipts into, and otherwise comply with, the Accounts established from time
to time hereunder. Subject to Article VII hereof and the Cash Management
Agreement, each Borrower shall promptly apply all Receipts to the payment of all
current and past due Operating Expenses, and to the repayment of all sums
currently due or past due under the Loan Documents, including all payments into
the Reserves.

Section 5.13    Estoppel Certificates. (A) Within ten (10) Business Days
following a written request by Lender, the Borrowers shall provide to Lender a
duly acknowledged written statement confirming (i) the amount of the outstanding
principal balance of the Loan, (ii) the terms of payment and Maturity Dates of
the Notes, (iii) the date to which interest has been paid, (iv) whether any
offsets or defenses exist against the Obligations, and if any such offsets or
defenses are alleged to exist, the nature thereof shall be set forth in detail
and (v) that this Loan Agreement, the Notes, the Deeds of Trust and the other
Loan Documents are legal, valid and binding obligations of the Borrower Parties
and have not been modified or amended, or if modified or amended, describing
such modification or amendments.

(B)    Within ten (10) Business Days following a written request by the
Borrowers, Lender shall provide to the Borrowers a duly acknowledged written
statement setting forth the amount of the outstanding principal balance of the
Loan, the date to which interest has been paid, and whether Lender has provided
the Borrowers with written notice of any Event of Default. Compliance by Lender
with the requirements of this Section shall be for informational purposes only
and shall not be deemed to be a waiver of any rights or remedies of Lender
hereunder or under any other Loan Document.

Section 5.14    Indebtedness. The Borrowers will not directly or indirectly
create, incur, assume, guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness except for the following
(collectively, “Permitted Indebtedness”):

(A)    The Obligations;

 

-59-



--------------------------------------------------------------------------------

(B)    (i) Unsecured trade payables (other than for expenses reimbursable to the
Manager) not evidenced by a note and arising out of purchases of goods or
services in the ordinary course of business, (ii) Indebtedness incurred in the
financing of equipment or other personal property used at any Site in the
ordinary course of business, and (iii) contingent earn-out obligations and
(iv) reimbursement obligations to the Manager; provided that (a) each such trade
payable is paid not later than ninety (90) days after the original invoice date,
and (b) the aggregate amount of such trade payables and Indebtedness relating to
financing of equipment and personal property, contingent earn out obligations,
and reimbursement obligations to the Manager referred to in clauses (i), (ii),
(iii) and (iv) above outstanding does not, at any time, exceed 3% of the initial
Principal Balance of the Loan on the Closing Date.

In no event shall any Indebtedness other than the Loan be secured, in whole or
in part, by the Sites or any portion thereof or interest therein or any proceeds
of the foregoing.

Section 5.15    No Liens. The obligations of each Borrower under this Section
are in addition to and not in limitation of its obligations under Article XI
herein. The Borrowers shall not create, incur, assume or permit to exist any
Lien on or with respect to the Sites, any other Collateral or any such direct or
indirect ownership interest in the Borrowers, except as otherwise permitted
hereunder (e.g., pledges of minority equity interests) and the Permitted
Encumbrances.

Section 5.16    Contingent Obligations. Other than Permitted Indebtedness, no
Borrower Party shall directly or indirectly create or become or be liable with
respect to any material Contingent Obligation.

Section 5.17    Restriction on Fundamental Changes. Except as otherwise
expressly permitted in this Loan Agreement, no Borrower Party shall, or shall
permit any other Person to, (i) amend, modify or waive any term or provision of
such Borrower Party’s partnership agreement, certificate of limited partnership,
articles of incorporation, by-laws, articles of organization, operating
agreement or other organizational documents so as to violate or permit the
violation of the limited-purpose entity provisions set forth in Article IX,
unless required by law; or (ii) liquidate, wind-up or dissolve such Borrower
Party.

Section 5.18    Transactions with Related Persons. The Borrowers shall not
directly or indirectly enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Related Person or with any director, officer or employee of
any Borrower Party, except transactions in the ordinary course of business and
pursuant to the reasonable requirements of the business of the Borrowers and
upon fair and reasonable terms and are no less favorable to any of the Borrowers
than would be obtained in a comparable arm’s length transaction with a Person
that is not a Related Person. The Borrowers shall not make any payment or permit
any payment to be made on behalf of the Borrowers to any Related Person when or
as to any time when any Event of Default shall exist except for payments under
the Management Agreement and as may be permitted by Lender pursuant to the terms
of the Cash Management Agreement.

 

-60-



--------------------------------------------------------------------------------

Section 5.19    Bankruptcy, Receivers, Similar Matters.

(A)    Voluntary Cases. The Borrower Parties shall not commence any voluntary
case under the Bankruptcy Code or under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.

(B)    Involuntary Cases, Receivers, etc. The Borrower Parties shall not apply
for, consent to, or aid, solicit, support, or otherwise act, cooperate or
collude to cause the appointment of or taking possession by, a receiver, trustee
or other custodian for all or a substantial part of the assets of any Borrower.
As used in this Loan Agreement, an “Involuntary Borrower Bankruptcy” shall mean
any involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, in which any
Borrower is a debtor or any portion of the Sites is property of the estate
therein. The Borrowers shall not file a petition for, consent to the filing of a
petition for, or aid, solicit, support, or otherwise act, cooperate or collude
to cause the filing of a petition for an Involuntary Borrower Bankruptcy. In any
Involuntary Borrower Bankruptcy, no Borrower Party shall, without the prior
written consent of Lender, consent to the entry of any order, file any motion,
or support any motion (irrespective of the subject of the motion), and the
Borrowers shall not file or support any plan of reorganization. The Borrowers
having any interest in any Involuntary Borrower Bankruptcy shall do all things
reasonably requested by Lender to assist Lender in obtaining such relief as
Lender shall seek, and shall in all events vote as directed by Lender. Without
limitation of the foregoing, each such Borrower shall do all things reasonably
requested by Lender to support any motion for relief from stay or plan of
reorganization proposed or supported by Lender.

Section 5.20    ERISA.

(A)    No ERISA Plans. None of the Borrower Parties will establish any Employee
Benefit Plan or Multiemployer Plan, will commence making contributions to (or
become obligated to make contributions to) or become liable with respect to any
Employee Benefit Plan or Multiemployer Plan.

(B)    Compliance with ERISA. No Borrower Party shall engage in any non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC
with respect to any employee benefit plans sponsored by Borrower Parties.

(C)    No Plan Assets. The Borrower Parties shall not at any time during the
term of this Loan Agreement become (1) an employee benefit plan defined in
Section 3(3) of ERISA whether or not subject to ERISA, (2) a plan as defined in
Section 4975(e)(1) of the IRC which is subject to Section 4975 of the IRC, (3) a
“governmental plan” within the meaning of Section 3(32) of ERISA or (4) an
entity any of whose underlying assets constitute “plan assets” of any such
employee benefit plan, plan or governmental plan for purposes of Title I of
ERISA, Section 4975 of the IRC or any other statutes applicable to the Borrower
Party regulating investments of plans.

 

-61-



--------------------------------------------------------------------------------

Section 5.21    Ground Leases.

(A)    Modification. Except as provided in this Section 5.21, the Borrowers
shall not modify or amend any Material Ground Lease Term, or, subject to the
terms of Section 11.5, terminate, assign or surrender any Ground Lease, in each
case without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Any such attempted or purported
material modification, amendment, or any surrender or termination of any Ground
Lease without Lender’s prior written consent shall be null and void and of no
force or effect. Notwithstanding the foregoing to the contrary, the Borrowers
shall be permitted, without Lender’s consent, to:

(i)    (a) extend the terms of the Ground Leases, add renewal terms or option
periods, relocate or correct related easements, in each case on terms and
conditions in accordance with prudent business practices or (b) convert any
Ground Lease Site to an Owned Land Site; provided that in each case, during a
Special Servicing Period, Servicer shall have confirmed satisfaction of the
conditions precedent to such modification, which confirmation shall not be
unreasonably withheld, conditioned or delayed;

(ii)    terminate or assign any Ground Lease (a) in accordance with prudent
business practices (including, but not limited to, instances in which the Ground
Lease Site to be terminated or assigned has, and the Borrower reasonably
anticipates that such Ground Lease Site will continue to have, negative
Annualized Run Rate Net Cash Flow), (b) to cure a breach of a representation,
warranty, covenant or other default or (c) in connection with any Site
disposition, provided the Release or Substitution Conditions are met (except
that assignments of a Ground Lease to another Borrower need not satisfy the
Release or Substitution Conditions). In each of the foregoing, at any time if
the Termination and Assignment Threshold is exceeded, any subsequent termination
or assignment of a Ground Lease (except with respect to assignments to another
Borrower) shall require (i) satisfaction of the Release or Substitution
Conditions and (ii) written notice to the Rating Agencies of such Ground Lease
termination or assignment, as well as any subsequent Ground Lease terminations
or assignments (except with respect to assignments to another Borrower) that,
collectively, constitute a successive 5% increase in the total Allocated Loan
Amount for all Sites affected by the proposed termination or assignment. In
connection with any termination or assignment permitted pursuant to the terms of
this Section 5.21(A), the Borrowers may sell any Other Company Collateral
associated with the applicable Site and no longer required in connection with
the operation of the Borrowers’ business; and

(iii)    provided no Event of Default shall have occurred and is then continuing
(unless the same shall cure such Event of Default), increase, decrease or
reconfigure the area of real property covered by a Ground Lease, and in
connection therewith amend and restate the existing Ground Lease or replace the
existing Ground Lease (either, an “Amended Ground Lease”), to include such
additional real property or reflect such decrease or reconfiguration, provided
that such Ground Lease is on commercially reasonable substantive and economic
terms (taking into consideration the additional, reduced or reconfigured real
property covered by the Amended Ground Lease), with no reduction in the economic
value of the applicable Site, and subject to the following conditions:

 

-62-



--------------------------------------------------------------------------------

(a)      Reserved.

(b)      if additional property is being added to the Ground Lease, on or prior
to execution and delivery of the Amended Ground Lease, Lender shall have
received the most recent ASTM compliant Phase I environmental report obtained by
Borrowers or any Affiliate thereof on such subject property, together with a
Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that the subject property does not
contain any Hazardous Materials (except for cleaning and other products used in
connection with the routine maintenance, operation or repair of the subject
property) in material violation of any Environmental Laws;

(c)      if the Ground Lease being replaced is with respect to a Mortgaged Site,
within 120 days of the execution and delivery of the Amended Ground Lease,
Lender shall have received an Amended Deed of Trust executed and delivered by a
duly authorized officer of the applicable Borrower encumbering the property
included under the Amended Ground Lease, together with an endorsement to the
existing Title Policy in substantially the form delivered at Closing insuring
the lien of the Amended Deed of Trust, or a replacement policy in an amount
equal to 115% of the Allocated Loan Amount with respect to such Site, in either
case issued by the Title Company and dated as of the date of the Amended Ground
Lease; and

(d)      the applicable Borrower shall pay or reimburse Lender for all
reasonable costs and expenses incurred by Lender (including, without limitation,
reasonable attorneys’ fees and disbursements) in connection with such Amended
Ground Lease, and all recording charges, filing fees, taxes or other expenses
(including, without limitation, mortgage and intangibles taxes and documentary
stamp taxes) payable in connection therewith.

Notwithstanding the requirements of this Section 5.21(A)(iii) to the contrary,
Borrowers need not comply with the requirements of Section 5.21(A)(iii)(c)
unless the Substitutions and Additions Threshold is exceeded in any given year
or in the aggregate.

(B)    Performance of Ground Leases. The Borrowers shall fully perform as and
when due each and all of their obligations under each Ground Lease in accordance
with the terms of such Ground Lease, and shall not cause or suffer to occur any
material breach or default in any of such obligations. The Borrowers shall
exercise any option to renew or extend any Ground Lease and if the Borrowers
elect not to exercise any option to renew a Ground Lease (which shall only be
permitted if the Borrowers would be entitled to terminate such Ground Lease
pursuant to clause (A) above) the Borrowers shall give Lender thirty (30) days
prior written notice of the Borrowers’ intention not to renew such Ground Lease.
If the Borrowers fail to exercise any option to renew a Ground Lease which is
required to be renewed pursuant to this Section 5.21(B), Lender shall have the
right to renew such Ground Lease on behalf of the Borrowers. Notwithstanding
that certain of the obligations of the Borrowers under this Loan Agreement may
be similar or identical to certain of the obligations

 

-63-



--------------------------------------------------------------------------------

of the Borrowers under the Ground Leases, all of the obligations of the
Borrowers under this Loan Agreement are and shall be separate from and in
addition to such Borrowers’ obligations under the Ground Leases. For the
avoidance of doubt, the Borrowers have no obligation to renew a Ground Lease
that expires by its terms if the Ground Lease does not provide to the applicable
Borrower an extension option.

(C)    Notice of Default. If the Borrowers shall have or receive any written
notice that any Ground Lease Default has occurred, the effect of which, in
Borrower’s reasonable opinion, is likely to result in a Material Adverse Effect
(a “Material Ground Lease Default”), then the Borrowers shall immediately notify
Lender in writing of the same and deliver to Lender a true and complete copy of
each such notice. Further, the Borrowers shall provide such documents and
information as Lender shall reasonably request concerning the Ground Lease
Default.

(D)    Lender’s Right to Cure. If any Material Ground Lease Default shall occur
and be continuing, and notice has been given pursuant to Section 5.21(C) or if
any Ground Lessor asserts in writing to the Borrower or Lender that a material
Ground Lease Default has occurred (whether or not the Borrowers question or deny
such assertion), then, subject to (i) the terms and conditions of the applicable
Ground Lease, and (ii) the Borrowers’ right to terminate Ground Leases in
accordance with Section 5.21(A) hereof, Lender, upon five (5) Business Days’
prior written notice to the Borrowers, unless Lender reasonably determines that
a shorter period (or no period) of notice is necessary to protect Lender’s
interest in the Ground Lease, may (but shall not be obligated to) take any
action that Lender deems reasonably necessary, including, without limitation,
(i) performance or attempted performance of the applicable Borrower’s
obligations under the applicable Ground Lease, (ii) curing or attempting to cure
any actual or purported Ground Lease Default, (iii) mitigating or attempting to
mitigate any damages or consequences of the same and (iv) entry upon the
applicable Ground Lease Site for any or all of such purposes. Upon Lender’s
written request, each Borrower shall submit satisfactory evidence of payment or
performance of any of its obligations under each Ground Lease. Lender may pay
and expend such sums of money as Lender in its sole discretion deems necessary
or desirable for any such purpose, and the Borrowers shall pay to Lender within
five (5) Business Days of the written demand of Lender all such sums so paid or
expended by Lender, together with interest thereon at the Advance Rate.

(E)    Legal Action. The Borrowers shall not commence any action or proceeding
against any Ground Lessor or affecting or potentially affecting any Ground Lease
or the Borrowers’ or Lender’s interest therein, the effect of which could, in
Borrowers’ reasonable opinion, be reasonably likely to result in a Material
Adverse Effect, without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed. The Borrowers shall notify
Lender immediately if any action or proceeding shall be commenced between any
Ground Lessor and any Borrower, or affecting or potentially affecting any Ground
Lease or any Borrowers’ or Lender’s interest therein (including, without
limitation, any case commenced by or against any Ground Lessor under the
Bankruptcy Code), if such action or proceeding is likely, in Borrower’s
reasonable opinion, to result in a Material Adverse Effect. Lender shall have
the option, exercisable upon notice from Lender to the Borrowers, to participate
in any action or proceeding of which it is

 

-64-



--------------------------------------------------------------------------------

notified in compliance with this Section with counsel of Lender’s choice. The
Borrowers shall cooperate with Lender, comply with the reasonable instructions
of Lender, execute any and all powers, authorizations, consents or other
documents reasonably required by Lender in connection therewith, and shall not
settle any such action or proceeding which could, in Borrowers’ reasonable
opinion, be reasonably likely to result in a Material Adverse Effect without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.

(F)    Bankruptcy. (i) If any Ground Lessor shall reject any Ground Lease under
or pursuant to Section 365 of the Bankruptcy Code, without Lender’s prior
written consent, the Borrowers shall not elect to treat the Ground Lease as
terminated but shall elect to remain in possession of the applicable Ground
Lease Site and the leasehold estate under such Ground Lease. The lien of the
Deed of Trust covering such Site does and shall encumber and attach to all of
the Borrowers’ rights and remedies at any time arising under or pursuant to
Section 365 of the Bankruptcy Code, including without limitation, all of such
Borrowers’ rights to remain in possession of such Site and the leasehold estate.

(ii)      The Borrowers acknowledge and agree that in any case commenced by or
against the Borrowers under the Bankruptcy Code, Lender by reason of the liens
and rights granted under the Deed of Trust covering such Site and the Loan
Documents shall have a substantial and material interest in the treatment and
preservation of such Borrower’s rights and obligations under such Ground Lease,
and that such Borrower shall, in any such bankruptcy case, provide to Lender
immediate and continuous reasonably adequate protection of such interests. Each
Borrower and Lender agree that such adequate protection shall include but shall
not necessarily be limited to the following:

(a)    Lender shall be deemed a party to the Ground Lease (but shall not have
any obligations thereunder) for purposes of Section 365 of the Bankruptcy Code,
and shall, provided that, prior to an Event of Default, no such action by Lender
would adversely and materially affect the Borrowers’ ability to prosecute, or
defend, any such claims asserted therein, have standing to appear and act as a
party in interest in relation to any matter arising out of or related to the
Ground Lease or such Site.

(b)    The Borrowers shall serve Lender with copies of all notices, pleadings
and other documents relating to or affecting the Ground Lease or the applicable
Site. Any notice, pleading or document served by the Borrowers on any other
party in the bankruptcy case shall be contemporaneously served by such Borrower
on Lender, and any notice, pleading or document served upon or received by such
Borrower from any other party in the bankruptcy case shall be served by such
Borrower on Lender promptly upon receipt by such Borrower.

(c)    Upon written request of Lender, the Borrowers shall assume the Ground
Lease, and shall take such steps as are necessary to preserve such Borrower’s
right to assume the Ground Lease, including without limitation using
commercially reasonable efforts to obtain extensions of time to assume or reject

 

-65-



--------------------------------------------------------------------------------

the Ground Lease under Subsection 365(d) of the Bankruptcy Code to the extent it
is applicable.

(G)    If the Borrowers or the applicable Ground Lessor seeks to reject any
Ground Lease or have the Ground Lease deemed rejected, then prior to the hearing
on such rejection Lender shall, subject to applicable law, be given no less than
twenty (20) days’ notice and opportunity to elect in lieu of rejection to have
the Ground Lease assumed and assigned to a nominee of Lender. If Lender shall so
elect to assume and assign the Ground Lease, then the Borrowers shall, subject
to applicable law, continue any request to reject the Ground Lease until after
the motion to assume and assign has been heard. If Lender shall not elect to
assume and assign the Ground Lease, then Lender may, subject to applicable law,
obtain in connection with the rejection of the Ground Lease a determination that
the applicable Ground Lessor, at Lender’s option, shall (1) agree to terminate
the Ground Lease and enter into a new lease with Lender on the same terms and
conditions as the Ground Lease, for the remaining term of the Ground Lease, or
(2) treat the Ground Lease as breached and provide Lender with the rights to
cure defaults under the Ground Lease and to assume the rights and benefits of
the Ground Lease.

Each Borrower shall join with and support any request by Lender to grant and
approve the foregoing as necessary for adequate protection of Lender’s
interests. Notwithstanding the foregoing, Lender may seek additional terms and
conditions, including such economic and monetary protections as it deems
reasonably appropriate to adequately protect its interests, and any request for
such additional terms or conditions shall not delay or limit Lender’s right to
receive the specific elements of adequate protection set forth herein.

Each Borrower hereby appoints Lender as its attorney in fact to act on behalf of
Lender in connection with all matters relating to or arising out of the
assumption or rejection of any Ground Lease, in which the other party to the
lease is a debtor in a case under the Bankruptcy Code. This grant of power of
attorney is present, unconditional, irrevocable, durable and coupled with an
interest.

Section 5.22    Conversion of an Other Site to a Mortgaged Site. The Borrowers
may, without Lender consent, convert any Other Pledged Site to a Mortgaged Site,
and upon satisfaction of the conditions required in Section 11.5 (A) through
(L), other than (I) and (K) the applicable Other Pledged Site shall be deemed to
be a Mortgaged Site hereunder and all references herein to the Deeds of Trust
shall be deemed to include such Other Pledged Sites so mortgaged.

Section 5.23    Lender’s Expenses. The Borrowers shall pay, on written demand by
Lender, all Administrative Fees and all other reasonable out-of-pocket expenses,
charges, costs and fees (including reasonable attorneys’ fees and expenses) in
connection with the negotiation, documentation, closing, administration,
servicing, enforcement, interpretation, and collection of the Loan and the Loan
Documents, and in the preservation and protection of Lender’s rights hereunder
and thereunder. Without limitation the Borrowers shall pay all costs and
expenses, including reasonable attorneys’ fees, incurred by Lender in any case
or proceeding under the Bankruptcy Code (or any law succeeding or replacing any
of the same).

 

-66-



--------------------------------------------------------------------------------

ARTICLE VI

RESERVES

Section 6.1    Security Interest in Reserves; Other Matters Pertaining to
Reserves. (A) The Borrowers hereby pledge, assign and grant to Lender a security
interest in and to all of the Borrowers’ right, title and interest in and to the
Account Collateral, including the Reserves, as security for payment and
performance of all of the Obligations hereunder and under the Notes and the
other Loan Documents. The Reserves constitute Account Collateral and are subject
to the security interest in favor of Lender created herein and all provisions of
this Loan Agreement and the other Loan Documents pertaining to Account
Collateral.

(B) In addition to the rights and remedies provided in Article VII and elsewhere
herein, upon the occurrence and during the continuance of any Event of Default,
Lender shall have all rights and remedies pertaining to the Reserves and other
Account Collateral as are provided for in any of the Loan Documents or under any
applicable law. Without limiting the foregoing, upon and at all times after the
occurrence and during the continuance of an Event of Default, Lender in its sole
and absolute discretion, may use the Reserves and other Account Collateral (or
any portion thereof) for any purpose, including but not limited to any
combination of the following: (i) payment of any of the Obligations including
Administrative Fees in such order as Lender may determine in its sole
discretion; provided, however, that such application of funds shall not cure or
be deemed to cure any default and provided, further, that any payments applied
to the interest or principal of the Loan shall be made in accordance with
items (iii) and (ix) through (xvii) of Section 3.3(a) of the Cash Management
Agreement; (ii) reimbursement of Lender for any actual losses or expenses
(including, without limitation, reasonable legal fees) suffered or incurred as a
result of such Event of Default; (iii) payment for the work or obligation for
which such Reserves and other Account Collateral were reserved or were required
to be reserved; and (iv) application of the Reserves and other Account
Collateral in connection with the exercise of any and all rights and remedies
available to Lender at law or in equity or under this Loan Agreement or pursuant
to any of the other Loan Documents. Nothing contained in this Loan Agreement
shall obligate Lender to apply all or any portion of the funds contained in the
Reserves and other Account Collateral during the continuance of an Event of
Default to payment of the Loan or in any specific order of priority, provided
that any payments applied to interest or principal of the Loan shall be made in
accordance with items (iii) and (ix) through (xvii) of Section 3.3(a) of the
Cash Management Agreement.

Section 6.2    Funds Deposited with Lender.

(A)    Interest, Offsets. All funds of the Borrowers which are deposited with
Central Account Bank as Reserves hereunder shall be held by Central Account Bank
in one or more Permitted Investments, such Permitted Investments, prior to an
Event of Default, to be made as directed by the Borrowers. All interest which
accrues on the Reserves shall be taxable to the Borrowers and shall be added to
and disbursed in the same manner and under the same conditions as the principal
sum on which said interest accrued. The amount of actual losses sustained on a
liquidation of a Permitted Investment shall be deposited by the Borrowers into
the Central Account (with regard to losses sustained in the Central Account) no
later than three (3) Business Days following such liquidation. Additional
provisions

 

-67-



--------------------------------------------------------------------------------

pertaining to investments are set forth in Article VII. After repayment of all
of the Obligations, all funds held as Reserves will be promptly returned to, or
as directed by, the Borrowers.

(B)    Funding at Closing. The Borrowers shall deposit with Lender the amounts
necessary to fund each of the Reserves as set forth below. Deposits into the
Reserves at Closing may occur by deduction from the amount of the Loan that
otherwise would be disbursed to the Borrowers, followed by deposit of the same
into the applicable Sub-Account or Account of the Central Account in accordance
with the Cash Management Agreement on the Closing Date. Notwithstanding such
deductions, the initial Principal Amount of the Loan shall be deemed for all
purposes to be fully disbursed at Closing.

(C)    Funding upon any Addition. The Borrowers shall deposit, upon the Addition
of any Additional Sites or Additional Borrower Sites, any amounts necessary to
fully fund the Reserves described below after giving effect to any increase in
the Reserves made to reflect such Addition. Deposits into the Reserves on any
Additional Closing Date may occur by deduction from the amount of the Loan
Increase that would be disbursed to the Borrowers. Notwithstanding such
deductions, the Loan Increase shall be deemed for all purposes to be fully
disbursed at the Additional Closing.

Section 6.3    Impositions and Insurance Reserve. On the 2013 Closing Date, the
Borrowers shall deposit or cause to be deposited with Central Account Bank
$6,366,566 and, pursuant to the Cash Management Agreement, the Borrowers shall
deposit monthly, on each Due Date commencing on the Payment Date in April, 2013,
the amount of charges (as reasonably estimated by Lender) for all Impositions
and all Insurance Premiums (provided, that the Borrowers are not required to
make deposits into the Impositions and Insurance Reserve for Insurance Premiums
if the Sites are covered under a blanket insurance policy maintained with
respect to the Sites and other sites not owned by the Borrowers) payable in the
ensuing calendar month with respect to the Sites hereunder (said funds, together
with any interest thereon and additions thereto, the “Impositions and Insurance
Reserve”). In connection with the addition of any Additional Site or Additional
Borrower Sites, the Borrowers shall deposit a sum of money sufficient (together
with future monthly deposits) to make the payment of Impositions and Insurance
Premiums with respect to the applicable Sites at least ten (10) Business Days
prior to the date initially due, and deliver to Lender an Officer’s Certificate
setting forth in reasonable detail the calculation of the required sums to be
deposited into the Impositions and Insurance Reserve with respect to the Sites
to be added. The Borrowers shall also deposit with Central Account Bank within
ten (10) Business Days of the written demand by Lender, to be added to and
included within the Impositions and Insurance Reserve, a sum of money which
Lender reasonably estimates, together with such monthly deposits, will be
sufficient to make the payment of all Impositions and all Insurance Premiums
(but, with respect to blanket policies, only that portion of the Insurance
Premiums allocated to the coverage provided for the Borrowers and the Sites) at
least ten (10) Business Days prior to the date initially due. The Borrowers
shall provide Lender with bills or a statement of amounts in respect of
Impositions and Insurance Premiums due for the next calendar month which shall
be accompanied by an Officer’s Certificate and such other documents as may be
reasonably required to establish the amounts required to be paid in the
following calendar month at least five (5) Business Days prior to the date on
which each payment shall first become subject to penalty or interest if not
paid, or

 

-68-



--------------------------------------------------------------------------------

if paid, copies of paid bills. So long as (i) no Event of Default has occurred
and is continuing, (ii) the Borrowers have provided Lender with the foregoing
materials in a timely manner, and (iii) sufficient funds are held by Lender for
the payment of the Impositions and Insurance Premiums relating to the Sites, as
applicable, Lender shall at Lender’s election, (x) pay said items, (y) disburse
to the Borrowers from such Reserve an amount sufficient to pay said items, or
(z) reimburse the Borrowers for items previously paid by the Borrowers. Interest
shall accrue in favor of the Borrowers on funds in the Impositions and Insurance
Reserve. The Imposition and Insurance Reserve shall be deposited into the
Imposition and Insurance Reserve Sub-Account and applied in accordance with the
Cash Management Agreement.

Section 6.4    Advance Rents Reserve Sub-Account. On the 2013 Closing Date, the
Borrowers shall deposit or cause to be deposited with Central Account Bank
$13,919,851 and, pursuant to the Cash Management Agreement, the Borrowers shall
deposit, or instruct Central Account Bank to deposit on each Due Date the amount
of the Advance Rents Reserve Deposit for such Due Date, such amounts to be
deposited into a sub-account of the Central Account (said sub-account, the
“Advance Rents Reserve Sub-Account”), and such amounts (the “Advance Rents
Reserve”) shall be held, allocated and disbursed in accordance with the terms
and conditions of the Cash Management Agreement. Notwithstanding the foregoing,
no amounts shall be required to be deposited into the Advance Rents Reserve
Sub-Account on any Due Date following the date hereof unless the Servicing
Report with respect to such Due Date indicates that (x) an Advance Rents Deposit
Condition is continuing on such Due Date or (y) the Advance Rents Required
Deposit Amount for such Due Date is greater than zero. The Advance Rents Reserve
Sub-Account shall be under the sole dominion and control of Lender and/or its
designee including any Servicer, and the Borrowers shall have no rights to
control or direct the investment or payment of funds therein except as expressly
provided herein.

Section 6.5    Cash Trap Reserve. If a Cash Trap Condition shall occur, then,
from and after the date that it is determined that a Cash Trap Condition has
occurred (which shall be based upon the financial reporting required to be
delivered pursuant to Section 5.1(A)(ii)) and for so long as such Cash Trap
Condition continues to exist, all Excess Cash Flow (except as otherwise
expressly provided below) shall be deposited with Lender (or its Servicer or
agent) and held in the Central Account in accordance with the terms of the Cash
Management Agreement (said funds, together with any interest thereon, the “Cash
Trap Reserve”). A “Cash Trap Condition” shall exist at such time as Lender
determines that as of last day of any calendar quarter ending prior to an
Anticipated Repayment Date, the Debt Service Coverage Ratio is equal to or less
than the Cash Trap DSCR, and shall continue to exist until Lender determines
that the Debt Service Coverage Ratio exceeds the Cash Trap DSCR for two
(2) consecutive calendar quarters. Upon the commencement of an Amortization
Period, Lender will apply any amounts in the Cash Trap Reserve on the next Due
Date in accordance with the terms and conditions of the Trust Agreement, in the
manner provided in Section 3.3(a) of the Cash Management Agreement for Available
Funds. Any funds on deposit in the Cash Trap Reserve shall continue to be held
as additional Collateral in accordance with this Section 6.5. Provided that no
Event of Default exists and Lender determines that the Cash Trap DSCR test has
been satisfied for two (2) consecutive calendar quarters (as determined above),
any funds remaining in the Cash Trap Reserve shall be released to the Borrowers.
The existence of a Cash Trap Condition shall be a reasonable determination made
by Lender in good faith.

 

-69-



--------------------------------------------------------------------------------

ARTICLE VII

DEPOSIT ACCOUNT;

LOCK BOX ACCOUNT; CASH MANAGEMENT

Section 7.1    Establishment of Deposit Account and Central Account.

(A)    (i) Deposit Account. The Borrowers have established one or more deposit
accounts, which are Eligible Accounts with respect to which Lender is a secured
party thereunder (said accounts, and any accounts replacing same in accordance
with this Loan Agreement and the Deposit Account Agreement, collectively, the
“Deposit Account”) with one or more financial institutions reasonably approved
by Lender (collectively, the “Deposit Bank”), pursuant to one or more agreements
(collectively, the “Deposit Account Agreement”) in form and substance reasonably
acceptable to Lender and Borrowers, executed and delivered by the Borrowers and
the Deposit Bank. The Deposit Account shall be under the sole dominion and
control of Lender (which dominion and control may be exercised by Servicer).
Among other things, the Deposit Account Agreement shall provide that the
Borrowers shall have no access to or control over the Deposit Account (except as
otherwise authorized in the applicable Deposit Account Agreement), that all
available funds on deposit in the Deposit Account (other than Third Party
Receipts (as defined in the Cash Management Agreement)) shall be transferred
within two Business Day of receipt by the Deposit Bank into the Central Account,
for application in accordance with the Cash Management Agreement. The Deposit
Bank and the Central Account Bank shall be directed to deliver to the Borrowers
copies of bank statements and other information made available by the Deposit
Bank and the Central Account Bank concerning the Deposit Account and the Central
Account, respectively.

(ii)    Each Lessee occupying space at the Sites has been instructed to pay all
Rents and other amounts owed to the Borrowers directly to the Deposit Account or
the lockboxes associated with it and Borrower shall not rescind such instruction
unless Lender shall otherwise direct in writing. The Borrowers shall cause any
and all other Receipts to be deposited on the next succeeding Business Day after
such Receipts are identified into the Deposit Account and in no event later than
five (5) Business Days after receipt thereof by the Borrowers or Manager. To the
extent that the Borrowers or any Person on their behalf holds any Receipts,
whether in accordance with this Loan Agreement or otherwise, the Borrowers shall
be deemed to hold the same in trust for Lender for the protection of the
interests of Lender hereunder and under the Loan Documents.

(iii)    The Borrowers shall pay all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with the transactions and other matters
contemplated by this Section 7.1, including but not limited to, Lender’s
reasonable attorneys’ fees and expenses, and all reasonable fees and expenses of
the Deposit Bank and the Central Account Bank, including without limitation
their reasonable attorneys’ fees and expenses.

(iv)    Borrower and Manager have directed all Lessees under certain master
leases to pay rents directly to the Deposit Accounts subject to the Master Lease
Deposit Account Agreement, and in connection therewith:

 

-70-



--------------------------------------------------------------------------------

(a)     Lender hereby agrees that any instructions delivered by or on behalf of
Lender to the Deposit Bank pursuant to the Master Lease Deposit Account
Agreement (including during the continuance of an Event of Default) shall
include direction to remit all Third Party Receipts to the applicable Affiliates
of the Borrowers in accordance with an Officer’s Certificate delivered to Lender
by the Borrower or Manager on Borrower’s behalf;

(b)     Borrower hereby agrees that any instructions delivered by or on behalf
of Borrower to the Deposit Bank pursuant to the Master Lease Deposit Account
Agreement shall include direction to remit the amount of all Receipts deposited
in such Deposit Accounts (other than Third Party Receipts) to the Central
Account and to remit all Third Party Receipts to the applicable Affiliates of
the Borrower; and

(c)     Lender hereby agrees that a Notice of Exclusive Control (as defined in
the Master Lease Deposit Account Agreement) will only be delivered upon the
occurrence and during the continuance of an Event of Default.

(B)    Central Account. Pursuant to the terms of the Cash Management Agreement,
the Borrowers have established an Eligible Account in the name of Lender, as
secured party hereunder, to serve as the “Central Account” (said account, and
any account replacing the same in accordance with this Loan Agreement and the
Cash Management Agreement, the “Central Account”; and the depositary institution
in which the Central Account is maintained, the “Central Account Bank”). The
Central Account is under the sole dominion and control of Lender (which dominion
and control may be exercised by Servicer); and except as expressly provided
hereunder or in the Cash Management Agreement, the Borrowers shall not have the
right to control or direct the investment or payment of funds therein during the
continuance of an Event of Default. Lender may elect to change any financial
institution in which the Central Account shall be maintained if such institution
is no longer an Eligible Bank, upon not less than five (5) Business Days’
written notice to the Borrowers. The Central Account shall be deemed to contain
such sub-accounts as Lender may designate (“Sub-Accounts”), which may be
maintained as separate ledger accounts and need not be separate Eligible
Accounts. The Sub-Accounts shall include the “Reserve Sub Accounts” as more
particularly described in the Cash Management Agreement. The “Reserve
Sub-Accounts” shall include the Sub-Accounts of the Central Account established
for the purpose of holding funds in the Reserves including: (a) the “Imposition
and Insurance Reserve Sub-Account”, (b) the “Cash Trap Reserve Sub-Account”,
(c) the “Advance Rents Reserve Sub-Account” and (d) the “Loss Proceeds Reserve
Sub-Account”.

Section 7.2    Application of Funds in Central Account. Funds in the Central
Account shall be allocated to the Sub-Accounts or the other Accounts (or paid,
as the case may be) in accordance with the Cash Management Agreement.

Section 7.3    Application of Funds After Event of Default. If any Event of
Default shall occur and be continuing, then notwithstanding anything to the
contrary in this Section or elsewhere, Lender shall have all rights and remedies
available under applicable law and under the Loan Documents. Without limitation
of the foregoing, for so long as an Event of

 

-71-



--------------------------------------------------------------------------------

Default exists, Lender may apply any and all funds held by or on behalf of
Lender, including but not limited to Reserves, Receipts in the Deposit Account,
the Central Account (except as otherwise provided in the Cash Management
Agreement with respect to Third Party Receipts), the Cash Trap Reserve Sub
Account, the Advance Rents Reserve Sub-Account, the Imposition and Insurance
Reserve Sub-Account, the Loss Proceeds Reserve Sub-Account and any other
Accounts or Sub-Accounts against all or any portion of any of the Obligations,
in any order, provided that any payments applied to interest or principal of the
Loan shall be made in accordance with the priority set forth in items (iii) and
(ix) through (xi) of Section 3.3(a) of the Cash Management Agreement and that
payments applied to Advances and Additional Servicing Compensation shall be made
subject to the terms of the Trust Agreement.

ARTICLE VIII

DEFAULT, RIGHTS AND REMEDIES

Section 8.1    Event of Default.

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

(A)    Scheduled Payments. Failure of the Borrowers to pay any principal or
interest on the Loan when the same is due under this Loan Agreement, the Notes,
or any other Loan Documents (other than interest on any Component corresponding
to Risk Retention Securities); or

(B)    Other Payments. Failure of the Borrowers to pay any other amount from
time to time owing under this Loan Agreement, the Notes or any other Loan
Documents (other than amounts subject to the preceding paragraph), within 10
days after written notice from Lender that such amounts have become due; or

(C)    Breach of Reporting Provisions. Failure of any Borrower Party to perform
or comply with any term or condition contained in Section 5.1 which continues
for a period of thirty (30) days after written notice to the Borrowers from
Lender, unless such period is otherwise extended upon request by Borrowers and
Lender receives Rating Agency Confirmation; or

(D)    Breach of Covenants. A default shall occur in the performance of or
compliance with any covenant contained in this Loan Agreement (other than a
default already described in another subsection of this Section 8.1) or the
other Loan Documents by any Borrower Parties and such default is reasonably
likely to cause a Material Adverse Effect and such default is not cured within
thirty (30) days after receipt by the Borrowers of written notice from Lender of
such default; provided, however, if such default is reasonably susceptible of
cure, but not within such thirty (30) day period, then the Borrower Parties as
applicable, may be permitted up to an additional one hundred twenty (120) days
to cure such default, provided, that the Borrower Parties, if applicable,
diligently and continuously pursues such cure; or

 

-72-



--------------------------------------------------------------------------------

(E)    Breach of Warranty. Any representation, warranty, certification or other
statement made by any Borrower Party in any Loan Document or in any statement or
certificate at any time given in writing pursuant to or in connection with any
Loan Document is false as of the date made and such breach is reasonably likely
to cause a Material Adverse Effect, provided that such breach shall not
constitute an Event of Default if such breach is reasonably susceptible of cure
and within forty-five (45) days after receipt by the Borrowers of written notice
from Lender of such default, such Borrower Party takes such action as may be
required to make such representation, warranty, certification or other statement
to be true as made, which may include removing the affected Site by effectuating
a Release, Substitution or Other Pledged Site Substitution subject to the terms
of Section 11.4, Section 11.5 or Section 11.6, respectively; or

(F)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters
a decree or order for relief with respect to any Borrower Party in an
Involuntary Borrower Bankruptcy, which decree or order is not stayed or other
similar relief is not granted under any applicable federal or state law unless
dismissed within ninety (90) days; (ii) the occurrence and continuance of any of
the following events for ninety (90) days unless dismissed or discharged within
such time: (x) an Involuntary Borrower Bankruptcy is commenced, (y) a decree or
order of a court for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Borrower
Party, or over all or a substantial part of its or their property, is entered,
or (z) an interim receiver, trustee or other custodian is appointed without the
consent of any Borrower Party, for all or a substantial part of the property of
such Person; or

(G)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for
relief is entered with respect to any Borrower Party, or any Borrower Party
commences a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case or to the
conversion of an involuntary case to a voluntary case under any such law or
consents to the appointment of or taking possession by a receiver, trustee or
other custodian for any Borrower Party, or for all or a substantial part of the
property of any Borrower Party; (ii) any Borrower Party makes any assignment for
the benefit of creditors; or (iii) the Board of Directors or other governing
body of any Borrower Party adopts any resolution or otherwise authorizes action
to approve any of the actions referred to in this Section 8.1(G); or

(H)    Bankruptcy Involving Ownership Interests or Sites. Other than as
described in either of Sections 8.1(F) or 8.1(G), all or any portion of the
Collateral (other than Ground Lease Sites for which the Ground Lessor is the
subject of a bankruptcy proceeding) becomes property of the estate or subject to
the automatic stay in any case or proceeding under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect (provided that if the same occurs in the context of an involuntary
proceeding, it shall not constitute an Event of Default if it is dismissed or
discharged within ninety (90) days following its occurrence); or

(I)    Solvency. Any Borrower Party admits in writing its present or prospective
inability to pay its debts as they become due.

 

-73-



--------------------------------------------------------------------------------

(J)    Judgment and Attachments. Any lien, money judgment, writ or warrant of
attachment, or similar process is entered or filed against any Borrower Party or
any of its assets which claim is not fully covered by insurance (other than with
respect to the amount of commercially reasonable deductibles permitted
hereunder), would have a Material Adverse Effect and remains undischarged,
unvacated, unbonded or unstayed for a period of forty-five (45) days; or

(K)    Injunction. The Borrowers are enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting their business and such order continues for more than thirty
(30) days; or

(L)    Invalidity of Loan Documents. This Loan Agreement, any Deed of Trust or
any of the Loan Documents for any reason ceases to be in full force and effect
or ceases to be a legally valid, binding and enforceable obligation of any
Borrower or any Lien securing the Obligations shall, in whole or in part, cease
to be a perfected first priority Lien, subject to the Permitted Encumbrances
(except in any of the foregoing cases in accordance with the terms hereof or
under any other Loan Document) which is reasonably likely to have a Material
Adverse Effect, and the Borrowers do not take all actions requested by Lender to
correct such defect within ten (10) days after the written request by Lender to
take such action, or any Borrower Party, denies that it has any further
liability (as distinguished from denial of the existence of a Default or Event
of Default) under any Loan Documents to which it is party, or gives notice to
such effect; or

(M)    Default under Management Agreement. Any breach or default shall occur in
the material obligations of the Borrowers under the Management Agreement, and
such breach or default either is of such a nature or continues for such a period
of time beyond applicable notice and cure periods, if any, that Manager shall
have the right to exercise material remedies as a consequence thereof; or

(N)    Ground Lease. Any default by the Borrowers beyond any applicable grace
period shall occur under any Ground Lease, which such default is reasonably
likely to cause a Material Adverse Effect and the Borrowers have not effectuated
a Release or Substitution of such affected Site within sixty (60) days of the
expiration of such grace period, or, subject to Section 5.21 or Section 11.5,
any actual or attempted surrender, termination, modification or amendment of any
Ground Lease without Lender’s prior written consent.

Except with respect to a default order under Section 8.1(c), if more than one of
the foregoing paragraphs shall describe the same condition or event, then Lender
shall have the right to select which paragraph or paragraphs shall apply. In any
such case, Lender shall have the right (but not the obligation) to designate the
paragraph or paragraphs which provide for non-written notice (or for no notice)
or for a shorter time to cure (or for no time to cure).

Section 8.2    Acceleration and Remedies. (A) Upon the occurrence and during the
continuance of any Event of Default described in any of Sections 8.1(F), 8.1(G),
or 8.1(H), the unpaid principal amount of and accrued interest and fees on the
Loan and all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other requirements of any

 

-74-



--------------------------------------------------------------------------------

kind, all of which are hereby expressly waived by the Borrowers. Upon and at any
time after the occurrence of any other Event of Default, at the option of
Lender, which may be exercised without notice or demand to anyone, all of the
Loan and all or any portion of the other Obligations shall immediately become
due and payable.

(B)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against the Borrowers under this Loan Agreement (including
Article X hereof) or any of the other Loan Documents, or at law or in equity,
may be exercised by Lender at any time and from time to time, whether or not all
or any of the Obligations shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Sites. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) to the fullest extent permitted by law, Lender shall not be
subject to any “one action” or “election of remedies” law or rule, and (ii) all
liens and other rights, remedies or privileges provided to Lender shall remain
in full force and effect until Lender has exhausted all of its remedies against
each Site and the Deeds of Trust have been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Obligations or the Obligations have been
paid in full.

(C)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the Deeds
of Trust in any manner and for any amounts secured by the Deeds of Trust then
due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event the Borrowers
default beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the Deed of
Trust to recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Deed of Trust or any of them to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Deed of Trust as Lender may elect. Notwithstanding one or more
partial foreclosures, the Site shall remain subject to the Deed of Trust to
secure payment of sums secured by the Deed of Trust and not previously
recovered.

(D)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever any Note and the other Loan Documents into one
or more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. The
Borrowers shall execute and deliver to Lender from time to time, within ten
(10) days after the request of Lender, a severance agreement and such other
documents as Lender shall reasonably request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. The

 

-75-



--------------------------------------------------------------------------------

Borrowers hereby absolutely and irrevocably appoint Lender as their true and
lawful attorney-in-fact, coupled with an interest, in their name and stead to
make and execute all documents reasonably necessary to effect the aforesaid
severance if the Borrowers fail to do so within ten (10) days of Lender’s
written request, the Borrowers ratifying all that their said attorney-in-fact
shall do by virtue thereof.

(E)    Any amounts recovered from the Sites or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine, provided that any payments applied to interest or
principal of the Loan shall be made in accordance with the priority set forth in
items (iii) and (ix) through (xvii) of Section 3.3(a) of the Cash Management
Agreement.

(F)    The rights, powers and remedies of Lender under this Loan Agreement shall
be cumulative and not exclusive of any other right, power or remedy which Lender
may have against the Borrowers pursuant to this Loan Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to the Borrowers shall not be construed to be a
waiver of any subsequent Default or Event of Default by the Borrowers or to
impair any remedy, right or power consequent thereon.

Section 8.3    Performance by Lender. (A) Upon the occurrence and during the
continuance of an Event of Default, if any of the Borrowers shall fail to
perform, or cause to be performed, any material covenant, duty or agreement
contained in any of the Loan Documents (subject to applicable notice and cure
periods), Lender may perform or attempt to perform such covenant, duty or
agreement on behalf of the Borrowers including making protective advances on
behalf of any Borrower, or, in its sole discretion, causing the obligations of
any of the Borrowers to be satisfied with the proceeds of any Reserve. In such
event, the Borrowers shall, at the request of Lender, promptly pay to Lender, or
reimburse, as applicable, any of the Reserves, any actual amount reasonably
expended or disbursed by Lender in such performance or attempted performance,
together with interest thereon at the Advance Rate (including reimbursement of
any applicable Reserves), from the date of such expenditure or disbursement,
until paid. Any amounts advanced or expended by Lender to perform or attempt to
perform any such matter shall be added to and included within the indebtedness
evidenced by the applicable Notes and shall be secured by all of the Collateral
securing the applicable Loan. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any obligation of the Borrowers under this Loan Agreement or any
other Loan Document, and it is further expressly agreed that no such performance
by Lender shall cure any Event of Default hereunder.

 

-76-



--------------------------------------------------------------------------------

(B)    Lender may cease or suspend any and all performance required of Lender
under the Loan Documents upon and at any time after the occurrence and during
the continuance of any Event of Default.

Section 8.4    Evidence of Compliance. Promptly following request in writing by
Lender, each Borrower shall provide such documents and instruments as shall be
reasonably satisfactory to Lender to evidence compliance with any material
provision of the Loan Documents applicable to the Borrowers.

ARTICLE IX

LIMITED-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

Section 9.1    Applicable to Additional Borrowers. Each Additional Borrower
shall be acceptable to Lender and, at the time it enters into this Agreement,
each Additional Borrower that was in existence prior to the date upon which it
enters into this Agreement hereby represents, warrants and covenants that since
the date of its formation, such Additional Borrower:

(A)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;

(B)    has no judgments or liens of any nature against it except for tax liens
not yet due and Permitted Encumbrances and such other liens as may be described
in a schedule to the related Loan Agreement Supplement;

(C)    is in compliance with all material laws, regulations, and orders
applicable to it and, except as otherwise disclosed in this Loan Agreement, has
received all material permits necessary for it to operate;

(D)    has paid all taxes which it owes or is engaged in a good faith dispute
over such taxes;

(E)    has never owned any property other than the property that is the subject
of the current transaction (“Property”), and personal property necessary or
incidental to the development, ownership or operation of the Property, and has
never engaged in any business other than the development, ownership and
operation of the Property;

(F)    is not now, nor has ever been, a defendant in any lawsuit, arbitration,
summons, or legal proceeding or in any other litigation that resulted in a
judgment against it that has not been paid in full, unless a timely appeal has
been filed and is pending;

(G)    has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition;

 

-77-



--------------------------------------------------------------------------------

(H)    has obtained a Phase I environmental site assessment prepared consistent
with ASTM Practice E 1527-05 respecting the Properties and the environmental
site assessment has not identified any recognized environmental conditions that
require further investigation or remediation;

(I)    has no material contingent or actual obligations not related to the
Property;

(J)    from the date of such entity’s formation or incorporation to the date it
becomes an Additional Borrower under this Agreement that it:

(i)      except for capital contributions and distributions properly reflected
on the books and records of the Borrower or as expressly contemplated or
permitted by the Loan Documents, has not entered into any contract or agreement
with any of its Affiliates, constituents, or owners, or any guarantors of any of
its obligations or any Affiliate of any of the foregoing (individually, a
“Related Party” and collectively, the “Related Parties”), except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party;

(ii)      except as expressly contemplated or permitted by the Loan Documents,
has paid all of its debts and liabilities from its own assets;

(iii)      has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(iv)      except as expressly contemplated or permitted by the Loan Documents,
has maintained all of its books, records, financial statements and its bank
accounts separate from those of any other Person;

(v)      has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party);

(vi)      has corrected any known misunderstanding regarding its status as a
separate entity;

(vii)      has conducted all of its business and held all of its assets in its
own name;

(viii)      has not identified itself or any of its Affiliates as a division or
part of the other;

(ix)      except as expressly contemplated or permitted by the Loan Documents,
has not commingled its funds or other assets with those of any other Person and
has held all of its funds or other assets in its own name;

(x)      has not guaranteed or become obligated for the debts of any other
Person with respect to debts that are still outstanding or will not be
discharged as a result of the Closing of the Loan;

 

-78-



--------------------------------------------------------------------------------

(xi)      except as expressly contemplated or permitted by the Loan Documents,
has not held itself out as being responsible for the debts or material
obligations of any other Person with respect to debts or obligations that are
still outstanding or will not be discharged as a result of the Closing of the
Loan;

(xii)      has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

(xiii)      except as expressly permitted or contemplated by the Loan Documents,
has not pledged its assets to secure the obligations of any other Person with
respect to obligations that are still outstanding or will not be discharged as a
result of the Additional Closing;

(xiv)      has maintained adequate capital in light of its contemplated business
operations;

(xv)      has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

(xvi)      except as expressly permitted or contemplated by the Loan Documents,
has not had any of its obligations guaranteed by an Affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan);

(xvii)      has not had its assets listed as assets on the financial statement
of any other Person, provided, however, that an Additional Borrower’s assets may
be included in a consolidated financial statement of its Affiliate provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of such Additional Borrower from such Affiliate and
to indicate that such Additional Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on the Additional Borrower’s own
separate balance sheet; and

(xviii)      has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

(K)      from the date of its formation or incorporation to the date it becomes
an Additional Borrower under this Loan Agreement and until such time as all
Obligations are paid in full, that:

(i)      space on each Tower located on one of the Properties has been and will
be leased to lessees either pursuant to a separate Lease or pursuant to an
individual site lease (or other similarly titled agreement) (“Site Lease”) under
a master lease, and to which individual lease Borrower is lessor thereunder;

 

-79-



--------------------------------------------------------------------------------

(ii)      each such separate Lease and each Site Lease is a separate lease
relating to a single Tower; and

(iii)      no such separate Lease or Site Lease is cross-collateralized with any
Lease or Site Lease respecting another Tower; and

(iv)      other than pursuant to a master lease, no Affiliate of an Additional
Borrower or any other Person has guaranteed any of such Additional Borrower’s
obligations under any such separate Lease or Site Lease.

Section 9.2    Applicable to Borrower Parties. In addition to any obligations
under Section 9.1, each of the Borrowers hereby represents, warrants and
covenants as of the Closing Date or Additional Closing Date and until such time
as all Obligations are paid in full, that absent express advance written waiver
from Lender, which may be withheld in Lender’s sole discretion:

(A)    Each of the Borrower Parties shall not, without the prior unanimous
written consent of its board of directors, including its two (2) Independent
Directors, institute proceedings for itself to be adjudicated bankrupt or
insolvent; consent to the institution of bankruptcy or insolvency proceedings
against it; file a petition seeking, or consent to, reorganization or relief
under any applicable federal or state law relating to bankruptcy; consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) for itself or a substantial part of its property; make any
assignment for the benefit of creditors; or admit in writing its inability to
pay its debts generally as they become due;

(B)    Each of the Borrower Parties at all times shall maintain at least two
(2) Independent Directors on its board of directors, who shall be selected by
such Borrower Party, as applicable;

(C)    Each of the Borrower Parties except for capital contributions and
distributions properly reflected on the books and records of such entity, shall
not enter into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (individually, a “Related AT Party” and
collectively, the “Related AT Parties”), except upon terms and conditions that
are commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;

(D)    Except as contemplated or permitted by the Loan Documents, each of the
Borrower Parties shall pay all of its debts and liabilities from its own assets;

(E)    Each of the Borrower Parties shall cause to be done all things necessary
to observe all organizational formalities applicable to it that are necessary to
preserve its existence;

(F)    Each of the Borrower Parties shall maintain all of its books, records,
financial statements and bank accounts separate from those of any other Person,
or shall hire the Manager to maintain such books and records;

 

-80-



--------------------------------------------------------------------------------

(G)    Each of the Borrower Parties shall be and shall hold itself out to the
public as, a legal entity separate and distinct from any other Person (including
any Affiliate or other Related AT Party);

(H)    Each of the Borrower Parties shall correct any known misunderstanding
regarding its status as a separate entity;

(I)    Each of the Borrower Parties shall conduct all of its business and shall
hold all of its assets in its own name;

(J)    Each of the Borrower Parties shall not identify itself or any of its
Affiliates as a division or part of the other;

(K)    Except (i) as permitted under the Loan Documents, (ii) with respect to
the Deposit Account under the Master Lease Deposit Account Agreement into which
rents paid by Lessees under certain master leases are directly remitted and
(iii) as otherwise contemplated or permitted by the Loan Documents, from the
date hereof with respect to the Borrower Parties, each of the Borrower Parties
shall not commingle its funds or other assets with those of any other Person,
and shall hold all of its funds or other assets in its own name;

(L)    Each of the Borrower Parties shall not guaranty or become obligated for
the debts of any other Person, except as contemplated or permitted by the Loan
Documents from the date hereof with respect to the Borrower Parties;

(M)    Each of the Borrower Parties shall not hold itself or its credit out as
being responsible for the debts or material obligations of any other Person,
except as contemplated or permitted by the Loan Documents from the date hereof
with respect to the Borrower Parties;

(N)    Each of the Borrower Parties shall allocate fairly and reasonably any
overhead expenses that have been shared with an Affiliate, including paying for
office space and services performed by any employee of an Affiliate or Related
AT Party;

(O)    Each of the Borrower Parties shall not pledge its assets to secure the
obligations of any other Person, except as contemplated or permitted by the Loan
Documents from the date hereof with respect to the Borrower Parties;

(P)    Each of the Borrower Parties shall maintain adequate capital in light of
its contemplated business operations;

(Q)    Each of the Borrower Parties shall not incur any indebtedness other than
indebtedness that is permitted under the Loan Documents;

(R)    Except with respect to (i) SpectraSite, LLC’s guarantee of Asset Sub II’s
obligations under the AT&T Sublease and (ii) guarantees that are expressly
contemplated or permitted by the Loan Documents, none of the Borrower Parties
shall have any of its obligations guaranteed by an Affiliate;

 

-81-



--------------------------------------------------------------------------------

(T)    Each of the Borrower Parties shall file their own tax returns, if any, as
may be required under applicable law, to the extent (1) not part of a
consolidated group filing a consolidated return or returns or (2) not treated as
a division for tax purposes of another taxpayer, and has paid and shall pay any
taxes required to be paid under applicable law;

(U)    Each of the Borrower Parties shall maintain separate financial statements
showing its assets and liabilities separate and apart from those of any other
Person and not have their assets listed on any financial statement of any other
Person; provided, however, that a Borrower Party’s assets may be included in a
consolidated financial statement of its Affiliate provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of such Borrower Party from such Affiliate and to indicate that
such Borrower Party’s assets and credit are not available to satisfy the debts
and other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on the Borrower Party’s own separate balance sheet;

(V)    Each of the Borrower Parties shall not acquire any obligation or
securities of its member or of any Affiliate of such Borrower Party (including
any Related AT Party), except for a Permitted Subsidiary;

(W)    Each of the Borrower Parties shall not own any asset or property other
than, with respect to the Borrowers, the Property and incidental personal
property necessary for the ownership and operation of such Property (including
any Permitted Subsidiary), with respect to Guarantor, its equity interest in
each of the Borrowers and incidental personal property necessary for the
acquisition, ownership, holding, management and maintenance of such equity
interest and with respect to Parent Guarantor, its equity interest in the
Guarantor and incidental personal property necessary for the acquisition,
ownership, holding, management and maintenance of such equity interest;

(X)    Each of the Borrower Parties shall not engage in any business other than
the ownership, management and operation of its assets (as such assets are set
forth in Section 9.2(W)) and shall conduct and operate its business as presently
conducted and operated, except with respect to any Permitted Subsidiary;

(Y)    Each of the Borrower Parties shall not make or permit to remain
outstanding any loan or advance to, or own any stock or securities of, any
Person (other than investment grade securities and Guarantor’s equity interests
in the Borrowers and Parent Guarantor’s equity interests in Guarantor and except
with respect to any Permitted Subsidiary);

(Z)    To the fullest extent permitted by law, each of the Borrower Parties
shall not engage in any dissolution, liquidation, consolidation, merger, asset
sale or transfer of ownership interest other than such activities as are
expressly permitted pursuant to any provision of the Loan Documents and subject
to obtaining any approvals required under its organizational documents;

(AA)  Each of the Borrower Parties shall not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities); and

 

-82-



--------------------------------------------------------------------------------

(BB)  Each of the Borrower Parties shall not form, acquire or hold any
subsidiary (whether corporate, partnership, limited liability company or other)
or own any equity interest in any other entity (other than Guarantor’s equity
interests in the Borrowers and Parent Guarantor’s equity interests in Guarantor)
except for interests in Additional Borrowers in accordance with the Loan
Documents (including any Permitted Subsidiary).

ARTICLE X

PLEDGE OF OTHER COMPANY COLLATERAL

Section 10.1    Grant of Security Interest/UCC Collateral. The Borrowers hereby
reaffirm their pledge, assignment and grant to Lender of a security interest in
and to all of the Borrowers’ fixtures and personal property including, but not
limited to all, (i) equipment in all of its forms, now or hereafter existing,
all parts thereof and all accessions thereto, including but not limited to
machinery, towers, satellite receivers, antennas, motor vehicles and rolling
stock, (ii) of the Borrowers’ fixtures now existing or hereafter acquired, all
substitutes and replacements therefor, all accessions and attachments thereto,
and all tools, parts and equipment now or hereafter added to or used in
connection with the fixtures on or above the Sites described herein and all real
property now owned or hereafter acquired by the Borrowers and all substitutes
and replacements for, accessions, attachments and other additions to, tools,
parts, and equipment used in connection with, and all proceeds, products, and
increases of, any and all of the foregoing Collateral (including, without
limitation, proceeds which constitute property of the types described herein),
(iii) accounts now or hereafter existing (except with respect to amounts
released from such accounts, or are required to be released to such accounts,
pursuant to the Loan Agreement or the Cash Management Agreement), (iv) inventory
now or hereafter existing, (v) general intangibles (other than Site Management
Agreements) now or hereafter existing, (vi) investment property now or hereafter
existing, (vii) deposit accounts now or hereafter existing, (viii) chattel paper
now or hereafter existing, (ix) instruments now owned or hereafter existing,
(x) Site Management Agreements now or hereafter existing (including all rights
to payment thereunder, but excluding any other rights that cannot be assigned
without third party consent under such Site Management Agreements), and (xi) the
equity interests of any subsidiary of any Borrower now owned or hereafter
existing and the proceeds of the foregoing) (collectively, the “Other Company
Collateral”), as security for payment and performance of all of the Obligations.
The Other Company Collateral is subject to the security interest in favor of
Lender created herein and all provisions of this Loan Agreement and the other
Loan Documents. The Borrowers hereby authorize Lender, at Borrowers’ expense, to
file such financing statements as Lender shall deem reasonably necessary to
perfect Lender’s interest in the Other Company Collateral. Upon the occurrence
and during the continuance of any Event of Default, Lender shall have all rights
and remedies pertaining to the Other Company Collateral as are provided for in
any of the Loan Documents or under any applicable law including, without
limitation Lender’s rights of enforcement with respect to the Other Company
Collateral or any part thereof, exercising its rights of enforcement with
respect to the Other Company Collateral or any part thereof under the UCC as
amended (or under the UCC in force in any other state to the extent the same is
applicable law) and in conjunction with, in addition to, or in substitution for,
such rights and remedies of the following:

 

-83-



--------------------------------------------------------------------------------

(A)      Lender may enter upon the Borrowers’ premises to take possession of,
assemble and collect the Other Company Collateral or to render it unusable.

(B)      Lender may require the Borrowers to assemble the Other Company
Collateral and make it available at a place Lender designates which is mutually
convenient to allow Lender to take possession or dispose of the Other Company
Collateral.

(C)      Written notice mailed to the Borrowers as provided herein at least five
(5) days prior to the date of public sale of the Other Company Collateral or
prior to the date after which private sale of the Other Company Collateral will
be made shall constitute reasonable notice.

(D)      In the event of a foreclosure sale, the Other Company Collateral and
the other Sites may, at the option of Lender, be sold as a whole.

(E)      It shall not be necessary that Lender take possession of the Other
Company Collateral or any part thereof prior to the time that any sale pursuant
to the provisions of this section is conducted and it shall not be necessary
that the Other Company Collateral or any part thereof be present at the location
of such sale.

(F)      Prior to application of proceeds of disposition of the Other Company
Collateral to the Obligations, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorneys’ fees and legal expenses incurred by
Lender.

(G)      Any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale hereunder
as to nonpayment of the Obligations or as to the occurrence of any default, or
as to Lender having declared all of such Obligations to be due and payable, or
as to notice of time, place and terms of sale and of the properties to be sold
having been duly given, or as to any other act or thing having been duly done by
Lender, shall be taken as prima facie evidence of the truth of the facts so
stated and recited.

(H)      Lender may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Lender,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Lender.

ARTICLE XI

RESTRICTIONS ON LIENS, TRANSFERS; ASSUMABILITY;

RELEASE OF PROPERTIES

Section 11.1    Restrictions on Transfer and Encumbrance. Except as expressly
permitted under this Article XI, transfers of Sites among the Borrowers
(provided that appropriate amendments to the Loan Documents are delivered in
connection with such transfer as are necessary to continue Lender’s first
priority perfected security interest in the Collateral), and Leases entered into
as permitted hereunder, the Borrowers shall not cause or suffer to occur or
exist, directly or indirectly, voluntarily or involuntarily, by operation of law
or otherwise, any

 

-84-



--------------------------------------------------------------------------------

sale, transfer, mortgage, pledge, Lien or encumbrance (other than the Permitted
Encumbrances) of (i) all or any part of the Sites or any interest therein
(except in connection with a termination permitted pursuant to Section 5.9 or
5.21(A)), or (ii) any direct or indirect ownership or beneficial interest in any
Borrower, Guarantor or Parent Guarantor, irrespective of the number of tiers of
ownership without Lender’s consent and receipt of a Rating Agency Confirmation
(which Rating Agency Confirmation may not be deemed satisfied pursuant to
Section 11.13 of the Trust Agreement).

Section 11.2    Transfers of Beneficial Interests. The following voluntary or
involuntary sales, encumbrances, conveyances, transfers and pledges (each, a
“Transfer”) of a direct, indirect or beneficial interest shall be permitted
without Lender’s consent and Rating Agency Confirmation (“Permitted Ownership
Interest Transfers”):

(A)    A Transfer of no more than forty-nine percent (49%) of the direct or
indirect ownership interests in Parent Guarantor (in the aggregate) and the
related indirect transfers of its direct or indirect subsidiaries.

(B)    A Transfer or a series of Transfers that result in the proposed
transferee, together with Affiliates of such transferee, owning in the aggregate
(directly or indirectly) more than forty-nine percent (49%) of the economic and
beneficial interests in Parent Guarantor and its direct or indirect
subsidiaries; provided that such Transfer shall not be a Permitted Ownership
Interest Transfer unless Lender receives, prior to such Transfer, both
(x) evidence reasonably satisfactory to Lender (which shall include a legal
non-consolidation opinion reasonably acceptable to Lender and the Rating
Agencies) that the single purpose nature and bankruptcy remoteness of the
Borrowers, Guarantor, and Parent Guarantor (and their members and general
partners, as applicable) following such Transfer or Transfers will be the same
as prior to such Transfer or Transfers and (y) a Rating Agency Confirmation
(which Rating Agency Confirmation may not be deemed satisfied pursuant to
Section 11.13 of the Trust Agreement) and, during a Special Servicing Period,
Servicer consent.

(C)    Any Transfer or issuance of stock of AT Parent, or the issuance of
additional capital stock of AT Parent (including common or preferred shares).

(D)    A Transfer or series of Transfers in Parent Guarantor and the related
indirect transfers of its direct or indirect subsidiaries to directly or
indirectly wholly owned Affiliates of AT Parent.

Section 11.3    Defeasance. At any time prior to the Anticipated Repayment Date
for any Component then outstanding, the Borrowers may Defease all Components of
the Loan at any time, as of the last day of an Interest Accrual Period, in
accordance with the following provisions:

(A)    Lender shall have received from the Borrowers not less than thirty
(30) days’ prior written notice specifying the date proposed for such Defeasance
and the amount which is to be Defeased (which amount must represent the
aggregate Component Principal Balance of all then outstanding Components of the
Loan)).

 

-85-



--------------------------------------------------------------------------------

(B)    The Borrowers shall also pay to Lender all interest due through and
including the last day of the Interest Accrual Period during which such
defeasance is being made, together with any and all other amounts due and owing
pursuant to the terms of the Loan Documents, including, without limitation, then
outstanding Administrative Fees and any costs incurred in connection with a
Defeasance.

(C)    No Event of Default shall have occurred and be continuing.

(D)    The Borrowers shall (i) deliver Federal Obligations sufficient to make
the Scheduled Defeasance Payments to Lender and (ii) deliver to Lender (1) a
security agreement, in form and substance reasonably satisfactory to Lender,
creating a first priority lien on the Federal Obligations purchased by Borrowers
in accordance with the terms of this Section 11.3 (the “Security Agreement”);
(2) an Officer’s Certificate certifying that the requirements set forth in this
Section 11.3 have been satisfied; (3) an opinion of counsel for the Borrowers in
form and substance reasonably satisfactory to Lender stating, among other
things, that Lender has a first priority perfected security interest in the
Federal Obligations; (4) a certificate, in form and substance reasonably
satisfactory to Lender from an independent certified public accountant
confirming that the requirements of Section 11.3(D)(i) have been satisfied; and
(5) such other certificates, documents, opinions or instruments as Lender may
reasonably request.

(E)    Lender shall have received a Rating Agency Confirmation.

(F)    If the Borrowers will continue to own any assets other than the Federal
Obligations delivered to Lender, the Borrowers shall establish or designate a
special-purpose bankruptcy-remote successor entity reasonably acceptable to
Lender (the “Successor Borrowers”), with respect to which a substantive
non-consolidation opinion satisfactory to Lender has been delivered to Lender
(provided, that a non-consolidation opinion substantially equivalent to the
non-consolidation opinion delivered to Lender on the Closing Date shall be
deemed satisfactory to Lender) and the Borrowers shall transfer and assign to
the Successor Borrowers all obligations, rights and duties under the Notes and
the Security Agreement, together with the pledged Federal Obligations. The
Successor Borrowers shall assume the obligations of the Borrowers under the
Notes and the Security Agreement and the Borrowers shall be relieved of their
obligations hereunder and thereunder. The Borrowers shall pay Ten and No/100
Dollars ($10.00) to the Successor Borrowers as consideration for assuming such
Borrowers obligations.

(G)    The Borrower shall deliver an opinion of counsel to the effect that the
Defeasance will not constitute a “significant modification” of the Loan or a
“deemed exchange” of the Notes under section 1001 of the IRC.

(H)    If the Borrowers Defease all Components pursuant to this Section 11.3,
Lender shall, promptly upon satisfaction of all the following terms and
conditions execute, acknowledge and deliver to the Borrowers a release of the
applicable Loan Documents with respect to the Sites in recordable form for such
Release; provided that the Borrowers shall, at their sole expense, prepare any
and all documents and instruments necessary to effect the Release, all of which
shall be subject to the reasonable approval of Lender, and the Borrowers

 

-86-



--------------------------------------------------------------------------------

shall pay all costs reasonably incurred by Lender (including, but not limited
to, reasonable attorneys’ fees and disbursements, title search costs or
endorsement premiums) in connection with the review, execution and delivery of
the Release.

Section 11.4    Release of Sites.

(A)    Prepayments with Loss Proceeds or during a Title Defect Cash Flow Event.
If a prepayment is made pursuant to Section 5.5(C) hereof or item (xiii) of
Section 3.3(a) of the Cash Management Agreement, Lender shall, promptly upon
satisfaction of all the following terms and conditions execute, acknowledge and
deliver to the Borrowers a release of the applicable Loan Documents with respect
to the Sites to be released pursuant to such prepayment, in recordable form with
respect to the Sites or the applicable Site, for such Release:

(i)      In the event of a prepayment of the Loan in part, but not in whole,
with Loss Proceeds or pursuant to item (xiii) of Section 3.3.(a) of the Cash
Management Agreement, Lender shall have received payment of all then-outstanding
Administrative Fees together with the Release Price on the date proposed for
such prepayment, which solely in the case of Loss Proceeds (to the extent not
applied to satisfy Administrative Fees) shall be applied in accordance with
Section 2.4(A).

(ii)      Except for prepayments which are made contemporaneously with the
application of Loss Proceeds towards the payment of the Loan where such Loss
Proceeds constitute at least fifty percent (50%) of the Release Price, Lender
shall have received from the Borrowers evidence in form and substance
satisfactory to Lender that the Release or Substitution Conditions have been
satisfied.

(iii)      The Borrowers shall, at their sole expense, prepare any and all
documents and instruments necessary to effect the Release, all of which shall be
subject to the reasonable approval of Lender, and the Borrowers shall pay all
costs reasonably incurred by Lender (including, but not limited to, reasonable
attorneys’ fees and disbursements, title search costs or endorsement premiums)
in connection with the review, execution and delivery of the Release.

(B)    Site Dispositions. The Borrowers shall be permitted, without Lender’s
consent, to sell or dispose (x) any Sites in accordance with prudent business
practices or (y) any Sites in order to cure a breach of any representation,
warranty or other Default with respect to such Site or to satisfy the DSCR
requirements set forth in the Release or Substitution Conditions pursuant to
Sections 11.4(A), 11.4(B), 11.5 or 11.6, and Lender shall, promptly upon
satisfaction of all the following terms and conditions execute, acknowledge and
deliver to the Borrowers a Release for the applicable Site, provided that, the
Borrowers are permitted to make a prepayment under Section 2.6 and together with
the payment of all then outstanding Administrative Fees, the Borrowers prepay
the Loan in an amount equal to the Release Price on the date proposed for such
sale or disposition, together with any Yield Maintenance due on a prepayment
made on such date required by Section 2.6. Such prepayment (to the extent not
applied to satisfy Administrative Fees) shall be applied in the

 

-87-



--------------------------------------------------------------------------------

manner provided in Section 2.6(B). The following additional conditions must also
be satisfied:

(i)      If such sale or disposal of a Site is in accordance with prudent
business practices (but not to cure a breach of a representation, warranty or
Default with respect to the applicable Site), the Borrowers shall have satisfied
the Release or Substitution Conditions.

(ii)      The Borrowers provide written notice to Lender of such disposition not
later than thirty (30) days prior to such sale.

(iii)      The Borrowers shall, at their sole expense, prepare any and all
documents and instruments necessary to effect the Release, all of which shall be
subject to the reasonable approval of Lender, and the Borrowers shall pay all
costs reasonably incurred by Lender (including, but not limited to, reasonable
attorneys’ fees and disbursements, title search costs or endorsement premiums)
in connection with the review, execution and delivery of such disposition.

(iv)      If the aggregate Allocated Loan Amount of Sites released, after taking
into account the proposed release, is greater than 5% of the aggregate original
Component Principal Balance of all Components of the Loan then outstanding, a
Rating Agency Confirmation is obtained (which Rating Agency Confirmation may not
be deemed satisfied pursuant to Section 11.13 of the Trust Agreement).

In connection with any disposition permitted pursuant to the terms of this
Section 11.4(B), the Borrowers may sell any Other Company Collateral associated
with the applicable Mortgaged Site and no longer required in connection with the
operation of the Borrower’s business, and the net proceeds of sale (after
reasonable and customary expenses and payment of any then outstanding
Administrative Fees) of any Mortgaged Site and Other Company Collateral pursuant
to the terms of this Section 11.4 shall be deemed “Receipts” for all intents and
purposes under Loan Agreement and shall be applied in accordance with the terms
of the Cash Management Agreement.

(C)    Payment in Full of Components of the Loan Having the Same Numerical
Designation. In connection with the payment in full of the Component Principal
Balance of the Components of the Loan having the same numerical designation, the
Borrowers may sell or dispose of Sites selected by the Borrowers (including to
an Affiliate of the Borrowers), upon satisfaction of the following conditions:

(i)      If any Component is then outstanding, the Release or Substitution
Conditions shall have been satisfied.

(ii)      Lender shall have received payment of all then outstanding
Administrative Fees.

(iii)      The Borrowers shall, at their sole expense, prepare any and all
documents and instruments necessary to effect the Release, all of which shall be
subject to the reasonable approval of Lender, and the Borrowers shall pay all
costs reasonably incurred by

 

-88-



--------------------------------------------------------------------------------

Lender (including, but not limited to, reasonable attorneys’ fees and
disbursements, title search costs or endorsement premiums) in connection with
the review, execution and delivery of the Release.

(iv)      Payment of any Yield Maintenance due and payable with respect to the
prepayment of the applicable Component of the Loan (or portion thereof) in
accordance with Section 2.6(A).

(v)      If the aggregate Allocated Loan Amount of Sites released, after taking
into account the proposed release, is greater than 5% of the aggregate original
Component Principal Balance of all Components of the Loan then outstanding, a
Rating Agency Confirmation is obtained (which Rating Agency Confirmation may not
be deemed satisfied pursuant to Section 11.13 of the Trust Agreement).

Upon the satisfaction of the foregoing conditions precedent, Lender shall
promptly execute, acknowledge and deliver to the Borrowers a Release with
respect to such Sites.

(D)    Release of Borrower upon Release of Sites. Upon the Release of all Sites
of any Borrower pursuant to this Section 11.4, such Borrower shall be released
and discharged from all Obligations under the Loan Documents and the Notes (a
“Borrower Release”).

(E)    Discretionary Dispositions. The Borrowers, in addition to any other sale,
disposition or release permitted under this Section 11.4 or any termination or
assignment permitted under Sections 5.21(A) and 5.9, may dispose of, terminate
or assign, Sites (a “Discretionary Release”) representing an aggregate Allocated
Loan Amount no greater than 2% of the aggregate original Component Principal
Balance of all Components then outstanding without consent or conditions.
Discretionary Releases in excess of the 2% cap up to a cap of 10% of the
aggregate original Component Principal Balance of all Components of the Loan
then outstanding shall be permitted subject to satisfaction of either of the
following conditions (i) or (ii) and all other conditions set forth in this
Section 11.4(E):

(i)      Prepayment of the Loan in an amount equal to the Release Price on the
date proposed for such disposition, termination, or assignment, together with
any Yield Maintenance due on a prepayment made on such date required by
Section 2.6, or

(ii)      Lender shall have received written notice of such Discretionary
Release at least thirty (30) days prior to such Discretionary Release and
confirmation from the Borrowers set forth in such notice that an amount equal to
the Release Price for the Site or Sites to be released shall be deposited by the
Borrowers into the Liquidated Tower Replacement Account within twelve
(12) months of the Discretionary Release. The Borrowers are obligated to use any
and all amounts in the Liquidated Tower Replacement Account for the acquisition
of Additional Sites within twelve (12) months of the deposit of any monies
therein, on satisfaction of the requirements of Section 11.7 for the Additional
Sites. If the Borrowers fail to use such amounts deposited in the Liquidated
Tower Replacement Account within such twelve (12) month period, the Borrowers
shall be

 

-89-



--------------------------------------------------------------------------------

required to prepay the Loan in the amount of the Release Price (together with
any applicable Yield Maintenance) with respect to the released Sites
corresponding to the unused portions on deposit in the Liquidated Tower
Replacement Account.

(iii)      The Borrowers shall, at their sole expense, prepare any and all
documents and instruments necessary to effect such disposition, all of which
shall be subject to the reasonable approval of Lender, and the Borrowers shall
pay all costs reasonably incurred by Lender (including, but not limited to,
reasonable attorneys’ fees and disbursements, title search costs or endorsement
premiums) in connection with the review, execution and delivery of such
disposition.

(iv)      The Manager shall have delivered an Officer’s Certificate to Lender
confirming compliance with the requirements of this Section 11.4(E).

Upon satisfaction of the foregoing conditions precedent, Lender shall promptly
execute, acknowledge and deliver to Borrowers a Release for the applicable Site.
For the avoidance of doubt, the Release or Substitution Conditions do not apply
to any Discretionary Releases. In connection with any disposition permitted
pursuant to the terms of this Section 11.4(E), the Borrowers may sell any Other
Company Collateral associated with the applicable Mortgaged Site and no longer
required in connection with the operation of the Borrower’s business, and the
net proceeds of sale (after reasonable and customary expenses and payment of any
then outstanding Administrative Fees) of any Mortgaged Site and Other Company
Collateral pursuant to the terms of this Section 11.4(E) shall be deemed
“Receipts” for all intents and purposes under the Loan Agreement and shall be
applied in accordance with the terms of the Cash Management Agreement.

(F)      Additional Dispositions. In addition to all Site dispositions set forth
herein, the Borrowers shall be permitted to Release and dispose of Sites upon
receipt of Rating Agency Confirmation (which Rating Agency Confirmation may not
be deemed satisfied pursuant to Section 11.13 of the Trust Agreement and shall
not be subject to a Rating Agency Declination) and the following conditions
precedent:

(i)      The Borrowers solicit such Rating Agency Confirmation no later than
thirty (30) days prior to such sale or disposition.

(ii)      The Borrowers shall, at their sole expense, prepare any and all
documents and instruments necessary to effect the Release, all of which shall be
subject to the reasonable approval of the Lender, and the Borrowers shall pay
all costs reasonably incurred by Lender (including, but not limited to,
reasonable attorneys’ fees and disbursements, title search costs or endorsement
premiums) in connection with the review, execution and delivery of such
disposition.

(iii)      The Manager shall have delivered an Officer’s Certificate to Lender
confirming that such Rating Agency Confirmation has been obtained.

(G)      Upon the satisfaction of the foregoing conditions precedent, Lender
shall promptly execute, acknowledge and deliver to Borrowers a Release with
respect to such Sites. In connection with any disposition permitted pursuant to
the terms of this Section 11.4,

 

-90-



--------------------------------------------------------------------------------

the Borrowers may sell any Other Company Collateral associated with the
applicable Mortgaged Site and no longer required in connection with the
operation of the Borrowers’ business, and the net proceeds of sale (after
reasonable and customary expenses and payment of any then outstanding
Administrative Fees) of any Mortgaged Site and Other Company Collateral pursuant
to the terms of this Section 11.4 shall be deemed “Receipts” for all intents and
purposes under the Loan Agreement and shall be applied in accordance with the
terms of the Cash Management Agreement.

Section 11.5    Substitution of a Mortgaged Site. Subject to the terms and
conditions set forth in this Section 11.5, the Borrowers shall have the right to
obtain a release of the lien of the applicable Deed of Trust (and the related
Loan Documents) encumbering one or more Mortgaged Sites and dispose of such
Mortgaged Sites (for purposes of this section only, hereinafter referred to as,
the “Substituted Sites”) by (i) substituting therefor one or more properties of
like or better quality (which shall include, among other things, the geographic
diversity of the Substituted Sites and markets and submarkets with, among other
similarities, similar demographics, populations, absorption trends,
accessibility and visibility, taken as a whole) or (ii) with respect to any of
the Ground Lease Sites, subjecting the applicable Borrower’s interest in such
Ground Lease Site to the lien of a security instrument in favor of Lender as
security for the Loan (individually, a “Replacement Site” and, collectively, the
“Replacement Sites”). In addition, any such substitution (each, a
“Substitution”) shall be subject, in each case, to the satisfaction of the
following conditions precedent:

(A)      The Release or Substitution Conditions shall have been satisfied
(unless the Substitution is in connection with the cure of a breach of a
representation, warranty, covenant or other default hereunder with respect to
the Substituted Site or if the Substituted Site is subject to a Title Defect
Cash Flow Event, for which the Release or Substitution Conditions need not be
satisfied; provided, however, that in such case on or prior to the date of
Substitution, the Borrowers shall deliver an Officer’s Certificate to Lender
dated as of the date of such Substitution certifying that the requirements set
forth in this Section 11.5 have been satisfied).

(B)      The Borrowers shall have given Lender at least forty five (45) days
prior written notice of its election to seek a Substitution.

(C)      Lender shall have received a copy of the instrument conveying to the
applicable Borrower the transferred interests in respect of the Replacement
Site.

(D)       The Borrowers shall have executed, acknowledged and delivered to
Lender (i) a mortgage, a deed of trust, or a deed to secure debt, as applicable,
with respect to the Replacement Sites, so as to effectively create upon
recording and filing valid and enforceable liens upon the Replacement Sites, of
first priority, in favor of Lender (or such other trustee as may be desired
under local law), subject only to the Permitted Encumbrances, (ii) an
environmental indemnity with respect to the Replacement Sites, (iii) written
confirmation from Parent Guarantor and Guarantor regarding such Substitution,
(iv) modifications to the Loan Documents as necessary to properly reflect the
Substitution, and (v) such other documents and agreements as reasonably
requested to evidence the

 

-91-



--------------------------------------------------------------------------------

Substitution. The security instrument and environmental indemnity shall be in
the same form and substance as the counterparts of such documents executed and
delivered with respect to the Substituted Sites, subject to modifications
reflecting the Replacement Sites as the property that is the subject of such
documents and such modifications reflecting the laws of the State in which the
Replacement Sites are located.

(E)      Lender shall have received (i) a title insurance policy (or a marked,
signed and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the lien of the security instrument encumbering
the Replacement Sites, issued by the Title Company and dated as of the date of
the Substitution, and (ii) reasonably requested endorsements to the title
policies delivered to Lender in connection with the Deeds of Trust to reflect
the Substitution; provided, that a title insurance policy which is similar in
form and substance to the title insurance policies in respect of the Mortgaged
Sites delivered on the Initial Closing Date shall be satisfactory to Lender and
not require additional endorsements.

(F)      The Borrowers shall deliver or cause to be delivered to Lender
resolutions, if any are required, authorizing the Substitution and any actions
taken in connection with such Substitution.

(G)      Lender shall have received such opinions as may be reasonably requested
with respect to the Loan Documents delivered with respect to the Replacement
Sites, the Borrowers’ qualifications, and authorization substantially in the
form delivered at Closing, together with an update of the insolvency opinion
delivered at the Closing indicating that the Substitution does not affect the
opinions set forth therein, and an opinion of counsel stating that the
Substitution does not constitute a “significant modification” of the Loan or
“deemed exchange” of the Notes under Section 1001 of the IRC.

(H)      The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
Substitution and the Borrowers shall have paid all recording charges, filing
fees, taxes or other expenses (including, without limitation, mortgage and
intangibles taxes and documentary stamp taxes) payable in connection with the
Substitution.

(I)      Lender shall have received the most recent ASTM compliant Phase I
environmental report obtained by the Borrowers or any Affiliate thereof
regarding the Replacement Site, together with a Phase II environment assessment
report (if any database search Phase I environmental report reveals any
condition that in Lender’s reasonable judgment warrants such a report) which
concludes that any such Replacement Site does not contain any Hazardous
Materials (except for cleaning and other products used in connection with the
routine maintenance or repair of the subject property) in material violation of
any Environmental Laws.

(J)      Reserved.

 

-92-



--------------------------------------------------------------------------------

(K)      If the aggregate Allocated Loan Amount of all substituted Sites during
any calendar year exceeds five percent (5%) of the aggregate principal balance
of the Components then outstanding (with any excess limit permitted to be
carried over into subsequent years, subject to an aggregate limit of 15% of the
aggregate principal balance of the Components then outstanding), then Rating
Agency Confirmation must be obtained.

(L)      Upon the satisfaction of the foregoing conditions precedent, as
reasonably determined by Lender, (i) Lender will release its lien from the
Substituted Sites, (ii) the Replacement Sites shall be deemed to be “Mortgaged
Sites” hereunder, (iii) all references herein to the Deeds of Trust shall
include the applicable security instrument encumbering the Replacement Sites,
and (iv) the applicable Allocated Loan Amount with respect to the Substituted
Sites shall be deemed to be the Allocated Loan Amount with respect to the
Replacement Sites for all purposes hereunder.

The foregoing conditions precedent shall not apply to any substitution of a
Ground Lease interest in a Ground Lease Site with a fee interest or easement in
such Site. Notwithstanding the foregoing conditions precedent, if the
Substitutions and Additions Threshold is not exceeded in any given year or in
the aggregate, the Borrowers need not fulfill the conditions set forth in
Sections 11.5(C), (D) or (E).

Section 11.6    Substitution of Other Pledged Sites. Subject to the terms and
conditions set forth in this Section 11.6, the Borrowers shall have the right to
transfer Other Pledged Sites (for purposes of this section only, hereinafter
referred to as, the “Substituted Other Pledged Site”) by substituting therefor
one or more properties of like kind and quality (which shall include, among
other things, the geographic diversity of the Substituted Other Pledged Site and
markets and submarkets with, among other similarities, similar demographics,
populations, absorption trends, accessibility and visibility) (individually, a
“Replacement Other Pledged Site” and collectively, the “Replacement Other
Pledged Sites”). In addition, any such substitution (each an “Other Pledged Site
Substitution”) shall be subject, in each case, to the satisfaction of the
following conditions precedent:

(A)      The Release or Substitution Conditions shall have been satisfied
(unless the Other Pledged Site Substitution is in connection with the cure of a
breach of a representation, warranty, covenant or other default hereunder with
respect to the Substituted Site, for which the Release or Substitution
Conditions need not be satisfied; provided, however, that in such case on or
prior to the date of Other Pledged Site Substitution, the Borrowers shall
deliver an Officer’s Certificate to Lender dated as of the date of such Other
Pledged Site Substitution certifying the requirements set forth in this
Section 11.6 have been satisfied).

(B)      The Borrowers shall have given Lender at least forty-five (45) days
prior written notice of its election to seek an Other Pledged Site Substitution.

(C)      Lender shall have received a copy of the instrument conveying to the
applicable Borrower the transferred interests.

 

-93-



--------------------------------------------------------------------------------

(D)      The Borrowers shall deliver or cause to be delivered to Lender
resolutions, if any are required, authorizing the Other Pledged Site
Substitution and any actions taken in connection with such Other Pledged Site
Substitution.

(E)      The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
Other Pledged Site Substitution.

(F)      Lender shall have received the most recent ASTM compliant Phase I
environmental report obtained by Borrowers or any Affiliate thereof on such
Replacement Other Pledged Site (if any database search Phase I environmental
report reveals any condition that in Lender’s reasonable judgment warrants such
a report) which concludes that the Replacement Other Pledged Site does not
contain any Hazardous Materials (except for cleaning and other products used in
connection with the routine maintenance or repair of the subject property) in
material violation of any Environmental Laws.

(G)      On or prior to the date of the Other Pledged Site Substitution, the
Borrowers shall deliver an Officer’s Certificate to Lender dated as of the date
of Other Pledged Site Substitution certifying that the requirements set forth in
this Section 11.6 have been satisfied.

(H)      On or prior to the date of the Other Pledged Site Substitution, the
Borrowers shall deliver an opinion of counsel stating that the Other Pledged
Site Substitution does not constitute a “significant modification” of the Loan
or “deemed exchange” of the Notes under Section 1001 of the IRC.

(I)      Lender shall have received a title insurance policy (or a marked,
signed and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the Borrower’s interest in the Replacement Other
Pledged Site for an amount equal to the aggregate Allocated Loan Amount of the
Replacement Other Pledged Site, issued by the Title Company and dated as of the
date of the Substitution, provided that a title insurance policy which is
substantially similar in form and substance to the title policies in respect of
the Substituted Other Pledged Site shall be satisfactory to Lender, and not
require additional endorsements.

(J)      Upon the satisfaction of the foregoing conditions precedent, as
reasonably determined by Lender, the Replacement Other Pledged Site shall be
deemed to be an “Other Pledged Site” hereunder.

Notwithstanding the foregoing conditions precedent, if the Substitutions and
Additions Threshold is not met in any given year or in the aggregate, the
Borrowers need not fulfill the conditions set forth in Sections 11.6(C) or (I).

Section 11.7    Addition of an Additional Site or Additional Borrower Site. The
Borrowers may acquire interests in properties (including land and Improvements)
and related facilities or a subsidiary of Guarantor that owns interests in
properties (including land and Improvements) and related facilities may become
an Additional Borrower in accordance with

 

-94-



--------------------------------------------------------------------------------

Section 2.3 (each, an “Addition”) subject, in each case, to the satisfaction of
the following conditions precedent:

(A)      If the Addition is with respect to any Additional Site or Additional
Borrower Site that is to be a Mortgaged Site:

(i)      No Event of Default, event that with the passage of time or the giving
of notice will become an Event of Default or Amortization Period, then exists,
is continuing, or would be caused by the Addition (unless the applicable
Addition has the effect of curing such Event of Default or Amortization Period).

(ii)      In the case of an Additional Site, Lender shall have received a copy
of the instrument conveying to the applicable Borrower the transferred interests
and, if such instrument creates a leasehold interest or an easement interest in
favor of the applicable Borrower, such instrument shall be reasonably
satisfactory to Lender.

(iii)      The Borrowers shall have executed, acknowledged and delivered to
Lender (a) a mortgage, a deed of trust, or a deed to secure debt, as applicable,
with respect to the Additional Sites or Additional Borrower Sites, so as to
effectively create upon recording and filing valid and enforceable liens upon
the Additional Sites or Additional Borrower Sites, as the case may be, of first
priority, in favor of Lender (or such other trustee as may be desired under
local law), subject only to the Permitted Encumbrances, (b) an environmental
indemnity with respect to the Additional Sites or Additional Borrower Sites,
(c) written confirmation from Parent Guarantor and Guarantor regarding such
Addition, and (d) modifications to the Loan Documents as necessary to properly
reflect the Addition. The security instrument and environmental indemnity shall
be in the same form and substance as the counterparts of such documents executed
and delivered with respect to the Sites on the Closing Date, subject to
modifications reflecting the Additional Sites or Additional Borrower Sites as
the property that is the subject of such documents and such modifications
reflecting the laws of the State in which the Additional Sites or Additional
Borrower Sites are located.

(iv)      The Borrowers shall have entered into a Loan Agreement Supplement with
respect to such Additional Sites or Additional Borrower Sites and shall have
(a) represented and warranted in such Loan Agreement Supplement with respect to
such Additional Sites or Additional Borrower Sites substantially to the effect
set forth in Sections 4.5 through 4.8, and Section 4.25(A) (if any such
Additional Site or Additional Borrower Site is a Ground Lease Site) and
(b) agreed that they will deliver to and deposit with, or cause to be delivered
to and deposited with, Servicer such documents and agreements as reasonably
requested to evidence the Addition or are required to be delivered by the
Borrowers pursuant to Section 2.01 of the Trust Agreement (or, if any of the
foregoing items are not in the actual possession of the Borrowers, as soon as
reasonably practical, but in any event within 90 days after the date of the
Addition).

(v)      Lender shall have received (a) a title insurance policy (or a marked,
signed and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the lien of the security instrument encumbering
the Additional Sites or

 

-95-



--------------------------------------------------------------------------------

Additional Borrower Sites for an amount equal to the aggregate Allocated Loan
Amount of such Additional Sites or Additional Borrower Sites, issued by the
Title Company and dated as of the date of the Addition, and (b) reasonably
requested endorsements to the title policies delivered to Lender in connection
with the Deeds of Trust to reflect the Addition, provided that a title insurance
policy which is similar in form and substance to the title insurance policies in
respect of the Mortgaged Sites delivered on the Initial Closing Date shall be
satisfactory to Lender, and not require additional endorsements.

(vi)      The Borrowers shall deliver or cause to be delivered to Lender
resolutions, if any are required, authorizing the Addition and any actions taken
in connection with such Addition.

(vii)      Lender shall have received such opinions as may be reasonably
requested with respect to the Loan Documents delivered with respect to the
Addition, the Borrower’s qualification, and authorization substantially in the
form delivered at Closing, together with an update of the bankruptcy opinion
delivered at the Closing indicating that the Addition does not affect the
opinions set forth therein, and an opinion of counsel stating that the Addition
does not constitute a “significant modification” of the Loan or “deemed
exchange” of the Notes under Section 1001 of the IRC.

(viii)       The Borrowers shall have paid or reimbursed Lender for all third
party out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
Addition and the Borrowers shall have paid all recording charges, filing fees,
taxes or other expenses (including, without limitation, mortgage and intangibles
taxes and documentary stamp taxes) payable in connection with the Addition.

(ix)      Lender shall have received the most recent ASTM compliant Phase I
environmental report obtained by Borrowers or any Affiliate thereof on the
Additional Sites or Additional Borrower Sites, as the case may be, together with
a Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that any such Additional Sites or
Additional Borrower Sites, as the case may be, do not contain any Hazardous
Materials (except for cleaning and other products used in connection with the
routine maintenance or repair of the subject property) in material violation of
any Environmental Laws.

(x)      On or prior to the date of the Addition, the Borrowers shall deliver an
Officer’s Certificate to Lender dated as of the date of Addition certifying that
the requirements set forth in this Section 11.7(A) have been satisfied.

(xi)      If during a Special Servicing Period, Servicer shall have confirmed
satisfaction of the conditions precedent to such Addition, which confirmation
shall not be unreasonably withheld, conditioned or delayed;.

Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, (a) the Additional Sites or Additional Borrower Sites
shall be deemed to

 

-96-



--------------------------------------------------------------------------------

be “Mortgaged Sites” hereunder and (b) all references herein to the Deeds of
Trust shall include the applicable security instrument encumbering the
Additional Sites or Additional Borrower Sites, as the case may be.
Notwithstanding the foregoing, if the Substitutions and Additions Threshold is
not met in any given year or in the aggregate, the Borrowers need not fulfill
the conditions set forth in Sections 11.7(A)(ii), (iii) or (v).

(B)      If the Addition is with respect to any Additional Site or Additional
Borrower Site that is to be an Other Pledged Site:

(i)      No Event of Default, event that with the passage of time or the giving
of notice will become an Event of Default or Amortization Period then exists or
would be caused by the Addition (unless the applicable Addition has the effect
of curing such Event of Default or Amortization Period).

(ii)      In the case of an Additional Site, Lender shall have received a copy
of the instrument conveying to the applicable Borrower the transferred interests
and, if such instrument creates a leasehold interest or an easement interest in
favor of the applicable Borrower, such instrument shall be reasonably
satisfactory to Lender.

(iii)      The Borrowers shall have executed and delivered to Lender (a) an
environmental indemnity with respect to the Additional Sites or Additional
Borrower Sites, (b) written confirmation from Parent Guarantor and Guarantor
regarding such Addition and (c) modifications to the Loan Documents as necessary
to properly reflect the Addition. The environmental indemnity shall be in the
same form and substance as the environmental indemnity executed and delivered
with respect to the Sites on the Closing Date, subject to modifications
reflecting the Additional Sites or Additional Borrower Sites as the property
that is the subject of such agreement.

(iv)      The Borrowers shall have entered into a Loan Agreement Supplement with
respect to such Additional Sites or Additional Borrower Sites and shall have
(a) represented and warranted in such Loan Agreement Supplement with respect to
such Additional Sites or Additional Borrower Sites substantially to the effect
set forth in Sections 4.5 through 4.8 and Section 4.25(A) (if any such
Additional Site or Additional Borrower Site is a Ground Lease Site) and
(b) agreed that they will deliver to and deposit with, or cause to be delivered
to and deposited with, Servicer such documents and agreements reasonably
requested to evidence the Addition or are required to be delivered by the
Borrowers pursuant to Section 2.01 of the Trust Agreement (or, if any of the
foregoing items are not in the actual possession of the Borrowers, as soon as
reasonably practical, but in any event within 90 days after the date of the
Addition).

(v)      The Borrowers shall deliver or cause to be delivered to Lender
resolutions, if any are required, authorizing the Addition and any actions taken
in connection with such Addition.

(vi)      The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
Addition.

 

-97-



--------------------------------------------------------------------------------

(vii)      Lender shall have received a title insurance policy (or a marked,
signed and predated commitment to issue such title insurance policy) reasonably
satisfactory to Lender insuring the Borrower’s or Additional Borrower’s interest
in the Additional Sites or Additional Borrower Sites for an amount equal to the
aggregate Allocated Loan Amount of such Additional Sites or Additional Borrower
Sites, issued by the Title Company and dated as of the date of the Addition,
provided that a title insurance policy which is similar in form and substance to
the title insurance policies in respect of the Other Pledged Sites delivered on
the Initial Closing Date shall be satisfactory to Lender, and not require
additional endorsements.

(viii)      Lender shall have received the most recent ASTM compliant Phase I
environmental report obtained by Borrowers or any Affiliate thereof on the
Additional Sites or Additional Borrower Sites, as the case may be, together with
a Phase II environment assessment report (if any database search Phase I
environmental report reveals any condition that in Lender’s reasonable judgment
warrants such a report) which concludes that any such Additional Sites or
Additional Borrower Sites, as the case may be, do not contain any Hazardous
Materials (except for cleaning and other products used in connection with the
routine maintenance or repair of the subject property) in material violation of
any Environmental Laws.

(ix)      On or prior to the date of the Addition, the Borrowers shall deliver
an Officer’s Certificate to Lender dated as of the date of the Addition
certifying that the requirements set forth in this Section 11.7(B) have been
satisfied.

(x)      Lender shall have received such opinions as may be reasonably requested
with respect to the Loan Documents delivered with respect to the Addition, the
Borrower’s qualification, and authorization substantially in the form delivered
at Closing, together with an update of the insolvency opinion delivered at the
Closing indicating that the Addition does not affect the opinions set forth
therein, and an opinion of counsel stating that the Addition does not constitute
a “significant modification” of the Loan or “deemed exchange” of the Notes under
Section 1001 of the IRC.

(xi)      If during a Special Servicing Period, Servicer shall have confirmed
satisfaction of the conditions precedent to such Addition, which confirmation
shall not be unreasonably withheld, conditioned or delayed.

Upon the satisfaction of the foregoing conditions precedent, as reasonably
determined by Lender, the Additional Site or Additional Borrower Site shall be
deemed to be an “Other Pledged Site” hereunder. Notwithstanding the foregoing,
if the Substitutions and Additions Threshold is not met in any given year or in
the aggregate, the Borrowers need not fulfill the conditions set forth in
Sections 11.7(B)(ii) or (vii).

Section 11.8    Determination of Allocated Loan Amounts. On or prior to each
Allocated Loan Amount Determination Date, Lender shall determine the Allocated
Loan Amount for each Site in accordance with the provisions set forth on
Exhibit A, using the Annualized Run Rate Net Cash Flow for each Site and total
Annualized Run Rate Net Cash Flow for all Sites most recently provided to Lender
by Manager and which are as of a date which is no

 

-98-



--------------------------------------------------------------------------------

more than 120 days prior to such Allocated Loan Amount Determination Date;
provided, that no Allocated Loan Amount shall, at any time, be less than
$10,000.

ARTICLE XII

RECOURSE; LIMITATIONS ON RECOURSE

Section 12.1    Limitations on Recourse. Subject to the provisions of this
Article, and notwithstanding any provision of the Loan Documents other than this
Article, the personal liability of the Borrowers (but not that of the Guarantor
and Parent Guarantor, which each are fully liable under the Guaranty to which it
is a party) to pay any and all Obligations including but not limited to the
principal of and interest on the debt evidenced by the Notes and any other
agreement evidencing the Borrowers’ obligations under the Notes shall be limited
to (i) the Sites, (ii) the rents, profits, issues, products and income of the
Sites, received or collected by or on behalf of the Borrowers or any Borrower
Party after an Event of Default, and (iii) any other Collateral.

Notwithstanding anything to the contrary in this Loan Agreement, the Deeds of
Trust or any of the Loan Documents, Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Obligations secured by the Deeds of Trust or to require that all collateral
shall continue to secure all of the Obligations owing to Lender in accordance
with the Loan Documents.

THE LENDER HEREBY ACKNOWLEDGES THAT NEITHER THE TRUST FUND NOR THE COLLATERAL
FOR THE LOAN, THE GUARANTY OR THE PARENT GUARANTY WILL INCLUDE, AND THAT THERE
SHALL BE NO RECOURSE FOR THE LOAN, THE GUARANTY, THE PARENT GUARANTY OR THE
CERTIFICATES TO, THE STOCK OR ASSETS OF AT PARENT AND ITS DIRECT AND INDIRECT
SUBSIDIARIES, OTHER THAN THE BORROWERS, THE GUARANTOR AND THE PARENT GUARANTOR.

Section 12.2    Certain Liabilities. Notwithstanding Section 12.1, the
Borrowers, (but, other than Parent Guarantor and Guarantor, not their members,
partners, shareholders, agents, directors or officers (the “Exculpated
Parties”)) shall be personally liable to the extent of any liability, loss,
damage, cost or expense (including, without limitation, attorneys’ fees and
expenses) suffered or incurred by Lender, or Servicer on its behalf, resulting
from any and all of the following: (i) fraud of any of the Borrowers; (ii) any
material misrepresentation made by the Borrowers in this Loan Agreement or any
other Loan Documents; (iii) insurance proceeds, condemnation awards, or other
sums or payments attributable to the Sites that are not applied in accordance
with the provisions of the Loan Documents; (iv) all Receipts of the Sites
received by or on behalf of the Borrowers or any Borrower Party or Manager and
not deposited into the Deposit Account in accordance with Article VII and the
Cash Management Agreement; (v) failure to turn over to Lender, after an Event of
Default, or misappropriation of any, lessee security deposits or rents collected
in advance (other than by Lender or Servicer); (vi) failure to notify Lender of
any change in the jurisdiction of organization or principal place of business of
any of the Borrower Parties or of any change in the name of any of the Borrowers
or if any of the

 

-99-



--------------------------------------------------------------------------------

Borrower Parties take any other action which could make the information set
forth in the Financing Statements relating to the Loan materially misleading;
(vii) failure by the Borrowers to comply with the covenants, obligations,
liabilities, warranties and representations contained in the Environmental
Indemnity or otherwise pertaining to environmental matters; (viii) any uncured
default under Section 11.1; and (ix) any material uncured default under
Article IX.

Section 12.3    Miscellaneous. No provision of this Article shall (i) affect the
enforcement of the Environmental Indemnity, the Guaranty or any guaranty or
similar agreement executed in connection with the Loan, (ii) release or reduce
the debt evidenced by the Notes, (iii) impair the lien of any of the Deeds of
Trust or any other security document, (iv) impair the rights of Lender to
enforce any provisions of the Loan Documents, or (v) limit Lender’s ability to
obtain a deficiency judgment or judgment on the Notes or otherwise against any
Borrower Party but not any Exculpated Party to the extent necessary to obtain
any amount for which such Borrower Party may be liable in accordance with this
Article or any other Loan Document.

ARTICLE XIII

WAIVERS OF DEFENSES OF GUARANTORS AND SURETIES

Section 13.1    Waivers. To the extent that any of the Borrowers (in this
Article, a “Waiving Party”) is deemed for any reason to be a guarantor or surety
of or for any other Borrower Party or Affiliate or to have rights or obligations
in the nature of the rights or obligations of a guarantor or surety (whether by
reason of execution of a guaranty, provision of security for the obligations of
another, or otherwise) then this Article shall apply. This Article shall not
affect the rights of the Waiving Party other than to waive or limit rights and
defenses that Waiving Party would have (i) in its capacity as a guarantor or
surety or (ii) in its capacity as one having rights or obligations in the nature
of a guarantor or surety.

Waiving Party hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership or bankruptcy of any of the
other Borrower Parties, protest or notice with respect to any of the obligations
of any of the other Borrower Parties, setoffs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance, the benefits
of all statutes of limitation, and all other demands whatsoever (and shall not
require that the same be made on any of the other Borrower Parties as a
condition precedent to the obligations of Waiving Party), and covenants that the
Loan Documents will not be discharged, except by complete payment and
performance of the obligations evidenced and secured thereby, except only as
limited by the express contractual provisions of the Loan Documents. Waiving
Party further waives all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the obligations of any of the other Borrower Parties to Lender is due,
notices of any and all proceedings to collect from any of the other Borrower
Parties or any endorser or any other guarantor of all or any part of their
obligations, or from any other person or entity, and, to the extent permitted by
law, notices of exchange, sale, surrender or other handling of any security or
collateral given to Lender to secure payment of all or any part of the
obligations of any of the other Borrower Parties.

 

-100-



--------------------------------------------------------------------------------

Except only to the extent provided otherwise in the express contractual
provisions of the Loan Documents, Waiving Party hereby agrees that all of its
obligations under the Loan Documents shall remain in full force and effect,
without defense, offset or counterclaim of any kind, notwithstanding that any
right of Waiving Party against any of the other Borrower Parties or defense of
Waiving Party against Lender may be impaired, destroyed, or otherwise affected
by reason of any action or inaction on the part of Lender. Waiving Party waives
all rights and defenses arising out of an election of remedies by Lender, even
though that election of remedies, may have destroyed the Waiving Party’s rights
of subrogation and reimbursement against the other Borrower Parties.

Lender is hereby authorized, without notice or demand, from time to time, (a) to
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, all or any part of the obligations of any of the other
Borrower Parties; (b) to accept partial payments on all or any part of the
obligations of any of the other Borrower Parties; (c) to take and hold security
or collateral for the payment of all or any part of the obligations of any of
the other Borrower Parties; (d) to exchange, enforce, waive and release any such
security or collateral for such obligations; (e) to apply such security or
collateral and direct the order or manner of sale thereof as in its discretion
it may determine; and (f) to settle, release, exchange, enforce, waive,
compromise or collect or otherwise liquidate all or any part of such obligations
and any security or collateral for such obligations. Any of the foregoing may be
done in any manner, and Waiving Party agrees that the same shall not affect or
impair the obligations of Waiving Party under the Loan Documents.

Waiving Party hereby assumes responsibility for keeping itself informed of the
financial condition of all of the other Borrower Parties and any and all
endorsers and/or other guarantors of all or any part of the obligations of the
other Borrower Parties, and of all other circumstances bearing upon the risk of
nonpayment of such obligations, and Waiving Party hereby agrees that Lender
shall have no duty to advise Waiving Party of information known to it regarding
such condition or any such circumstances.

Waiving Party agrees that neither Lender nor any person or entity acting for or
on behalf of Lender shall be under any obligation to marshal any assets in favor
of Waiving Party or against or in payment of any or all of the obligations
secured hereby. Waiving Party further agrees that, to the extent that any of the
other Borrower Parties or any other guarantor of all or any part of the
obligations of the other Borrower Parties makes a payment or payments to Lender,
or Lender receives any proceeds of collateral for any of the obligations of the
other Borrower Parties, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid or refunded, then, to the extent of such payment or
repayment, the part of such obligations which has been paid, reduced or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the time immediately preceding such initial payment, reduction or
satisfaction.

Waiving Party (i) shall have no right of subrogation with respect to the
obligations of the other Borrower Parties; (ii) waives any right to enforce any
remedy that Lender now has or may hereafter have against any of the other
Borrower Parties, any endorser or any guarantor of all or any part of such
obligations or any other person; and (iii) waives any benefit of, and any right
to participate in, any security or collateral given to Lender to secure the

 

-101-



--------------------------------------------------------------------------------

payment or performance of all or any part of such obligations or any other
liability of the other parties to Lender.

Waiving Party agrees that any and all claims that it may have against any of the
other Borrower Parties, any endorser or any other guarantor of all or any part
of the obligations of the other Borrower Parties, or against any of their
respective properties, shall be subordinate and subject in right of payment to
the prior payment in full of all obligations secured hereby. Notwithstanding any
right of any of the Waiving Party to ask, demand, sue for, take or receive any
payment from the other Borrower Parties, all rights, liens and security
interests of Waiving Party, whether now or hereafter arising and howsoever
existing, in any assets of any of the other Borrower Parties (whether
constituting part of the security or collateral given to Lender to secure
payment of all or any part of the obligations of the other Borrower Parties or
otherwise) shall be and hereby are subordinated to the rights of Lender in those
assets.

ARTICLE XIV

MISCELLANEOUS

Section 14.1    Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, the Borrowers agree to promptly pay
all reasonable fees, costs and expenses incurred by Lender in connection with
any matters contemplated by or arising out of this Loan Agreement, including the
following, and all such fees, costs and expenses shall be part of the
Obligations, payable on demand: (A) reasonable fees, costs and expenses
(including reasonable fees of attorneys and other professionals retained by
Lender) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (B) reasonable fees, costs and expenses (including
reasonable fees of attorneys and other professionals retained by Lender)
incurred in connection with the administration of the Loan Documents and the
Loan and any amendments, modifications and waivers relating thereto;
(C) reasonable fees, costs and expenses (including reasonable attorneys’ fees)
incurred in connection with the review, documentation, negotiation, closing and
administration of any subordination or intercreditor agreements; (D) reasonable
fees, costs and expenses (including reasonable fees of attorneys and other
professionals retained by Lender) incurred in any action to enforce or interpret
this Loan Agreement or the other Loan Documents or to collect any payments due
from the Borrowers under this Loan Agreement, the Notes or any other Loan
Document or incurred in connection with any refinancing or restructuring of the
credit arrangements provided under this Loan Agreement, whether in the nature of
a “workout” or in connection with any insolvency or bankruptcy proceedings or
otherwise; and (E) any other Administrative Fees. Any costs and expenses due and
payable to Lender after the Closing Date may be paid to Lender pursuant to the
Cash Management Agreement.

Section 14.2    Indemnity. In addition to the payment of expenses as required
elsewhere herein, whether or not the transactions contemplated hereby shall be
consummated, the Borrowers agree to indemnify, defend, protect, pay and hold
Lender, Servicer and their successors and assigns (including, without
limitation, the Trustee and/or the Trust and any other Person which may
hereafter be the holder of the Notes or any interest therein), and the officers,
directors, stockholders, partners, members, employees, agents, Affiliates and
attorneys of

 

-102-



--------------------------------------------------------------------------------

Lender, Servicer and such successors and assigns (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, broker’s or
finders fees, reasonable costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of outside counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that are imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
(A) the negotiation, execution, delivery, performance, administration,
ownership, or enforcement of any of the Loan Documents; (B) any of the
transactions contemplated by the Loan Documents; (C) any breach by the Borrowers
of any material representation, warranty, covenant, or other agreement contained
in any of the Loan Documents; (D) Lender’s agreement to make the Loan hereunder;
(E) any claim brought by any third party arising out of any condition or
occurrence at or pertaining to the Sites; (F) any design, construction,
operation, repair, maintenance, use, non-use or condition of the Sites or
Improvements, including claims or penalties arising from violation of any
applicable laws or insurance requirements, as well as any claim based on any
patent or latent defect, whether or not discoverable by Lender; (G) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Sites or any part thereof; (H) any contest referred
to in Section 5.3(B); (I) any obligation or undertaking relating to the
performance or discharge of any of the terms, covenants and conditions of the
landlord contained in the Leases; or (J) the use or intended use of the proceeds
of any of the Loan (the foregoing liabilities herein collectively referred to as
the “Indemnified Liabilities”); provided that the Borrowers shall not have an
obligation to an Indemnitee hereunder with respect to Indemnified Liabilities
arising from the fraud, gross negligence or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction. The obligations
and liabilities of the Borrowers under this Section 14.2 shall survive the term
of the Loan and the exercise by Lender of any of its rights or remedies under
the Loan Documents, including the acquisition of the Sites by foreclosure or a
conveyance in lieu of foreclosure.

Section 14.3    Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this Loan
Agreement, the Notes or any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and any other party to be charged. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on the Borrowers in any case shall entitle the Borrowers or other Person
to any other or further notice or demand in similar or other circumstances.

Section 14.4    Retention of the Borrowers’ Documents. Lender may, in accordance
with Lender’s customary practices, destroy or otherwise dispose of all
documents, schedules, invoices or other papers, delivered by the Borrowers to
Lender (other than the Notes and Deeds of Trust) unless the Borrowers request in
writing that same be returned. Upon such request and at the Borrowers’ expense,
Lender shall return such papers when Lender’s actual or anticipated need for
same has terminated.

Section 14.5    Notices. Unless otherwise specifically provided herein, any
notice or other communication required or permitted to be given shall be in
writing and addressed to the

 

-103-



--------------------------------------------------------------------------------

respective party as set forth below; provided that communications may be
transmitted through wired or electronic medium which produces a tangible record
of transmission and receipt by the appropriate receiving party. Notices shall be
effective (i) three (3) days after the date such notice is sent by certified
mail, return receipt requested, postage prepaid, (ii) on the next Business Day
if sent by a nationally recognized overnight courier service, (iii) on the date
of delivery by personal delivery and (iv) on the date of transmission if sent by
telefax (with confirmation sent by certified mail) during business hours on a
Business Day (otherwise on the next Business Day).

Notices shall be addressed as follows:

If to the Borrowers or any Borrower Party:

American Tower Asset Sub, LLC

American Tower Asset Sub II, LLC

1209 Orange Street, Wilmington, DE 19801 (County of New Castle)

Attn: Victor A. Duva

Fax: 302-658-5459

With a copy to:

c/o American Tower Corporation

Thomas A. Bartlett

Executive Vice President, Chief Financial Officer and Treasurer

116 Huntington Avenue

Boston, MA 02116

Fax: 617-375-7575

Edmund DiSanto

Executive Vice President, Chief Administrative Officer, General Counsel and

Secretary

116 Huntington Avenue

Boston, MA 02116

Fax: 617-375-7575

And

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attn: John D. Schueller

Fax: 212-455-2502

 

-104-



--------------------------------------------------------------------------------

If to Lender:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Chicago, IL 60603

Attention: American Tower Trust I

With a copy to:

Midland Loan Services, a Division of PNC Bank, National Association

10851 Mastin, Building 82, Suite 300

Overland Park, Kansas 66210

Attention: President

Fax: (913) 253-9001

If to Servicer:

Midland Loan Services, a Division of PNC Bank, National Association

10851 Mastin, Building 82, Suite 300

Overland Park, Kansas 66210

Attention: President

Fax: (913) 253-9001

Any party may change the address at which it is to receive notices to another
address in the United States at which business is conducted (and not a
post-office box or other similar receptacle), by giving notice of such change of
address in accordance with the foregoing. This provision shall not invalidate or
impose additional requirements for the delivery or effectiveness of any notice
(i) given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of Lender’s interest in the Loan, then the new Lenders may give
notice to the parties in accordance with this Section, specifying the addresses
at which the new Lenders shall receive notice, and they shall be entitled to
notice at such address in accordance with this Section.

Section 14.6    Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Loan Agreement, the making of the Loan hereunder and the
execution and delivery of the Notes. Notwithstanding anything in this Loan
Agreement or implied by law to the contrary, the agreements of the Borrowers to
indemnify or release Lender or Persons related to Lender, or to pay Lender’s
costs, expenses, or taxes shall survive the payment of the Loan and the
termination of this Loan Agreement.

Section 14.7    Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of Lender in the exercise of any power, right or
privilege hereunder or under the Notes or any other Loan Document shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any

 

-105-



--------------------------------------------------------------------------------

other right, power or privilege. All rights and remedies existing under this
Loan Agreement, the Notes and the other Loan Documents are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

Section 14.8    Marshalling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercises its rights
of set off, and such payment or payments or the proceeds of such enforcement or
set off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, and rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or set
off had not occurred.

Section 14.9    Severability. The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Loan Agreement,
the Notes or other Loan Documents shall not affect or impair the validity,
legality or enforceability of the remaining provisions or obligations under this
Loan Agreement, the Notes or other Loan Documents or of such provision or
obligation in any other jurisdiction.

Section 14.10  Headings. Section and subsection headings in this Loan Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Loan Agreement for any other purpose or be given any substantive
effect.

Section 14.11  APPLICABLE LAW. THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
WERE NEGOTIATED IN THE STATE OF NEW YORK, AND EXECUTED AND DELIVERED IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED
PURSUANT TO THE DEEDS OF TRUST AND THE ASSIGNMENT OF LEASES SHALL BE GOVERNED BY
THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED, EXCEPT THAT THE SECURITY
INTERESTS IN ACCOUNT COLLATERAL SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK OR THE STATE WHERE THE SAME IS HELD, AT THE OPTION OF LENDER.

 

-106-



--------------------------------------------------------------------------------

Section 14.12  Successors and Assigns. This Loan Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns except that the Borrowers may not assign their rights or obligations
hereunder or under any of the other Loan Documents except as expressly provided
in Article XI, and Lender and its successors and assigns may not assign any
interest in this Loan Agreement without notice to the Borrower or the Register
Agent (as defined below). The Borrower shall maintain at its address referred to
in Section 14.5 a register for the recordation of names and address of Lender
and its successors and assigns and the principal amount owing to each such
person from time to time (the “Register”). Upon the assignment of an interest in
this Loan Agreement, the Borrower shall record the assignment in the Register,
including the name and address of the assignee and the principal amount owing to
the assignee. The Borrower may appoint one or more persons to act as its agent
in respect of the Register (each a “Register Agent”). The Register shall be
available for inspection by Lender or its successors and assigns at any
reasonable time and from time to time upon reasonable prior notice.

Section 14.13  Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship. The Borrowers, on behalf of themselves and all Borrower Parties,
represent, warrant and acknowledge that (i) they are sophisticated real estate
investors, familiar with transactions of this kind, and (ii) they have entered
into this Loan Agreement and the other Loan Documents after conducting their own
assessment of the alternatives available to them in the market, and after
lengthy negotiations in which they have been represented by legal counsel of
their choice. The Borrowers, on behalf of themselves and all Borrower Parties,
also acknowledge and agree that the rights of Lender under this Loan Agreement
and the other Loan Documents are reasonable and appropriate, taking into
consideration all of the facts and circumstances including without limitation
the quantity of the Loan, the nature of the Sites, and the risks incurred by
Lender in this transaction. No provision in this Loan Agreement or in any of the
other Loan Documents and no course of dealing between the parties shall be
deemed to create (i) any partnership or joint venture between Lender and the
Borrowers or any other Person, or (ii) any fiduciary or similar duty by Lender
to the Borrowers or any other Person. The relationship between Lender and the
Borrowers are exclusively the relationship of a creditor and a debtor, and all
relationships between Lender and any other Borrower are ancillary to such
creditor/debtor relationship.

Section 14.14  Limitation of Liability. (A) Neither Lender, nor any Affiliate,
officer, director, employee, attorney, or agent of Lender, shall have any
liability with respect to, and each of the Borrowers hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Borrower
Parties in connection with, arising out of, or in any way related to, this Loan
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Loan Agreement or any of the other Loan Documents, other
than the gross negligence or willful misconduct of Lender. Each of the Borrowers
hereby waives, releases, and agrees not to sue Lender or any of Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Loan Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Loan Agreement or any of the
transactions contemplated hereby, except to the extent the same is caused by the
gross negligence or willful misconduct of Lender.

 

-107-



--------------------------------------------------------------------------------

(B)      Neither Servicer, nor any Affiliate, officer, director, employee,
attorney, or agent of Servicer, shall have any liability with respect to, and
each of the Borrowers hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower Parties in connection with, arising out of,
or in any way related to, this Loan Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Loan Agreement or any
of the other Loan Documents, other than the gross negligence or willful
misconduct of Servicer. Each of the Borrowers hereby waives, releases, and
agrees not to sue Servicer or any of Servicer’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Loan Agreement
or any of the other Loan Documents, or any of the transactions contemplated by
this Loan Agreement or any of the transactions contemplated hereby, except to
the extent the same is caused by the gross negligence or willful misconduct of
Servicer.

Section 14.15  No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any of the Borrowers or Affiliates thereof, or any other Person.

Section 14.16  Entire Agreement. This Loan Agreement, the Notes, and the other
Loan Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties to the Loan
Documents.

Section 14.17  Construction; Supremacy of Loan Agreement. The Borrowers and
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Loan Agreement
and the other Loan Documents with its legal counsel and that this Loan Agreement
and the other Loan Documents shall be construed as if jointly drafted by the
Borrowers and Lender. If any term, condition or provision of this Loan Agreement
shall be inconsistent with any term, condition or provision of any other Loan
Document, then this Loan Agreement shall control.

Section 14.18  CONSENT TO JURISDICTION. EACH OF THE BORROWERS HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK OR WITHIN THE COUNTY AND STATE IN WHICH THE PROPERTY IS
LOCATED AND IRREVOCABLY AGREES THAT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH OF THE BORROWERS ACCEPTS FOR ITSELF AND IN
CONNECTION WITH THE PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF

 

-108-



--------------------------------------------------------------------------------

FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS LOAN AGREEMENT, THE NOTES, SUCH OTHER
LOAN DOCUMENTS OR SUCH OBLIGATION. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.

Section 14.19  WAIVER OF JURY TRIAL. EACH OF THE BORROWERS AND LENDER HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS LOAN AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR
ANY DEALINGS BETWEEN ANY BORROWER PARTY AND LENDER RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. EACH OF THE BORROWER PARTIES AND LENDER ALSO WAIVES ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF IT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH OF THE BORROWERS AND LENDER ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS LOAN AGREEMENT, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS LOAN AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THE FUTURE. EACH OF THE BORROWERS AND
LENDER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS LOAN AGREEMENT, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENT RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS LOAN AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 14.20  Counterparts; Effectiveness. This Loan Agreement and other Loan
Documents and any amendments or supplements thereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument. This Loan Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. Delivery of an executed
counterpart of a signature page of this Loan Agreement in Portable Document
Format (PDF) or

 

-109-



--------------------------------------------------------------------------------

by facsimile transmission shall be effective as delivery of a manually executed
original counterpart of this Loan Agreement.

Section 14.21  Servicer. Lender shall have the right from time to time to
designate and appoint a Servicer and special servicer, and to change or replace
any Servicer or special servicer; provided that the Borrowers have been notified
of such Servicer’s role, all rights of Lender hereunder may be exercised by
Servicer on behalf of Lender; provided further that Servicer is not obligated to
fund any Loan Increase itself. Lender shall notify the Borrowers in writing as
to the identity of Servicer and any special servicer. Lender acknowledges
Midland Loan Services as Servicer for the Trust with the right to act on behalf
of Lender in the Securitization.

Section 14.22  Obligations of Borrower Parties. The Borrower Parties other than
the Borrowers are parties to this Loan Agreement only with regard to the
representations, warranties, and covenants specifically applicable to them.

Section 14.23  Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. (A) Each of the Borrowers acknowledges that Lender has made the Loan to
each of the Borrowers upon the security of the Sites and the Other Company
Collateral and in reliance upon the aggregate value of the Sites and the Other
Company Collateral taken together being of greater value as collateral security
than the sum of each such Site and each of the Borrowers’ interests in the
Company Collateral taken separately. Each of the Borrowers agrees that the Deeds
of Trusts and other security agreements given hereunder are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default shall constitute an Event of Default under each of the Deeds of Trusts
and the other security agreements given hereunder which secure the Note;
(ii) subject to any limitations contained therein, each Deed of Trust and the
other security agreements given hereunder shall constitute security for the
Notes as if a single blanket lien were placed on all of the Sites and the Other
Company Collateral as security for the Note; and (iii) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

(B)      To the fullest extent permitted by law, each of the Borrowers, for
itself and its successors and assigns, waives all rights to a marshalling of the
assets of each of the Borrowers, each of the Borrower’s members and others with
interests in each of the Borrowers, and of the Sites and the Other Company
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Deeds of Trusts or the Other Company
Collateral, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Sites and the Other Company Collateral for the
collection of the Loan without any prior or different resort for collection or
of the right of Lender to the payment of the Loan out of the net proceeds of the
Sites and the Other Company Collateral in preference to every other claimant
whatsoever. In addition, each of the Borrowers, for itself and its successors
and assigns, waives in the event of foreclosure of any or all of the Deeds of
Trusts or Other Company Collateral, any equitable right otherwise available to
each of the Borrowers which would require the separate sale of the Sites and the
Other Company Collateral or require Lender to exhaust its remedies against

 

-110-



--------------------------------------------------------------------------------

any such Sites and the Other Company Collateral or any combination of the Sites
and the Other Company Collateral before proceeding against any other Sites and
the Other Company Collateral or combination of Sites and the Other Company
Collateral; and further in the event of such foreclosure each of the Borrowers
do hereby expressly consent to and authorize, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Sites and the Other Company Collateral.

Section 14.24  Permitted Subsidiaries.

(A)        Notwithstanding anything contained herein to the contrary, Borrowers
shall be permitted to form one or more Subsidiaries without Lender’s consent,
provided that any such Subsidiary becomes an Additional Borrower in accordance
with the applicable terms of this Loan Agreement (each, a “Permitted
Subsidiary”) and subject to satisfaction of the conditions set forth in this
Section 14.24.

(B)      The Borrowers shall be permitted to transfer to any Permitted
Subsidiary any Other Company Collateral constituting (i) equipment in all of its
forms, now or hereafter existing, all parts thereof and all accessions thereto,
including but not limited to machinery, towers, satellite receivers, antennas,
motor vehicles and rolling stock, (ii) fixtures now existing or hereafter
acquired, all substitutes and replacements therefor, all accessions and
attachments thereto, and all tools, parts and equipment now or hereafter added
to or used in connection with the fixtures on or above the Sites described
herein and all real property now owned or hereafter acquired by the Borrowers
and all substitutes and replacements for, accessions, attachments and other
additions to, tools, parts, and equipment used in connection with, and all
proceeds, products, and increases of, any and all of the foregoing Collateral
(including, without limitation, proceeds which constitute property of the types
described herein) or (iii) inventory.

(C)      In connection with the formation of any Permitted Subsidiary and the
transfer of Other Company Collateral thereto, the Borrowers shall be required to
satisfy the following conditions:

(i)      The Borrowers and the Permitted Subsidiary shall have entered into a
Loan Agreement Supplement in substantially the form attached hereto as Exhibit
F-1 and the Permitted Subsidiary shall have entered into a joinder to other Loan
Documents in substantially the form attached hereto as Exhibit F-2.

(ii)      The Borrowers shall deliver or cause to be delivered to Lender
resolutions, if any are required, authorizing the Permitted Subsidiary and the
transfer of Other Company Collateral thereto and other any actions taken in
connection therewith in substantially the form attached hereto as Exhibit F-3.

(iii)      The applicable Borrower shall have pledged 100% of the equity of such
Permitted Subsidiary to Lender pursuant to a pledge agreement in substantially
the form attached hereto as Exhibit F-4;

 

-111-



--------------------------------------------------------------------------------

(iv)      The Borrowers shall have paid or reimbursed Lender for all third party
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with
such Permitted Subsidiary.

(v)      On or prior to the effective date of formation of such Permitted
Subsidiary, the Borrowers shall deliver an Officer’s Certificate to Lender
certifying that the requirements set forth in this Section 14.24 have been
satisfied.

Section 14.25  Additional Inspections; Reports. Notwithstanding anything
contained in this Loan Agreement to the contrary, if for any reason whatsoever
Lender suspects that any conditions exist or may exist at any Site which might
have a Material Adverse Effect, Lender shall have the right, at Borrowers’ sole
reasonable cost and expense, to cause inspections and reports to be prepared and
performed with respect to any Site as Lender shall reasonably determine.

Section 14.26  Trustee Capacity. It is expressly understood and agreed by the
parties hereto that insofar as this Loan Agreement is executed by U.S. Bank
National Association (i) it is executed and delivered, not in its individual
capacity but solely as “trustee” under the under the Trust and Servicing
Agreement, in the exercise of the powers and authority conferred upon and vested
in it thereunder, (ii) each of the representations, undertakings and agreements
herein made is made and intended not as a personal representation, undertaking
or agreement of U.S. Bank National Association, but is made and intended solely
for the purpose of binding the trust fund established pursuant to the Trust and
Servicing Agreement, and (iii) under no circumstances shall the Trustee in its
individual capacity be personally liable for the payment of any indebtedness or
expenses, or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken under this Loan
Agreement or any related document, or be responsible for the contents of any
related disclosure document, including without limitation any offering
memorandum relating to Securities.

[Signatures follow on next page]

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Loan Agreement as of the date first written above.

 

BORROWERS:

AMERICAN TOWER ASSET SUB, LLC

By:

 

/s/ Mneesha O. Nahata

 

Name: Mneesha O. Nahata

  Title: Vice President, Corporate Legal Finance and Risk Management and
Assistant Secretary

AMERICAN TOWER ASSET SUB II, LLC

By:

 

/s/ Mneesha O. Nahata

 

Name: Mneesha O. Nahata

  Title: Vice President, Corporate Legal Finance and Risk Management and
Assistant Secretary

LENDER:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Trustee

By:

 

/s/ Christopher J. Nuxoll

 

Name: Christopher J. Nuxoll

 

Title: Vice President

[Signature Page to Second Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

 

Exhibit A

  

–

    

Allocated Loan Amount

 

Exhibit B

  

–

    

Reserved

 

Exhibit C

  

–

    

Mortgaged Sites

 

Exhibit D

  

–

    

Other Pledged Sites

 

Exhibit E

  

–

    

Form of Manager’s Certificate

 

Exhibit F

  

–

    

Forms of Permitted Subsidiary Documents

 

Schedule 1

  

–

    

Borrower

 

Schedule 4

  

–

    

Schedule of Exceptions

 

Schedule 4.1(C)

  

–

    

Organizational Chart for Borrower Parties

 

Schedule 4.19

  

–

    

Insurance

 

Schedule 4.25

  

–

    

List of Ground Lease Sites

 

Schedule 5.1(A)(iii)

  

–

    

Form of Monthly Report